Exhibit 10.31

 

EXECUTION VERSION

 

 

$2,500,000,000

 

SENIOR SUBORDINATED INTERIM LOAN AGREEMENT

 

Dated as of September 24, 2007

 

as Amended and Restated as of October 24, 2007

 

among

 

FIRST DATA CORPORATION,
as the Borrower,

 

The Several Lenders
from Time to Time Parties Hereto,

 

CITIBANK, N.A.,
as Administrative Agent,

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Syndication Agent,

 

and

 

CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE SECURITIES (USA) LLC,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS CREDIT PARTNERS L.P.,
HSBC SECURITIES (USA) INC.,
LEHMAN BROTHERS INC. and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Bookrunners

 

 

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York  10005

 

892479

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

SECTION 1.

 

DEFINITIONS

3

 

1.1.

 

Defined Terms

3

 

1.2.

 

Other Interpretive Provisions

51

 

1.3.

 

Accounting Terms

52

 

1.4.

 

[Reserved]

52

 

1.5.

 

References to Agreements, Laws, Etc.

52

 

1.6.

 

[Reserved]

52

 

 

 

 

 

SECTION 2.

 

AMOUNT AND TERMS OF CREDIT

52

 

2.1.

 

Commitments

52

 

2.2.

 

Maximum Number of Borrowings

53

 

2.3.

 

Notice of Borrowing

53

 

2.4.

 

Disbursement of Funds

53

 

2.5.

 

Repayment of Loans; Evidence of Debt

54

 

2.6.

 

Conversions and Continuations

55

 

2.7.

 

Pro Rata Borrowings

56

 

2.8.

 

Interest

56

 

2.9.

 

Interest Periods

57

 

2.10.

 

Increased Costs, Illegality, Etc.

57

 

2.12

 

Change of Lending Office

60

 

2.13.

 

Notice of Certain Costs

60

 

2.14

 

Permanent Refinancing

60

 

 

 

 

 

SECTION 3. 

 

[RESERVED]

62

 

 

 

 

 

SECTION 4. 

 

FEES; COMMITMENTS

62

 

4.1.

 

Administrative Agent’s Fees

62

 

4.2.

 

[Reserved]

62

 

4.3.

 

Mandatory Termination of Commitments

62

 

 

 

 

 

SECTION 5. 

 

PAYMENTS

62

 

5.1.

 

Voluntary Prepayments

62

 

5.2.

 

Mandatory Prepayments

63

 

5.3.

 

Method and Place of Payment

64

 

5.4.

 

Net Payments

65

 

5.5.

 

Computations of Interest

68

 

5.6.

 

Limit on Rate of Interest

68

 

 

 

 

 

SECTION 6. 

 

CONDITIONS PRECEDENT TO INITIAL BORROWING UNDER ORIGINAL SENIOR SUBORDINATED
LOAN AGREEMENT

68

 

6.1.

 

Loan Documents

69

 

i

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

6.2.

 

Guarantee

 

 

6.3.

 

Legal Opinions

69

 

6.4.

 

Notice of Borrowing

69

 

6.5.

 

Equity Investments

69

 

6.6.

 

Closing Certificates

69

 

6.7.

 

Authorization of Proceedings of Each Loan Party

69

 

6.8.

 

Fees

69

 

6.9.

 

Representations and Warranties

69

 

6.10.

 

Solvency Certificate

70

 

6.11.

 

Merger

70

 

6.12.

 

Patriot Act

70

 

 

 

 

 

SECTION 7. 

 

CONDITIONS PRECEDENT TO ENTERING THIS AGREEMENT

70

 

 

 

 

 

SECTION 8. 

 

REPRESENTATIONS, WARRANTIES AND AGREEMENTS

70

 

8.1.

 

Corporate Status

71

 

8.2.

 

Corporate Power and Authority

71

 

8.3.

 

No Violation

71

 

8.4.

 

Litigation

71

 

8.5.

 

Margin Regulations

71

 

8.6.

 

Governmental Approvals

71

 

8.7.

 

Investment Company Act

72

 

8.8.

 

True and Complete Disclosure

72

 

8.9.

 

Financial Condition; Financial Statements

72

 

8.10.

 

Tax Matters

73

 

8.11.

 

Compliance with ERISA

73

 

8.12.

 

Subsidiaries

74

 

8.13.

 

Intellectual Property

74

 

8.14.

 

Environmental Laws

74

 

8.15.

 

Properties

74

 

8.16.

 

Solvency

74

 

 

 

 

 

SECTION 9. 

 

COVENANTS

75

 

9.1.

 

Reports and Other Information

75

 

9.2.

 

Compliance Certificate

76

 

9.3.

 

Taxes

76

 

9.4.

 

Stay, Extension and Usury Laws

76

 

9.5.

 

Limitation on Restricted Payments

77

 

9.6.

 

Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries

85

 

9.7.

 

Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock

87

 

9.8.

 

Asset Sales

93

 

9.9.

 

Transactions with Affiliates

95

 

9.10.

 

Liens

98

 

ii

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

9.11.

 

Corporate Existence

98

 

9.12.

 

Offer to Repurchase upon Change of Control

99

 

9.13.

 

Limitation on Guarantees of Indebtedness by Restricted Subsidiaries

100

 

9.14.

 

Merger, Consolidation or Sale of All or Substantially All Assets

101

 

9.15.

 

Successor Corporation Substituted

103

 

9.16.

 

[Reserved]

103

 

9.17.

 

[Reserved]

103

 

9.18.

 

Limitation on Layering

103

 

 

 

 

 

SECTION 10.

 

[RESERVED]

104

 

 

 

 

 

SECTION 11.

 

DEFAULTS AND REMEDIES

104

 

11.1.

 

Events of Default

104

 

11.2.

 

[Reserved]

107

 

11.3.

 

[Reserved]

107

 

11.4.

 

[Reserved]

107

 

11.5.

 

[Reserved]

107

 

11.6.

 

[Reserved]

107

 

11.7.

 

[Reserved]

107

 

11.8.

 

[Reserved]

107

 

11.9.

 

[Reserved]

107

 

11.10.

 

[Reserved]

107

 

11.11.

 

[Reserved]

107

 

11.12.

 

[Reserved]

107

 

11.13.

 

[Reserved]

107

 

11.14.

 

[Reserved]

107

 

11.15.

 

[Reserved]

107

 

11.16.

 

Remedies upon Event of Default, Waivers of Past Defaults

107

 

11.17.

 

Application of Proceeds

108

 

 

 

 

 

SECTION 12.

 

THE AGENTS

109

 

12.1.

 

Appointment

109

 

12.2.

 

Delegation of Duties

109

 

12.3.

 

Exculpatory Provisions

109

 

12.4.

 

Reliance by Agents

110

 

12.5.

 

Notice of Default

110

 

12.6.

 

Non-Reliance on Administrative Agent and Other Lenders

111

 

12.7.

 

Indemnification

111

 

12.8.

 

Agents in Their Individual Capacities

112

 

12.9.

 

Successor Agents

112

 

12.10.

 

Withholding Tax

113

 

12.11.

 

[Reserved]

113

 

12.12.

 

Agents under Guarantee

113

 

12.13.

 

Right to Enforce Guarantee

113

 

iii

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

SECTION 13.

 

MISCELLANEOUS

114

 

13.1.

 

Amendments, Waivers and Releases

114

 

13.2.

 

Notices

116

 

13.3.

 

No Waiver; Cumulative Remedies

117

 

13.4.

 

Survival of Representations and Warranties

117

 

13.5.

 

Payment of Expenses; Indemnification

117

 

13.6.

 

Successors and Assigns; Participations and Assignments

118

 

13.7.

 

Replacements of Lenders Under Certain Circumstances

122

 

13.8.

 

Adjustments; Set-off

123

 

13.9.

 

Counterparts

124

 

13.10.

 

Severability

124

 

13.11.

 

Integration

124

 

13.12.

 

GOVERNING LAW

124

 

13.13.

 

Submission to Jurisdiction; Waivers

124

 

13.14.

 

Acknowledgments

125

 

13.15.

 

WAIVERS OF JURY TRIAL

126

 

13.16.

 

Confidentiality

126

 

13.17.

 

Direct Website Communications

127

 

13.18.

 

USA PATRIOT Act

128

 

13.19.

 

Judgment Currency

129

 

13.20.

 

Payments Set Aside

129

 

13.21.

 

Acknowledgements Relating to the Closing Date

129

 

 

 

 

 

SECTION 14.

 

SUBORDINATION

130

 

14.1.

 

Agreement To Subordinate

130

 

14.2.

 

Liquidation, Dissolution or Bankruptcy

130

 

14.3.

 

Default on Senior Indebtedness of the Borrower

130

 

14.4.

 

Acceleration of Payment of Loans

132

 

14.5.

 

When Distribution Must Be Paid Over

132

 

14.6.

 

Subrogation

132

 

14.7.

 

Relative Rights

132

 

14.8.

 

Subordination May Not Be Impaired by Borrower

132

 

14.9.

 

Rights of Administrative Agent and Paying Agent

132

 

14.10.

 

Distribution or Notice to Representative

133

 

14.11.

 

Section 14 Not To Prevent Events of Default or Limit Right To Accelerate

133

 

14.12.

 

Subordination of Subsidiary Guarantees

133

 

14.13.

 

Reliance by Lenders of Senior Indebtedness of the Borrower on Subordination
Provisions

133

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

Schedule 1.1(a)

 

Commitments

Schedule 1.1(b)

 

Debt Repayment

Schedule 6.3

 

Local Counsels

Schedule 8.3

 

Conflicts

Schedule 8.4

 

Litigation

Schedule 8.12

 

Subsidiaries

Schedule 13.2

 

Notice Addresses

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

 

Form of Senior Subordinated Guarantee*

Exhibit B

 

Form of Senior Subordinated Refinancing Indenture

Exhibit C

 

Form of Senior Subordinated Refinancing Registration Rights Agreement*

Exhibit D

 

Form of Exchange Notice*

Exhibit E-1

 

Form of Legal Opinion of Simpson Thacher & Bartlett LLP*

Exhibit E-2

 

Form of Legal Opinion of General Counsel*

Exhibit F

 

Form of Loan Party Closing Certificate*

Exhibit G

 

Form of Assignment and Acceptance*

Exhibit H

 

Form of Promissory Note*

 

--------------------------------------------------------------------------------

* In the same form as those Exhibits in the Original Senior Subordinated Loan
Agreement.

 

v

--------------------------------------------------------------------------------


 

SENIOR SUBORDINATED LOAN AGREEMENT dated as of September 24, 2007, as amended
and restated as of October 24, 2007 (the “Amended and Restated Senior
Subordinated Loan Agreement”), among First Data Corporation, a Delaware
corporation (the “Company” or the “Borrower”), the lending institutions from
time to time parties hereto (each a “Lender” and, collectively, the “Lenders”),
CITIBANK, N.A., as Administrative Agent (such terms and each other capitalized
term used but not defined in this preamble having the meaning provided in
Section 1), CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Syndication Agent, and
CITIGROUP GLOBAL MARKETS INC., CREDIT SUISSE SECURITIES (USA) LLC, DEUTSCHE BANK
SECURITIES INC., GOLDMAN SACHS CREDIT PARTNERS L.P., HSBC SECURITIES (USA) INC.,
LEHMAN BROTHERS INC. and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as
Joint Lead Arrangers and Bookrunners.

 

WHEREAS, the Borrower, the Lenders party thereto (the “Original Lenders”),
Citibank, N.A., as administrative agent, Credit Suisse, Cayman Islands Branch,
as syndication agent and Citigroup Global Markets Inc., Credit Suisse Securities
(USA) LLC, Deutsche Bank Securities Inc., Goldman Sachs Credit Partners L.P.,
HSBC Securities (USA) Inc., Lehman Brothers Inc. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as joint lead arrangers and bookrunners, originally
entered into a senior subordinated loan agreement on September 24, 2007 (the
“Original Senior Subordinated Loan Agreement”) and the parties hereto desire to
amend and restate the Original Senior Subordinated Loan Agreement on and subject
to the terms and conditions set forth herein;

 

WHEREAS, pursuant to the Agreement and Plan of Merger (as amended from time to
time in accordance therewith, the “Acquisition Agreement”), dated as of April 1,
2007, by and among the Borrower, Holdings and Merger Sub, Merger Sub merged with
and into the Borrower (the “Merger”), with the Borrower surviving the Merger as
a Wholly Owned Subsidiary of Holdings;

 

WHEREAS, to fund, in part, the Merger, Affiliates of Kohlberg Kravis Roberts &
Co., L.P. and certain other investors contributed an amount in cash to Holdings
and/or a direct or indirect parent thereof in exchange for Stock and Stock
Equivalents (which cash was contributed to the Borrower in exchange for common
Stock of the Borrower) (such contribution, the “Equity Investment”), which was
no less than 22.5% of the aggregate pro forma capitalization of the Borrower on
the Original Closing Date (the “Minimum Equity Amount”);

 

WHEREAS, in connection with the foregoing, the Lenders extended credit in the
form of Senior Subordinated Interim Loans to the Borrower on the Original
Closing Date, in Dollars, in an aggregate principal amount of $2,500,000,000;

 

WHEREAS, to consummate the transactions contemplated by the Acquisition
Agreement, the Borrower entered into (a) a senior secured credit agreement,
dated as of the Original Closing Date, by and among the Borrower, the lenders
from time to time parties thereto, Credit Suisse, Cayman Islands Branch, as
administrative agent, swingline lender and letter of credit issuer, Citibank,
N.A., as syndication agent, and Credit Suisse Securities (USA) LLC, Citigroup
Global Markets Inc., Deutsche Bank Securities Inc., Goldman Sachs Credit
Partners L.P., HSBC Securities (USA) Inc., Lehman Brothers Inc. and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as joint lead arrangers and
bookrunners, and the other agents party thereto

 

--------------------------------------------------------------------------------


 

(as the same may be amended, supplemented or otherwise modified from time to
time in accordance therewith, the “Senior Secured Credit Agreement”), pursuant
to which (i)(1) the Borrower borrowed term loans in an aggregate principal
amount of $11,775,000,000 and (2) a euro tranche term loan in an aggregate
principal amount of  €709,219,858.16 (together, the “Senior Secured Original
Closing Date Term Loans”), (ii) the Borrower may borrow term loans in an
aggregate principal amount of up to $225,000,000 (the “Senior Secured Delayed
Draw Term Loans”), (iii) the Borrower may borrow revolving credit loans (the
“Senior Secured Revolving Credit Loans”) in an aggregate principal amount of up
to $2,000,000,000, (iv) the Borrower may request letters of credit in an
aggregate amount not to exceed $500,000,000 (which will reduce amounts available
for Senior Secured Revolving Credit Loans), and (b) a senior unsecured interim
loan agreement, dated as of the Original Closing Date, by and among the
Borrower, the lenders from time to time parties thereto, Citibank, N.A., as
administrative agent, Credit Suisse, Cayman Islands Branch, as syndication
agent, and Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC,
Deutsche Bank Securities Inc., Goldman Sachs Credit Partners L.P., HSBC
Securities (USA) Inc., Lehman Brothers Inc. and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as joint lead arrangers and bookrunners (as the same may be
amended, supplemented or otherwise modified from time to time in accordance
therewith, the “Senior Unsecured Interim Loan Agreement”), pursuant to which the
Borrower borrowed senior unsecured loans in an aggregate principal amount of
$6,500,000,000, which initially consisted of (a) $3,750,000,000 of senior
interim cash pay loans, $1,550,000,000 of which is outstanding as of the Closing
Date (the “Senior Interim Cash Pay Loans”) and (b) $2,750,000,000 of senior
interim PIK loans (the “Senior Interim PIK Loans” and, together with the Senior
Interim Cash Pay Loans, the “Senior Interim Loans”); and

 

WHEREAS, the net proceeds of the Senior Subordinated Interim Loans were used by
the Borrower, together with (a) the net proceeds of the Senior Secured Original
Closing Date Term Loans, the Senior Secured Revolving Credit Loans drawn on the
Original Closing Date and the Senior Interim Loans and (b) the net proceeds of
the Equity Investments, on the Original Closing Date (or, in the case of the
Debt Repayment, such later date as may be necessary to effect the Debt
Repayments in accordance with the tender offers therefor) solely to effect the
Merger, to effect the Debt Repayments and to pay Transaction Expenses.

 

WHEREAS, the Borrower will issue under the Senior Take-out Notes Indenture,
dated as of October 24, 2007 among the Borrower, the guarantors thereunder and
Wells Fargo Bank, National Association, as trustee (the “Senior Take-out Notes
Indenture”), $2,200,000,000 in aggregate principal amount of 97/8% senior notes
due 2015 (the “Senior Take-out Notes”) pursuant to Rule 144A and Regulation S
under the Securities Act of 1933, as amended (the “Senior Take-out Notes
Offering”).

 

WHEREAS, the parties hereto have agreed to amend and restate the Original Senior
Subordinated Loan Agreement in its entirety to read as set forth in this
Agreement, and it has been agreed by the parties to the Original Senior
Subordinated Loan Agreement that the Loans outstanding as of the Closing Date
and other “Obligations” under (and as defined herein) the Original Senior
Subordinated Loan Agreement (including indemnities) shall be governed by and
deemed to be outstanding under this Agreement with the intent that the terms of
this Agreement shall supersede the terms of the Original Senior Subordinated
Loan Agreement (which shall

 

2

--------------------------------------------------------------------------------


 

hereafter have no further effect upon the parties thereto other than with
respect to any action, event, representation, warranty or covenant occurring,
made or applying prior to the Closing Date), and all references to the Original
Senior Subordinated Loan Agreement in any Loan Document or other document or
instrument delivered in connection therewith shall be deemed to refer to this
Agreement and the provisions hereof and (2) it is agreed and understood that
this Agreement does not constitute a novation, satisfaction, payment or
reborrowing of any Obligation under the Original Senior Subordinated Loan
Agreement or any other Loan Document except as expressly modified by this
Agreement, nor does it operate as a waiver of any right, power or remedy of any
Lender under any Loan Document (other than the Original Senior Subordinated Loan
Agreement);

 

NOW, THEREFORE, the parties hereto hereby agree to amend and restate the
Original Senior Subordinated Loan Agreement, and the Original Senior
Subordinated Loan Agreement is hereby amended and restated in its entirety as
follows:

 


SECTION 1.                                          DEFINITIONS

 

1.1.                                   Defined Terms.

 


(A)                                  AS USED HEREIN, THE FOLLOWING TERMS SHALL
HAVE THE MEANINGS SPECIFIED IN THIS SECTION 1.1 UNLESS THE CONTEXT OTHERWISE
REQUIRES (IT BEING UNDERSTOOD THAT DEFINED TERMS IN THIS AGREEMENT SHALL INCLUDE
IN THE SINGULAR NUMBER THE PLURAL AND IN THE PLURAL THE SINGULAR):


 

“ABR” shall mean for any day a fluctuating rate per annum equal to the higher of
(a) the Federal Funds Effective Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as announced from time to time by the Administrative
Agent as its “prime rate.”  The “prime rate” is a rate set by the Administrative
Agent based upon various factors including the Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in the ABR due to a change in such rate
announced by the Administrative Agent or in the Federal Funds Effective Rate
shall take effect at the opening of business on the day specified in the
announcement of such change.

 

“ABR Loan” shall mean each Loan bearing interest based on the ABR.

 

“Acceptable Commitment” shall have the meaning provided in Section 9.8(b).

 

“Acquired Indebtedness” shall mean, with respect to any specified Person,

 

(1)                                  Indebtedness of any other Person existing
at the time such other Person is merged with or into or became a Restricted
Subsidiary of such specified Person, including Indebtedness incurred in
connection with, or in contemplation of, such other Person merging with or into
or becoming a Restricted Subsidiary of such specified Person, and

 

(2)                                  Indebtedness secured by a Lien encumbering
any asset acquired by such specified Person.

 

3

--------------------------------------------------------------------------------


 

“Acquisition Agreement” shall have the meaning provided in the preamble to this
Agreement.

 

“Administrative Agent” shall mean Citibank, N.A., as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, or any
successor administrative agent pursuant to Section 12.

 

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2 or such other address
or account as the Administrative Agent may from time to time notify to the
Borrower and the Lenders.

 

“Administrative Questionnaire” shall have the meaning provided in
Section 13.6(b)(ii)(D).

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person.  A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise.

 

“Agent Parties” shall have the meaning provided in Section 13.17(c).

 

“Agents” shall mean the Administrative Agent, the Syndication Agent, and each
Joint Lead Arranger and Bookrunner.

 

“Agreement” shall mean this Amended and Restated Senior Subordinated Loan
Agreement, as the same may from time to time be further amended, restated or
otherwise modified and in effect on such date in accordance with the terms
hereof.

 

“Agreement Currency” shall have the meaning provided in Section 13.19.

 

 “Applicable ABR Margin” shall mean at any date, with respect to each ABR Loan,
3.75% per annum.  If the Loans are not paid within the six-month period
following the Original Closing Date, the Applicable ABR Margin will increase by
0.50% per annum at the end of such six-month period and shall increase by an
additional 0.50% per annum at the end of each three-month period thereafter
until the Interim Loan Conversion Date.  At the Interim Loan Conversion Date the
Applicable ABR Margin will increase by 0.25% per annum and shall increase by an
additional 0.25% per annum at the end of each three-month period thereafter
until the Term Loan Maturity Date.  Notwithstanding the foregoing, the
Applicable ABR Margin shall be capped such that the applicable interest rate
shall not exceed the Senior Subordinated Fixed Rate.

 

“Applicable Commitment” shall have the meaning provided in Section 9.8(b).

 

“Applicable LIBOR Margin” shall mean at any date, with respect to each LIBOR
Loan, 4.75% per annum.  If the Loans are not paid within the six-month period
following the Original Closing Date, the Applicable LIBOR Margin will increase
by 0.50% per annum at the end of such six-month period and shall increase by an
additional 0.50% per annum at the end

 

4

--------------------------------------------------------------------------------


 

of each three-month period thereafter until the Interim Loan Conversion Date. 
At the Interim Loan Conversion Date, the Applicable LIBOR Margin will increase
by 0.25% per annum and shall increase by an additional 0.25% per annum at the
end of each three-month period thereafter until the Term Loan Maturity Date. 
Notwithstanding the foregoing, the Applicable LIBOR Margin shall be capped such
that the applicable interest rate shall not exceed the Senior Subordinated Fixed
Rate.

 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

“Asset Sale” shall mean:

 

(1)                                  the sale, conveyance, transfer or other
disposition, whether in a single transaction or a series of related
transactions, of property or assets (including by way of a Sale and Lease-Back
Transaction) of the Borrower or any of its Restricted Subsidiaries (each
referred to in this definition as a “disposition”); or

 

(2)                                  the issuance or sale of Equity Interests of
any Restricted Subsidiary, whether in a single transaction or a series of
related transactions (other than Preferred Stock of Restricted Subsidiaries
issued in compliance with Section 9.7 hereof);

 

in each case, other than:

 

(a)                                  any disposition of Cash Equivalents or
Investment Grade Securities or obsolete or worn out equipment in the ordinary
course of business or any disposition of inventory or goods (or other assets) no
longer used in the ordinary course of business;

 

(b)                                 the disposition of all or substantially all
of the assets of the Borrower in a manner permitted pursuant to the provisions
described under Section 9.14 hereof or any disposition that constitutes a Change
of Control pursuant to this Agreement;

 

(c)                                  the making of any Restricted Payment or
Permitted Investment that is permitted to be made, and is made, under
Section 9.5 hereof;

 

(d)                                 any disposition of assets or issuance or
sale of Equity Interests of any Restricted Subsidiary in any transaction or
series of related transactions with an aggregate fair market value of less than
$50.0 million;

 

(e)                                  any disposition of property or assets or
issuance of securities by a Restricted Subsidiary of the Borrower to the
Borrower or by the Borrower or a Restricted Subsidiary of the Borrower to
another Restricted Subsidiary of the Borrower;

 

(f)                                    to the extent allowable under
Section 1031 of the Code or any comparable or successor provision, any exchange
of like property (excluding any boot thereon) for use in a Similar Business;

 

5

--------------------------------------------------------------------------------


 

(g)                                 the lease, assignment or sublease of any
real or personal property in the ordinary course of business;

 

(h)                                 any issuance or sale of Equity Interests in,
or Indebtedness or other securities of, an Unrestricted Subsidiary;

 

(i)                                     foreclosures, condemnation or any
similar action on assets or the granting of Liens not prohibited by this
Agreement;

 

(j)                                     sales of accounts receivable, or
participations therein, in connection with any Receivables Facility;

 

(k)                                  the sale or discount of inventory, accounts
receivable or notes receivable in the ordinary course of business or the
conversion of accounts receivable to notes receivable;

 

(l)                                     any financing transaction with respect
to property built or acquired by the Borrower or any Restricted Subsidiary after
the Closing Date, including Sale and Lease-Back Transactions and asset
securitizations permitted by this Agreement;

 

(m)                               dispositions in the ordinary course of
business, including disposition in connection with any Settlement and
dispositions of Settlement Assets and Merchant Agreements;

 

(n)                                 sales, transfers and other dispositions of
Investments in joint ventures and Merchant Acquisition and Processing Alliances
to the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

 

(o)                                 sales, transfers and other dispositions of
Investments in Merchant Acquisition and Processing Alliances (regardless of the
form of legal entity) relating to any equity reallocation in connection with an
asset or equity contribution; and

 

(p)                                 any issuance or sale of Equity Interests of
any Restricted Subsidiary to any Person operating in a Similar Business for
which such Restricted Subsidiary provides shared purchasing, billing, collection
or similar services in the ordinary course of business.

 

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit G, or such other form as may be approved by
the Administrative Agent.

 

“Authorized Officer” shall mean the Chief Executive Officer, President, the
Chief Financial Officer, the Treasurer, the Vice President-Finance or any other
senior officer of the Borrower designated as such in writing to the
Administrative Agent by the Borrower.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.

 

6

--------------------------------------------------------------------------------


 

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar federal, state
or foreign law for the relief of debtors.

 

“benefited Lender” shall have the meaning provided in Section 13.8(a).

 

“Blockage Notice” shall have the meaning provided in Section 14.3.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

“Borrower” shall have the meaning provided in the preamble to this Agreement.

 

“Borrowing” shall mean and include the incurrence of the Loans on the Original
Closing Date (or resulting from conversions on a given date after the Original
Closing Date) having, in the case of LIBOR Loans, the same Interest Period.

 

“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banking institutions in New York City are authorized by law or other
governmental actions to close, and, if such day relates to any interest rate
settings as to a LIBOR Loan, any fundings, disbursements, settlements and
payments in Dollars in respect of any such LIBOR Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
LIBOR Loan, such day shall be a day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market.

 

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.

 

“Capital Stock” shall mean:

 

(1)                                  in the case of a corporation, corporate
stock;

 

(2)                                  in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock;

 

(3)                                  in the case of a partnership or limited
liability company, partnership or membership interests (whether general or
limited); and

 

(4)                                  any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

 

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.

 

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a Person
and its Restricted Subsidiaries during such period in respect of purchased
software or internally developed software

 

7

--------------------------------------------------------------------------------


 

and software enhancements that, in conformity with GAAP, are or are required to
be reflected as capitalized costs on the consolidated balance sheet of a Person
and its Restricted Subsidiaries.

 

“Cash Equivalents” shall mean:

 

(1)                                  United States dollars;

 

(2)                                  euros or any national currency of any
participating member state of the EMU or such local currencies held by the
Borrower and its Restricted Subsidiaries from time to time in the ordinary
course of business;

 

(3)                                  securities issued or directly and fully and
unconditionally guaranteed or insured by the U.S. government (or any agency or
instrumentality thereof the securities of which are unconditionally guaranteed
as a full faith and credit obligation of the U.S. government) with maturities of
24 months or less from the date of acquisition;

 

(4)                                  certificates of deposit, time deposits and
eurodollar time deposits with maturities of one year or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding one year and
overnight bank deposits, in each case with any commercial bank having capital
and surplus of not less than $500.0 million in the case of U.S. banks and $100.0
million (or the U.S. dollar equivalent as of the date of determination) in the
case of non-U.S. banks;

 

(5)                                  repurchase obligations for underlying
securities of the types described in clauses (3) and (4) entered into with any
financial institution meeting the qualifications specified in clause (4) above;

 

(6)                                  commercial paper rated at least P-1 by
Moody’s or at least A-1 by S&P and in each case maturing within 24 months after
the date of creation thereof;

 

(7)                                  marketable short-term money market and
similar securities having a rating of at least P-2 or A-2 from either Moody’s or
S&P, respectively (or, if at any time neither Moody’s nor S&P shall be rating
such obligations, an equivalent rating from another Rating Agency), and in each
case maturing within 24 months after the date of creation thereof;

 

(8)                                  readily marketable direct obligations
issued by any state, commonwealth or territory of the United States or any
political subdivision or taxing authority thereof having an Investment Grade
Rating from either Moody’s or S&P with maturities of 24 months or less from the
date of acquisition;

 

(9)                                  Indebtedness or Preferred Stock issued by
Persons with a rating of A or higher from S&P or A2 or higher from Moody’s with
maturities of 24 months or less from the date of acquisition;

 

8

--------------------------------------------------------------------------------


 

(10)                            Investments with average maturities of 24 months
or less from the date of acquisition in money market funds rated AAA- (or the
equivalent thereof) or better by S&P or Aaa3 (or the equivalent thereof) or
better by Moody’s; and

 

(11)                            investment funds investing 95% of their assets
in securities of the types described in clauses (1) through (10) above.

 

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above; provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

 

“Casualty Event” shall mean, with respect to any property of any Person, any
loss of or damage to, or any condemnation or other taking by a Governmental
Authority of, such property for which such Person or any of its Restricted
Subsidiaries receives insurance proceeds, or proceeds of a condemnation award or
other compensation.

 

“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the Original Closing Date, (b) any change in any law,
treaty, order, policy, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the Original Closing
Date or (c) compliance by any Lender with any guideline, request, directive or
order issued or made after the Original Closing Date by any central bank or
other governmental or quasi-governmental authority (whether or not having the
force of law).

 

“Change of Control” shall mean the occurrence of any of the following:

 

(1)                                  the sale, lease or transfer, in one or a
series of related transactions, of all or substantially all of the assets of the
Borrower and its Subsidiaries, taken as a whole, to any Person other than a
Permitted Holder; or

 

(2)                                  the Borrower becomes aware (by way of a
report or any other filing pursuant to Section 13(d) of the Exchange Act, proxy,
vote, written notice or otherwise) of the acquisition by any Person or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act,
or any successor provision), including any group acting for the purpose of
acquiring, holding or disposing of securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act or any successor provision), other than
the Permitted Holders, in a single transaction or in a series of related
transactions, by way of merger, consolidation or other business combination or
purchase of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act, or any successor provision) of 50% or more of the total voting
power of the Voting Stock of the Borrower or any of its direct or indirect
parent companies holding directly or indirectly 100% of the total voting power
of the Voting Stock of the Borrower.

 

“Change of Control Offer” shall have the meaning provided in Section 9.12(a).

 

“Change of Control Prepayment” shall have the meaning provided in
Section 9.12(a).

 

9

--------------------------------------------------------------------------------


 

“Change of Control Prepayment Date” shall have the meaning provided in
Section 9.12(a)(2).

 

“Closing Date” shall mean October 24, 2007.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. 
Section references to the Code are to the Code, as in effect at the Original
Closing Date, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

“Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s Senior Subordinated Interim Loan Commitment.

 

“Committed Lenders” shall mean Citibank, N.A., Credit Suisse, Cayman Islands
Branch, Deutsche Bank AG Cayman Islands Branch, Goldman Sachs Credit Partners
L.P., HSBC Bank USA, National Association, Lehman Brothers Commercial Bank,
Lehman Commercial Paper Inc. and Merrill Lynch, Capital Corporation.

 

“Communications” shall have the meaning provided in Section 13.17(a).

 

“Confidential Information” shall have the meaning provided in Section 13.16.

 

“Consolidated Depreciation and Amortization Expense” shall mean with respect to
any Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees, debt issuance
costs, commissions, fees and expenses and Capitalized Software Expenditures,
customer acquisition costs and incentive payments, conversion costs, contract
acquisition costs, and amortization of unrecognized prior service costs and
actuarial gains and losses related to pension and other post-employment
benefits, of such Person and its Restricted Subsidiaries for such period on a
consolidated basis and otherwise determined in accordance with GAAP.

 

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, without duplication, the sum of:

 

(1)                                  consolidated interest expense of such
Person and its Restricted Subsidiaries for such period, to the extent such
expense was deducted (and not added back) in computing Consolidated Net Income
(including (a) amortization of original issue discount resulting from the
issuance of Indebtedness at less than par, (b) all commissions, discounts and
other fees and charges owed with respect to letters of credit or bankers’
acceptances, (c) non-cash interest expense (but excluding any non-cash interest
expense attributable to the movement in the mark to market valuation of Hedging
Obligations or other derivative instruments pursuant to GAAP), (d) the interest
component of Capitalized Lease Obligations, and (e) net payments, if any,
pursuant to interest rate Hedging Obligations with respect to Indebtedness, and
excluding (t) penalties and interest relating to taxes, (u) accretion or accrual
of discounted liabilities not constituting Indebtedness, (v) any expense
resulting from the discounting of obligations in connection with the application
of recapitalization accounting or purchase accounting, (w) “additional interest”

 

10

--------------------------------------------------------------------------------


 

with respect to the Senior Subordinated Refinancing Registration Rights
Agreement and the Registration Rights Agreement relating to the Senior Take-out
Notes and any comparable “additional interest” with respect to other securities,
(x) amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses, (y) any expensing of bridge, commitment and other financing
fees and (z) commissions, discounts, yield and other fees and charges (including
any interest expense) related to any Receivables Facility); plus

 

(2)                                  consolidated capitalized interest of such
Person and its Restricted Subsidiaries for such period, whether paid or accrued;
less

 

(3)                                  interest income for such period.

 

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

 

“Consolidated Leverage Ratio,” with respect to any Person as of any date of
determination, shall mean the ratio of (x) Consolidated Total Indebtedness of
such Person, less the aggregate amount of cash and Cash Equivalents held (free
and clear of all Liens, other than Liens permitted under Section 9.10 hereof,
other than clause (20) of the definition of Permitted Liens) by (A) the Borrower
and its Restricted Subsidiaries (other than settlement assets as shown on the
balance sheet of such Person) and (B) any Joint Venture (other than settlement
assets as shown on the balance sheet of such Person) in an amount corresponding
to the Borrower’s or any Restricted Subsidiary’s, as applicable, proportionate
share thereof, based on its ownership of such Joint Venture’s voting stock,
computed as of the end of the most recent fiscal quarter for which internal
financial statements are available immediately preceding the date on which such
event for which such calculation is being made shall occur to (y) the aggregate
amount of EBITDA of such Person for the period of the most recently ended four
full consecutive fiscal quarters for which internal financial statements are
available immediately preceding the date on which such event for which such
calculation is being made shall occur, in each case with such pro forma
adjustments to Consolidated Total Indebtedness and EBITDA as are appropriate and
consistent with the pro forma adjustment provisions set forth in the definition
of “Fixed Charge Coverage Ratio.”

 

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income of such Person for such period, on a
consolidated basis, and otherwise determined in accordance with GAAP; provided,
however, that, without duplication,

 

(1)                                  any after-tax effect of extraordinary,
non-recurring or unusual gains or losses (less all fees and expenses relating
thereto) or expenses (including relating to the Transaction or the Senior
Take-out Notes Offering to the extent incurred on or prior to September 30, 2008
and litigation and regulatory settlements), severance, relocation costs,
consolidation and closing costs, integration and facilities opening costs,
spin-off costs, business optimization costs and expenses (including data center
consolidation initiatives and other costs relating to initiatives aimed at
profitability improvements), transition

 

11

--------------------------------------------------------------------------------


 

costs, restructuring costs, charges or reserves, signing, retention or
completion bonuses, and curtailments or modifications to pension and
post-retirement employee benefit plans shall be excluded,

 

(2)                                  the cumulative effect of a change in
accounting principles during such period shall be excluded,

 

(3)                                  any after-tax effect of income (loss) from
disposed, abandoned or discontinued operations and any net after-tax gains or
losses on disposal of disposed, abandoned, transferred, closed or discontinued
operations shall be excluded,

 

(4)                                  any after-tax effect of gains or losses
(less all fees and expenses relating thereto) attributable to asset dispositions
or abandonments other than in the ordinary course of business, as determined in
good faith by the Borrower, shall be excluded,

 

(5)                                  the Net Income for such period of any
Person that is an Unrestricted Subsidiary shall be excluded, and, solely for the
purpose of determining the amount available for Restricted Payments under clause
3(a) of Section 9.5(a) hereof, the Net Income for such period of any Person that
is not a Subsidiary or that is accounted for by the equity method of accounting
shall be excluded; provided that Consolidated Net Income of the Borrower shall
be increased by the amount of dividends or distributions or other payments that
are actually paid in cash (or to the extent converted into cash) to the referent
Person or a Restricted Subsidiary thereof in respect of such period,

 

(6)                                  solely for the purpose of determining the
amount available for Restricted Payments under clause (3)(a) of
Section 9.5(a) hereof, the Net Income for such period of any Restricted
Subsidiary (other than any Guarantor) shall be excluded to the extent that the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary of its Net Income is not at the date of determination wholly
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, is otherwise restricted by the operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule, or governmental regulation applicable to that Restricted
Subsidiary or its stockholders, unless such restriction with respect to the
payment of dividends or similar distributions has been legally waived; provided
that Consolidated Net Income of the Borrower will be increased by the amount of
dividends or other distributions or other payments actually paid in cash (or to
the extent converted into cash) or Cash Equivalents to the Borrower or a
Restricted Subsidiary thereof in respect of such period, to the extent not
already included therein,

 

(7)                                  effects of adjustments (including the
effects of such adjustments pushed down to the Borrower and its Restricted
Subsidiaries) in such Person’s consolidated financial statements pursuant to
GAAP resulting from the application of recapitalization accounting or purchase
accounting in relation to the Transaction or any consummated acquisition or the
amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,

 

12

--------------------------------------------------------------------------------


 

(8)                                  any effect of income (loss) from the early
extinguishment of Indebtedness shall be excluded,

 

(9)                                  the mark-to-market effects on Net Income
during the period of any derivatives or similar financial instruments, including
the ineffective portion of Hedging Obligations (other than such effects settled
in cash) shall be excluded,

 

(10)                            any impairment charge or asset write-off or
write-down, including, without limitation, impairment charges or asset
write-offs related to intangible assets, long-lived assets or investments in
debt and equity securities, in each case, pursuant to GAAP and the amortization
of intangibles arising pursuant to GAAP shall be excluded,

 

(11)                            any non-cash compensation charge or expense,
including any such charge arising from grants of stock appreciation or similar
rights, stock options, restricted stock or other rights, and any cash charges
associated with the rollover, acceleration or payout of Equity Interests by
management of the Borrower or any of its direct or indirect parent companies in
connection with the Transaction, shall be excluded,

 

(12)                            any fees and expenses incurred during such
period, or any amortization thereof for such period, in connection with any
acquisition, Investment, Asset Sale, issuance or repayment of Indebtedness,
issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction shall be
excluded,

 

(13)                            accruals and reserves that are established or
adjusted within twelve months after the Original Closing Date that are so
required to be established as a result of the Transaction in accordance with
GAAP, or changes as a result of adoption or modification of accounting policies,
shall be excluded, and

 

(14)                            to the extent covered by insurance and actually
reimbursed, or, so long as the Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer and only to the extent that such amount is (a) not denied by the
applicable carrier in writing within 180 days and (b) in fact reimbursed within
365 days of the date of such evidence (with a deduction for any amount so added
back to the extent not so reimbursed within 365 days), expenses with respect to
liability or casualty events or business interruption shall be excluded.

 

Notwithstanding the foregoing, for the purpose of Section 9.5 hereof only (other
than clause (3)(d) of Section 9.5(a) hereof), there shall be excluded from
Consolidated Net Income any income arising from any sale or other disposition of
Restricted Investments made by the Borrower and its Restricted Subsidiaries, any
repurchases and redemptions of Restricted Investments from the Borrower and its
Restricted Subsidiaries, any repayments of loans and advances which constitute
Restricted Investments by the Borrower or any of its Restricted Subsidiaries,
any sale of the stock of an Unrestricted Subsidiary or any distribution or
dividend from an Unrestricted Subsidiary, in each case only to the extent such
amounts increase the amount of Restricted

 

13

--------------------------------------------------------------------------------


 

Payments permitted under clause (3)(d) of Section 9.5(a) hereof.  Furthermore,
there shall be excluded from Consolidated Net Income any net income (losses)
attributable to Integrated Payment Systems Inc. and Integrated Payment Systems
Canada Inc.

 

“Consolidated Total Indebtedness” shall mean, as at any date of determination,
an amount equal to the sum of (1) the aggregate amount of all outstanding
Indebtedness of the Borrower and its Restricted Subsidiaries on a consolidated
basis consisting of Indebtedness for borrowed money, Obligations in respect of
Capitalized Lease Obligations and debt obligations evidenced by promissory notes
and similar instruments (and excluding, for the avoidance of doubt, all
obligations relating to Receivables Facilities) and (2) the aggregate amount of
all outstanding Disqualified Stock of the Borrower and all Disqualified Stock
and Preferred Stock of its Restricted Subsidiaries on a consolidated basis, with
the amount of such Disqualified Stock and Preferred Stock equal to the greater
of their respective voluntary or involuntary liquidation preferences and maximum
fixed repurchase prices, in each case determined on a consolidated basis in
accordance with GAAP.  For purposes hereof, the “maximum fixed repurchase price”
of any Disqualified Stock or Preferred Stock that does not have a fixed
repurchase price shall be calculated in accordance with the terms of such
Disqualified Stock or Preferred Stock as if such Disqualified Stock or Preferred
Stock were purchased on any date on which Consolidated Total Indebtedness shall
be required to be determined pursuant to this Agreement, and if such price is
based upon, or measured by, the fair market value of such Disqualified Stock or
Preferred Stock, such fair market value shall be determined reasonably and in
good faith by the Borrower.

 

“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing any leases, dividends or other obligations that do
not constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,

 

(1)                                  to purchase any such primary obligation or
any property constituting direct or indirect security therefor,

 

(2)                                  to advance or supply funds

 

(a)                                  for the purchase or payment of any such
primary obligation, or

 

(b)                                 to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, or

 

(3)                                  to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation against loss in respect thereof.

 

“Contractual Requirement” shall have the meaning provided in Section 8.3.

 

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of the Loans on the Original Closing Date.

 

14

--------------------------------------------------------------------------------


 

“Credit Facilities” shall mean, with respect to the Borrower or any of its
Restricted Subsidiaries, one or more debt facilities, including the Senior
Secured Credit Agreement, or other financing arrangements (including, without
limitation, commercial paper facilities or indentures) providing for revolving
credit loans, term loans, letters of credit or other long-term indebtedness,
including any notes, mortgages, guarantees, collateral documents, instruments
and agreements executed in connection therewith, and any amendments,
supplements, modifications, extensions, renewals, restatements or refundings
thereof and any indentures or credit facilities or commercial paper facilities
that replace, refund or refinance any part of the loans, notes, other credit
facilities or commitments thereunder, including any such replacement, refunding
or refinancing facility or indenture that increases the amount permitted to be
borrowed thereunder or alters the maturity thereof (provided that such increase
in borrowings is permitted under Section 9.7 hereof) or adds Restricted
Subsidiaries as additional borrowers or guarantors thereunder and whether by the
same or any other agent, lender or group of lenders.

 

“Credit Suisse” shall mean Credit Suisse, Cayman Islands Branch and its
successors.

 

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness (excluding
any Indebtedness permitted to be issued or incurred under Section 9.7(b) other
than, in the case of Section 9.7(b)(2) or 9.7(b)(13), with respect to any
refinancing of Senior Subordinated Indebtedness incurred under
Section 9.7(b)(2)).

 

“Debt Repayment” shall mean the repayment, prepayment, repurchase or defeasance
of the Indebtedness of the Borrower that is identified on Schedule 1.1(b) and
that is repaid, prepaid, repurchased or defeased on the Original Closing Date
(or such later date as may be necessary to effect the Debt Repayment in
accordance with the tender offers therefor).

 

“Declined Proceeds” shall have the meaning provided in Section 5.2(h).

 

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Deferred Net Cash Proceeds” shall have the meaning provided such term in the
definition of “Net Cash Proceeds.”

 

“Deferred Net Cash Proceeds Payment Date” shall have the meaning provided such
term in the definition of “Net Cash Proceeds.”

 

“Designated Senior Indebtedness” shall mean:

 

(1)                                  any Indebtedness outstanding under the
Senior Secured Credit Agreement; and

 

15

--------------------------------------------------------------------------------


 

(2)                                  any other Senior Indebtedness permitted
under this Agreement, the principal amount of which is $100.0 million or more
and that has been designated by the Borrower as “Designated Senior
Indebtedness.”

 

“Designated Non-cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-cash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
executed by the principal financial officer of the Borrower, less the amount of
cash or Cash Equivalents received in connection with a subsequent sale of or
collection on such Designated Non-cash Consideration.

 

“Designated Preferred Stock” shall mean Preferred Stock of the Borrower or any
parent company thereof (in each case other than Disqualified Stock) that is
issued for cash (other than to a Restricted Subsidiary or an employee stock
ownership plan or trust established by the Borrower or any of its Subsidiaries)
and is so designated as Designated Preferred Stock, pursuant to an Officer’s
Certificate executed by the principal financial officer of the Borrower or the
applicable parent company thereof, as the case may be, on the issuance date
thereof, the cash proceeds of which are excluded from the calculation set forth
in clause (3) of Section 9.5(a) hereof.

 

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is putable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
as a result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than solely as a result of a change of control or asset sale), in whole
or in part, in each case prior to the date 91 days after the earlier of the Term
Loan Maturity Date or the date the Loans are no longer outstanding; provided,
however, that if such Capital Stock is issued to any plan for the benefit of
employees of the Borrower or its Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased by the Borrower or its Subsidiaries
in order to satisfy applicable statutory or regulatory obligations.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States, any state thereof, or the
District of Columbia.

 

“EBITDA” shall mean, with respect to any Person for any period, the Consolidated
Net Income of such Person for such period

 

(1)                                  increased (without duplication) by:

 

(a)                                  provision for taxes based on income or
profits or capital gains, including, without limitation, foreign, federal,
state, franchise and similar taxes (such as the Pennsylvania capital tax) and
foreign withholding taxes (including

 

16

--------------------------------------------------------------------------------


 

penalties and interest related to such taxes or arising from tax examinations)
of such Person paid or accrued during such period deducted (and not added back)
in computing Consolidated Net Income; plus

 

(b)                                 Fixed Charges of such Person for such period
(including (x) net losses on Hedging Obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk and (y) costs of
surety bonds in connection with financing activities, in each case, to the
extent included in Fixed Charges), together with items excluded from the
definition of “Consolidated Interest Expense” pursuant to clauses (1)(t), (u),
(v), (w), (x), (y) and (z) of the definition thereof, and, in each such case, to
the extent the same were deducted (and not added back) in calculating such
Consolidated Net Income; plus

 

(c)                                  Consolidated Depreciation and Amortization
Expense of such Person for such period to the extent the same was deducted (and
not added back) in computing Consolidated Net Income; plus

 

(d)                                 any expenses or charges (other than
depreciation or amortization expense) related to any Equity Offering, Permitted
Investment, acquisition, disposition, recapitalization or the incurrence of
Indebtedness(and any amendment or modification to any such transaction)
permitted to be incurred by this Agreement (including a refinancing thereof)
(whether or not successful), including (i) such fees, expenses or charges
related to this Agreement, the Senior Unsecured Interim Loan Agreement, the
Senior Secured Credit Agreement, the Senior Take out Notes Offering and any
other refinancings of Senior Interim Loans or Senior Subordinated Interim Loans
and (ii) any amendment or other modification of the Senior Subordinated Interim
Loans, and, in each case, deducted (and not added back) in computing
Consolidated Net Income; plus

 

(e)                                  any other non-cash charges, including any
write-offs or write-downs, reducing Consolidated Net Income for such period
(provided that if any such non-cash charges represent an accrual or reserve for
potential cash items in any future period, the cash payment in respect thereof
in such future period shall be subtracted from EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period);
plus

 

(f)                                    the amount of any minority interest
expense consisting of income attributable to minority equity interests of third
parties deducted (and not added back) in such period in calculating Consolidated
Net Income; plus

 

(g)                                 the amount of management, monitoring,
consulting and advisory fees and related expenses paid in such period to the
Investors to the extent otherwise permitted under Section 9.9 hereof; plus

 

(h)                                 the amount of net cost savings and net cash
flow effect of revenue enhancements related to new agreements, or amendments to
existing agreements, with customers or joint ventures, projected by the Borrower
in good faith to be realized

 

17

--------------------------------------------------------------------------------


 

as a result of specified actions taken or to be taken (calculated on a pro forma
basis as though such cost savings and revenue enhancements had been realized on
the first day of such period), net of the amount of actual benefits realized
during such period from such actions; provided that (x) such cost savings and
enhancements are reasonably identifiable and factually supportable, (y) such
actions have been taken or are to be taken within 12 months after the date of
determination to take such action and (z) no cost savings or revenue
enhancements shall be added pursuant to this clause (h) to the extent
duplicative of any expenses or charges relating to such cost savings that are
included in clause (e) above with respect to such period (which adjustments may
be incremental to pro forma adjustments made pursuant to the second paragraph of
the definition of “Fixed Charge Coverage Ratio”); plus

 

(i)                                     the amount of loss on sales of
receivables and related assets to the Receivables Subsidiary in connection with
a Receivables Facility; plus

 

(j)                                     any costs or expense incurred by the
Borrower or a Restricted Subsidiary pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such cost
or expenses are funded with cash proceeds contributed to the capital of the
Borrower or net cash proceeds of an issuance of Equity Interests of the Borrower
(other than Disqualified Stock) solely to the extent that such net cash proceeds
are excluded from the calculation set forth in clause (3) of
Section 9.5(a) hereof; plus

 

(k)                                  an amount equal to the Borrower’s and its
Restricted Subsidiaries’ proportional share of the items described in clauses
(1)(a) and (b) of this definition relating to each Joint Venture, in each case
determined as if such Joint Venture was a Restricted Subsidiary;

 

(2)                                  decreased by (without duplication) non-cash
gains increasing Consolidated Net Income of such Person for such period,
excluding any non-cash gains to the extent they represent the reversal of an
accrual or reserve for a potential cash item that reduced EBITDA in any prior
period; and

 

(3)                                  increased or decreased by (without
duplication):

 

(a)                                  any net gain or loss resulting in such
period from Hedging Obligations and the application of Statement of Financial
Accounting Standards No. 133 and its related pronouncements and interpretations;
plus or minus, as applicable,

 

(b)                                 any net gain or loss resulting in such
period from currency translation gains or losses related to currency
remeasurements of Indebtedness (including any net loss or gain resulting from
Hedging Obligations for currency exchange risk).

 

18

--------------------------------------------------------------------------------


 

“EMU” shall mean the economic and monetary union as contemplated in the Treaty
on European Union.

 

“Engagement Letter” shall mean the Engagement Letter, dated as of April 1, 2007,
among Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC,
Deutsche Bank Securities Inc., Goldman, Sachs & Co., HSBC Securities (USA) Inc.,
Lehman Brothers Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Merger Sub, as amended by the Amendment to Engagement Letter dated as of
October 15, 2007, among Citibank, N.A., Citigroup Global Markets Inc., Credit
Suisse, Cayman Islands Branch, Credit Suisse Securities (USA) LLC, Deutsche Bank
AG Cayman Islands Branch, Deutsche Bank Securities Inc., Goldman, Sachs & Co.,
Goldman Sachs Credit Partners L.P., HSBC Bank USA, National Association, HSBC
Securities (USA) Inc., Lehman Brothers Commercial Bank, Lehman Commercial Paper
Inc., Lehman Brothers Inc., Merrill Lynch Capital Corporation, Merrill Lynch,
Pierce, Fenner & Smith Incorporated and the Borrower.

 

“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demands, demand letters, claims, liens, notices of noncompliance, violation or
potential responsibility or investigation (other than internal reports prepared
by the Borrower or any of the Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of real estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including, without
limitation, (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief relating to the presence, release or
threatened release of Hazardous Materials or arising from alleged injury or
threat of injury to health or safety (to the extent relating to human exposure
to Hazardous Materials), or the environment including, without limitation,
ambient air, surface water, groundwater, land surface and subsurface strata and
natural resources such as wetlands.

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the protection of
environment, including, without limitation, ambient air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands, or human health or safety (to the extent relating to human exposure to
Hazardous Materials), or Hazardous Materials.

 

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.

 

“Equity Investments” shall have the meaning provided in the preamble to this
Agreement.

 

19

--------------------------------------------------------------------------------


 

“Equity Offering” shall mean any public or private sale of common stock or
Preferred Stock of the Borrower or any of its direct or indirect parent
companies (excluding Disqualified Stock), other than:

 

(1)                                  public offerings with respect to the
Borrower’s or any direct or indirect parent company’s common stock registered on
Form S-8;

 

(2)                                  issuances to any Subsidiary of the
Borrower; and

 

(3)                                  any such public or private sale that
constitutes an Excluded Contribution.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.  Section references to ERISA are to ERISA as in
effect at the Original Closing Date and any subsequent provisions of ERISA
amendatory thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower would be deemed to be a “single employer” within
the meaning of Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“euro” shall mean the single currency of participating member states of the EMU.

 

“Event of Default” shall have the meaning provided in Section 11.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

 

“Exchange Date” shall have the meaning provided in Section 2.14(b)(i).

 

“Exchange Notice” shall have the meaning provided in Section 2.14(b)(ii).

 

“Excluded Contribution” shall mean net cash proceeds, marketable securities or
Qualified Proceeds received by the Borrower after the Original Closing Date
from:

 

(1)                                  contributions to its common equity capital,
and

 

(2)                                  the sale (other than to a Subsidiary of the
Borrower or to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement of the Borrower) of Capital
Stock (other than Disqualified Stock and Designated Preferred Stock) of the
Borrower,

 

in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate executed by the principal financial officer of the Borrower on the
date such capital contributions are made or the date such Equity Interests are
sold, as the case may be, which are excluded from the calculation set forth in
clause (3) of Section 9.5(a) hereof.

 

20

--------------------------------------------------------------------------------


 

“Excluded Taxes” shall mean, with respect to any Agent or any Lender,
(a)(i) income taxes imposed on or measured by net income and franchise and
excise taxes (imposed in lieu of net income taxes) imposed on such Agent or
Lender, and (ii) any Taxes imposed on any Agent or any Lender as a result of any
current or former connection between such Agent or Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising from
such Agent or Lender having executed, delivered or performed its obligations or
received a payment under, or having been a party to or having enforced, this
Agreement or any other Loan Document), and (b) in the case of a Non-U.S. Lender
any U.S. federal withholding tax that is imposed on amounts payable to such
Non-U.S. Lender under the law in effect at the time such Non-U.S. Lender becomes
a party to this Agreement (or, in the case of a Non- U.S. Participant, on the
date such Non-U.S. Participant became a Participant hereunder); provided that
this subclause (b) shall not apply to the extent that (x) the indemnity payments
or additional amounts any Lender (or Participant) would be entitled to receive
(without regard to this subclause (b)) do not exceed the indemnity payment or
additional amounts that the person making the assignment, participation or
transfer to such Lender (or Participant) would have been entitled to receive in
the absence of such assignment, participation or transfer or (y) any Tax is
imposed on a Lender in connection with an interest or participation in any Loan
or other obligation that such Lender was required to acquire pursuant to
Section 13.8(a) or that such Lender acquired pursuant to Section 13.7 (it being
understood and agreed, for the avoidance of doubt, that any U.S. federal
withholding tax imposed on a Non-U.S. Lender as a result of a Change in Law
occurring after the time such Non-U.S. Lender became a party to this Agreement
(or designates a new lending office) shall not be an Excluded Tax) and (c) any
Tax to the extent attributable to such Lender’s failure to comply with
Section 5.4(d) (in the case of any Non-U.S. Lender) or Section 5.4(c) (in the
case of a U.S. Lender).

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York; provided that (a) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate charged to
the Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

 

“Fee Letter” shall mean the Fee Letter, dated as of April 1, 2007, among
Citigroup Global Markets Inc., Credit Suisse, Credit Suisse Securities (USA)
LLC, Deutsche Bank AG Cayman Islands Branch, Deutsche Bank Securities Inc.,
Goldman, Sachs & Co., Goldman Sachs Credit Partners L.P., HSBC Bank USA,
National Association, HSBC Securities (USA) Inc., Lehman Brothers Inc., Lehman
Brothers Commercial Bank, Lehman Commercial Paper Inc., Merrill Lynch Capital
Corporation  and Merger Sub.

 

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

 

21

--------------------------------------------------------------------------------


 

“Fixed Charge Coverage Ratio” shall mean, with respect to any Person for any
period, the ratio of EBITDA of such Person for such period to the Fixed Charges
of such Person for such period.  In the event that the Borrower or any
Restricted Subsidiary incurs, assumes, guarantees, redeems, retires or
extinguishes any Indebtedness (other than Indebtedness incurred under any
revolving credit facility unless such Indebtedness has been permanently repaid
and has not been replaced) or issues or redeems Disqualified Stock or Preferred
Stock subsequent to the commencement of the period for which the Fixed Charge
Coverage Ratio is being calculated but prior to or simultaneously with the event
for which the calculation of the Fixed Charge Coverage Ratio is made (the “Fixed
Charge Coverage Ratio Calculation Date”), then the Fixed Charge Coverage Ratio
shall be calculated giving pro forma effect to such incurrence, assumption,
guarantee, redemption, retirement or extinguishment of Indebtedness, or such
issuance or redemption of Disqualified Stock or Preferred Stock, as if the same
had occurred at the beginning of the applicable four-quarter period.

 

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, consolidations and disposed operations (as
determined in accordance with GAAP) that have been made by the Borrower or any
of its Restricted Subsidiaries during the four-quarter reference period or
subsequent to such reference period and on or prior to or simultaneously with
the Fixed Charge Coverage Ratio Calculation Date shall be calculated on a pro
forma basis assuming that all such Investments, acquisitions, dispositions,
mergers, consolidations and disposed operations (and the change in any
associated fixed charge obligations and the change in EBITDA resulting
therefrom) had occurred on the first day of the four-quarter reference period. 
If, since the beginning of such period, any Person that subsequently became a
Restricted Subsidiary or was merged with or into the Borrower or any of its
Restricted Subsidiaries since the beginning of such period shall have made any
Investment, acquisition, disposition, merger, consolidation or disposed
operation that would have required adjustment pursuant to this definition, then
the Fixed Charge Coverage Ratio shall be calculated giving pro forma effect
thereto for such period as if such Investment, acquisition, disposition, merger,
consolidation or disposed operation had occurred at the beginning of the
applicable four-quarter period.

 

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower (and may include,
for the avoidance of doubt, cost savings and operating expense reductions
resulting from such Investment, acquisition, merger or consolidation which is
being given pro forma effect that have been or are expected to be realized).  If
any Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the Fixed Charge Coverage Ratio Calculation Date had been the
applicable rate for the entire period (taking into account any Hedging
Obligations applicable to such Indebtedness).  Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of the Borrower to be the rate
of interest implicit in such Capitalized Lease Obligation in accordance with
GAAP.  For purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period except as set forth in the first paragraph of this
definition.  Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or

 

22

--------------------------------------------------------------------------------


 

similar rate, a eurocurrency interbank offered rate or other rate shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate chosen as the Borrower may designate.  Any such pro
forma calculation may include adjustments appropriate to exclude from EBITDA the
results of Integrated Payment Systems Inc. and Integrated Payment Systems Canada
Inc.

 

“Fixed Charges” shall mean, with respect to any Person for any period, the sum
of:

 

(1)                                  Consolidated Interest Expense of such
Person for such period;

 

(2)                                  all cash dividends or other distributions
paid (excluding items eliminated in consolidation) on any series of Preferred
Stock of any Restricted Subsidiary during such period; and

 

(3)                                  all cash dividends or other distributions
paid (excluding items eliminated in consolidation) on any series of Disqualified
Stock during such period.

 

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any of
its Subsidiaries with respect to employees employed outside the United States.

 

“Foreign Subsidiary” shall mean with respect to any Person, any Restricted
Subsidiary of such Person that is not organized or existing under the laws of
the United States, any state thereof or the District of Columbia and any
Restricted Subsidiary of such Foreign Subsidiary.

 

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

 

“GAAP” shall mean generally accepted accounting principles in the United States
which are in effect on the Original Closing Date.

 

“Governmental Authority” shall mean any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including a central
bank or stock exchange.

 

“Granting Lender” shall have the meaning provided in Section 13.6(g).

 

“Guarantee” shall mean (a) the Guarantee made by each Guarantor in favor of the
Administrative Agent for the benefit of the Guaranteed Parties, substantially in
the form of Exhibit A, and (b) any other guarantee of the Obligations made by a
Restricted Subsidiary that is a Domestic Subsidiary in form and substance
reasonably acceptable to the Administrative Agent, in each case as the same may
be amended, supplemented or otherwise modified from time to time.

 

23

--------------------------------------------------------------------------------


 

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Original Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness).  The amount of any Guarantee Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the Indebtedness in respect
of which such Guarantee Obligation is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.

 

“Guaranteed Parties” shall mean the Administrative Agent, any other Agent and
each Lender, in each case, with respect to the Obligations or any Guarantee, and
each sub-agent appointed by the Administrative Agent pursuant to Section 13 with
respect to matters relating to the Obligations.

 

“Guarantors” shall mean each Restricted Subsidiary that provides a Guarantee
hereunder pursuant to Section 9.13 or otherwise.

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances,” “hazardous waste,” “hazardous materials,” “extremely hazardous
waste,” “restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
which is prohibited, limited or regulated by any Environmental Law.

 

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer or mitigation of
interest rate or currency risks either generally or under specific
contingencies.

 

“Historical Financial Statements” shall mean the audited consolidated balance
sheets of the Borrower as of December 31, 2006 and December 31, 2005 and the
audited consolidated

 

24

--------------------------------------------------------------------------------


 

statements of income, stockholders’ equity and cash flows of the Borrower for
each of the fiscal years in the three year period ending on December 31, 2006.

 

“Holdco Indenture” shall mean the indenture dated as of the Original Closing
Date entered into between Holdings and The Bank of New York, as trustee,
relating to the Holdco Notes.

 

“Holdco Notes” shall mean the $1,000,000,000 aggregate principal amount of 11½%
Senior PIK Notes due 2016 issued by Holdings on the Original Closing Date.

 

“Holdings” shall mean New Omaha Holdings Corporation, a Delaware corporation,
and its successors.

 

“Indebtedness” shall mean, with respect to any Person, without duplication:

 

(1)                                  any indebtedness (including principal and
premium) of such Person, whether or not contingent:

 

(a)                                  in respect of borrowed money;

 

(b)                                 evidenced by bonds, notes, debentures or
similar instruments or letters of credit or bankers’ acceptances (or, without
duplication, reimbursement agreements in respect thereof);

 

(c)                                  representing the balance deferred and
unpaid of the purchase price of any property (including Capitalized Lease
Obligations), except (i) any such balance that constitutes an obligation in
respect of a commercial letter of credit, a trade payable or similar obligation
to a trade creditor, in each case accrued in the ordinary course of business and
(ii) any earn-out obligations until such obligation, within 60 days of becoming
due and payable, has not been paid and becomes a liability on the balance sheet
of such Person in accordance with GAAP; or

 

(d)                                 representing any Hedging Obligations;

 

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit and Hedging Obligations) would appear as a liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP;

 

(2)                                  to the extent not otherwise included, any
obligation by such Person to be liable for, or to pay, as obligor, guarantor or
otherwise on, the obligations of the type referred to in clause (1) of a third
Person (whether or not such items would appear upon the balance sheet of the
such obligor or guarantor), other than by endorsement of negotiable instruments
for collection in the ordinary course of business; provided that the amount of
Indebtedness of any Person for purposes of this clause (2) shall be deemed to be
equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness and
(ii) the fair market value of the property encumbered thereby as determined by
such Person in good faith; and

 

25

--------------------------------------------------------------------------------


 

(3)                                  to the extent not otherwise included, the
obligations of the type referred to in clause (1) of a third Person secured by a
Lien on any asset owned by such first Person, whether or not such Indebtedness
is assumed by such first Person;

 

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (a) Contingent Obligations incurred in the ordinary course
of business, (b) obligations under or in respect of Receivables Facilities or
(c) Settlement Indebtedness.

 

“indemnified liabilities” shall have the meaning provided in Section 13.5.

 

“Indemnified Taxes” shall mean all Taxes (including Other Taxes) other than
(i) Excluded Taxes and (ii) any interest, penalties or expenses caused by an
Agent’s or Lender’s gross negligence or willful misconduct.

 

“Indentures” shall mean the Senior Refinancing Indenture and/or the Senior
Subordinated Refinancing Indenture, as the context requires.

 

“Independent Financial Advisor” shall mean an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the
Borrower, qualified to perform the task for which it has been engaged.

 

“Insolvency or Liquidation Proceeding” shall mean:

 

(a)                                  any voluntary or involuntary case or
proceeding under the Bankruptcy Code with respect to any Loan Party;

 

(b)                                 any other voluntary insolvency,
reorganization or bankruptcy case or proceeding, or any receivership,
liquidation, reorganization or other similar case or proceeding with respect to
any Loan Party or with respect to a material portion of their respective assets;

 

(c)                                  any liquidation, dissolution,
reorganization or winding-up of any Loan Party whether voluntary or involuntary
and whether or not involving insolvency or bankruptcy; or

 

(d)                                 any assignment for the benefit of creditors
or any other marshalling of assets and liabilities of any Loan Party.

 

“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.

 

“Interim Loan Conversion Date” shall mean September 24, 2008 or, if such date is
not a Business Day, the next succeeding Business Day.

 

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

 

26

--------------------------------------------------------------------------------


 

“Investment Grade Securities” shall mean:

 

(1)                                  securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents);

 

(2)                                  debt securities or debt instruments with an
Investment Grade Rating, but excluding any debt securities or instruments
constituting loans or advances among the Borrower and its Subsidiaries;

 

(3)                                  investments in any fund that invests
exclusively in investments of the type described in clauses (1) and (2) which
fund may also hold immaterial amounts of cash pending investment or
distribution; and

 

(4)                                   corresponding instruments in countries
other than the United States customarily utilized for high quality investments.

 

“Investments” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commissions, travel and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of the Borrower in the same manner as the other investments included
in this definition to the extent such transactions involve the transfer of cash
or other property.  For purposes of the definition of “Unrestricted Subsidiary”
and Section 9.5 hereof:

 

(1)                                  “Investments” shall include the portion
(proportionate to the Borrower’s equity interest in such Subsidiary) of the fair
market value of the net assets of a Subsidiary of the Borrower at the time that
such Subsidiary is designated an Unrestricted Subsidiary; provided, however,
that upon a redesignation of such Subsidiary as a Restricted Subsidiary, the
Borrower shall be deemed to continue to have a permanent “Investment” in an
Unrestricted Subsidiary in an amount (if positive) equal to:

 

(a)                                  the Borrower’s “Investment” in such
Subsidiary at the time of such redesignation; less

 

(b)                                 the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the fair market value of the net assets
of such Subsidiary at the time of such redesignation; and

 

(2)                                  any property transferred to or from an
Unrestricted Subsidiary shall be valued at its fair market value at the time of
such transfer, in each case fair market value as determined in good faith by the
Borrower.

 

27

--------------------------------------------------------------------------------


 

“Investors” shall mean Kohlberg Kravis Roberts & Co. L.P., KKR 2006 Fund L.P.,
Citigroup Global Markets Inc., Credit Suisse Management LLC, Deutsche Bank
Investment Partners, Inc., HSBC Bank plc, LB I Group Inc., GMI
Investments, Inc., Citigroup Capital Partners II 2007, Citigroup Investment,
L.P., Citigroup Capital Partners II Employee Master Fund, L.P., Citigroup
Capital Partners II Onshore, L.P., Citigroup Capital Partners II Cayman
Holdings, L.P., CGI CPE LLC, GS Capital Partners VI Parallel, L.P., GS Capital
Partners VI GmbH & Co. KG, GS Capital Partners VI Fund, L.P., GS Capital
Partners VI Offshore Fund, L.P., GS Mezzanine Partners 2006 Fund, L.P. and
Goldman Sachs Investments Ltd. and each of their respective Affiliates but not
including, however, any portfolio companies of any of the foregoing.

 

“Joint Lead Arrangers and Bookrunners” shall mean Citigroup Global Markets Inc.,
Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., Goldman Sachs
Credit Partners L.P., HSBC Securities (USA) Inc., Lehman Brothers Inc. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Joint Venture” shall mean, at any date of determination, each joint venture
accounted for as an equity method investee of the Borrower and its Subsidiaries,
determined in accordance with GAAP.

 

“Judgment Currency” shall have the meaning provided in Section 13.19.

 

“Lender” shall have the meaning provided in the preamble to this Agreement.

 

“Lender Default” shall mean (a) the failure (which has not been cured) of a
Lender to make available its portion of any Borrowing or (b) a Lender having
notified the Administrative Agent and/or the Borrower that it does not intend to
comply with the obligations under Section 2.1(a), or (c) a Lender becoming the
subject of a bankruptcy or insolvency proceeding.

 

“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the LIBOR Rate.

 

“LIBOR Rate” shall mean, for any Interest Period with respect to a LIBOR Loan in
Dollars, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Bloomberg (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “LIBOR Rate” for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBOR Loan being made, continued or converted
by the Administrative Agent and with a term equivalent to such Interest Period
would be offered by the Administrative Agent’s London Branch to major banks in
the applicable London interbank eurocurrency market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

28

--------------------------------------------------------------------------------


 

“Lien” shall mean, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event shall an operating lease be deemed to constitute a Lien.

 

“Loan” shall mean any Senior Subordinated Interim Loan or Senior Subordinated
Term Loan made by any Lender hereunder.

 

“Loan Documents” shall mean this Agreement (including the Original Senior
Subordinated Loan Agreement), the Guarantees and any promissory notes issued by
the Borrower hereunder.

 

“Loan Party” shall mean the Borrower, the Guarantors and each other Subsidiary
of the Borrower that is a party to a Loan Document.

 

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and the Subsidiaries, taken as a whole, that would, individually or in the
aggregate, materially adversely affect (a) the ability of the Borrower and the
other Loan Parties, taken as a whole, to perform their payment obligations under
this Agreement or any of the other Loan Documents or (b) the rights and remedies
of the Administrative Agent and the Lenders under this Agreement or any of the
other Loan Documents.

 

“Material Subsidiary” shall mean, at any date of determination, (i) each
Restricted Subsidiary of the Borrower (a) whose total assets at the last day of
the Test Period ending on the last day of the most recent fiscal period for
which Section 9.1 Financials have been delivered were equal to or greater than
5% of the Consolidated Total Assets of the Borrower and the Restricted
Subsidiaries at such date or (b) whose revenues during such Test Period were
equal to or greater than 5% of the consolidated revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP; provided that if, at any time and from time to time after the
Original Closing Date, Restricted Subsidiaries that are not Material
Subsidiaries have, in the aggregate, (x) total assets at the last day of such
Test Period equal to or greater than 10% of the Consolidated Total Assets of the
Borrower and the Restricted Subsidiaries at such date or (y) revenues during
such Test Period equal to or greater than 10% of the consolidated revenues of
the Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP, then the Borrower shall, on the date on
which financial statements for such quarter are delivered pursuant to this
Agreement, designate in writing to the Administrative Agent one or more of such
Restricted Subsidiaries as “Material Subsidiaries.”

 

“Maturity Date” shall mean (a) if the Loans have not been converted to Senior
Subordinated Term Loans, September 24, 2008 or, if such date is not a Business
Day, the next succeeding Business Day, or (b) if the Loans have been converted
to Senior Subordinated Term

 

29

--------------------------------------------------------------------------------


 

Loans, March 31, 2016 or, if such date is not a Business Day, the next
succeeding Business Day (with respect to clause (b) only, the “Term Loan
Maturity Date”).

 

“Merchant Acquisition and Processing Alliance” shall mean any joint venture or
other strategic alliance entered into with any financial institution or other
third party primarily entered into to offer Merchant Services.

 

“Merchant Agreement” shall mean any contract entered into with a merchant
relating to the provision of Merchant Services.

 

“Merchant Services” shall mean services provided to merchants relating to the
authorization, transaction capture, settlement, chargeback handling and
internet-based transaction processing of credit, debit, stored-value and loyalty
card and other payment transactions (including provision of point of service
devices and other equipment necessary to capture merchant transactions and other
ancillary services).

 

“Merger” shall have the meaning provided in the preamble to this Agreement.

 

“Merger Sub” shall mean Omaha Acquisition Corporation, a Delaware corporation.

 

“Minimum Borrowing Amount” shall mean (a) with respect to a Borrowing of LIBOR
Loans, $5,000,000 and (b) with respect to a Borrowing of ABR Loans, $1,000,000.

 

“Minimum Equity Amount” shall have the meaning provided in the preamble to this
Agreement.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor to its
rating agency business.

 

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

 

“Net Asset Sale Proceeds” shall mean the aggregate cash proceeds received by the
Borrower or any of its Restricted Subsidiaries in respect of any Asset Sale,
including any cash received upon the sale or other disposition of any Designated
Non-cash Consideration received in any Asset Sale, net of the direct costs
relating to such Asset Sale and the sale or disposition of such Designated
Non-cash Consideration, including legal, accounting and investment banking fees,
and brokerage and sales commissions, any relocation expenses incurred as a
result thereof, taxes paid or payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements), amounts required to be applied to the repayment of principal,
premium, if any, and interest on Senior Indebtedness required (other than
required by clause (1) of Section 9.8(b) hereof) to be paid as a result of such
transaction and any deduction of appropriate amounts to be provided by the
Borrower or any of its Restricted Subsidiaries as a reserve in accordance with
GAAP against any liabilities associated with the asset disposed of in such
transaction and retained by the Borrower or any of its Restricted Subsidiaries
after such sale or other disposition thereof, including pension and other
post-employment benefit

 

30

--------------------------------------------------------------------------------


 

liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction.

 

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event, (a) the
gross cash proceeds (including payments from time to time in respect of
installment obligations, if applicable) received by or on behalf of the Borrower
or any of the Restricted Subsidiaries in respect of such Prepayment Event, as
the case may be, less (b) the sum of:

 

(i)                                     the amount, if any, of all taxes paid or
estimated to be payable by the Borrower or any of the Restricted Subsidiaries in
connection with such Prepayment Event,

 

(ii)                                  the amount of any reasonable reserve
established in accordance with GAAP against any liabilities (other than any
taxes deducted pursuant to clause (i) above) (x) associated with the assets that
are the subject of such Prepayment Event and (y) retained by the Borrower or any
of the Restricted Subsidiaries, provided that the amount of any subsequent
reduction of such reserve (other than in connection with a payment in respect of
any such liability) shall be deemed to be Net Cash Proceeds of such a Prepayment
Event occurring on the date of such reduction,

 

(iii)                               the amount of any Indebtedness secured by a
Lien on the assets that are the subject of such Prepayment Event to the extent
that the instrument creating or evidencing such Indebtedness requires that such
Indebtedness be repaid upon consummation of such Prepayment Event, and

 

(iv)                              reasonable and customary fees paid by the
Borrower or a Restricted Subsidiary in connection with any of the foregoing,

 

in each case only to the extent not already deducted in arriving at the amount
referred to in clause (a) above.

 

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of Preferred Stock dividends.

 

“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).

 

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

“Non-U.S. Lender” shall mean any Agent or Lender that is not, for United States
federal income tax purposes, (a) an individual who is a citizen or resident of
the United States, (b) a corporation, partnership or entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (c) an estate whose income
is subject to U.S. federal income taxation regardless of its source or (d) a
trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions

 

31

--------------------------------------------------------------------------------


 

of such trust or a trust that has a valid election in effect under applicable
U.S. Treasury regulations to be treated as a United States person.

 

“Non-Payment Default” shall have the meaning provided in Section 14.3.

 

“Non-U.S. Participant” shall mean any Participant that if it were a Lender would
qualify as a Non-U.S. Lender.

 

“Notice of Borrowing” shall have the meaning provided in Section 2.3(a).

 

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).

 

“Obligations” shall mean any principal, interest (including any interest
accruing subsequent to the filing of a petition in bankruptcy, reorganization or
similar proceeding at the rate provided for in the documentation with respect
thereto, whether or not such interest is an allowed claim under applicable
state, federal or foreign law), premium, penalties, fees, indemnifications,
reimbursements (including reimbursement obligations with respect to letters of
credit and bankers’ acceptances), damages and other liabilities, and guarantees
of payment of such principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities, payable under the documentation
governing any Indebtedness.

 

“Officer” shall mean the Chairman of the Board, the Chief Executive Officer, the
President, any Executive Vice President, Senior Vice President or Vice
President, the Treasurer or the Secretary of the Borrower or a Guarantor, as
applicable.

 

“Officer’s Certificate” shall mean a certificate signed on behalf of the
Borrower by an Officer of the Borrower or on behalf of a Guarantor by an Officer
of such Guarantor, who must be the principal executive officer, the principal
financial officer, the treasurer or the principal accounting officer of the
Borrower, that meets the requirements set forth in this Agreement.

 

“Opinion of Counsel” shall mean a written opinion from legal counsel who is
acceptable to the Administrative Agent.  The counsel may be an employee of or
counsel to the Borrower or the Administrative Agent.

 

“Original Closing Date” shall mean September 24, 2007, the date of the initial
extensions of credit under the Original Senior Subordinated Loan Agreement.

 

“Original Lenders” shall have the meaning assigned to such term in the recitals
hereto.

 

“Original Senior Subordinated Loan Agreement” shall have the meaning assigned to
such term in the recitals hereto.

 

“Other Taxes” shall mean any and all present or future stamp, registration,
documentary or any other excise, property or similar taxes (including interest,
fines, penalties, additions to tax and related expenses with regard thereto)
arising from any payment made or required

 

32

--------------------------------------------------------------------------------


 

to be made under this Agreement or any other Loan Document or from the execution
or delivery of, registration or enforcement of, consummation or administration
of, or otherwise with respect to, this Agreement or any other Loan Document.

 

“Overnight Rate” shall mean, for any day the greater of (i) the Federal Funds
Effective Rate and (ii) an overnight rate determined by the Administrative
Agent, as the case may be, in accordance with banking industry rules on
interbank compensation.

 

“Participant” shall have the meaning provided in Section 13.6(c).

 

“Patriot Act” shall have the meaning provided in Section 13.18.

 

“Payment Blockage Period” shall have the meaning provided in Section 14.3.

 

“pay the Loans” shall have the meaning provided in Section 14.3.

 

“Payment Default” shall have the meaning provided in Section 14.3.

 

“Pension Act” shall mean the Pension Protection Act of 2006, as it presently
exists or as it may be amended from time to time.

 

“Permitted Asset Swap” shall mean the concurrent purchase and sale or exchange
of Related Business Assets or a combination of Related Business Assets and cash
or Cash Equivalents between the Borrower or any of its Restricted Subsidiaries
and another Person; provided that any cash or Cash Equivalents received must be
applied in accordance with Section 9.8 hereof.

 

“Permitted Holders” shall mean each of the Investors, members of management of
the Borrower (or its direct or indirect parent) and any group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any
successor provision) of which any of the foregoing are members; provided that,
in the case of such group and without giving effect to the existence of such
group or any other group, such Investors, and members of management,
collectively, have beneficial ownership of more than 50% of the total voting
power of the Voting Stock of the Borrower or any of its direct or indirect
parent companies.  Any Person or group whose acquisition of beneficial ownership
constitutes a Change of Control in respect of which a Change of Control Offer is
made in accordance with the requirements of this Agreement will thereafter,
together with its Affiliates, constitute an additional Permitted Holder.

 

“Permitted Investments” shall mean:

 

(1)                                  any Investment in the Borrower or any of
its Restricted Subsidiaries;

 

(2)                                  any Investment in cash and Cash Equivalents
or Investment Grade Securities;

 

(3)                                  any Investment by the Borrower or any of
its Restricted Subsidiaries in a Person that is engaged in a Similar Business if
as a result of such Investment:

 

33

--------------------------------------------------------------------------------


 

(a)                                  such Person becomes a Restricted
Subsidiary; or

 

(b)                                 such Person, in one transaction or a series
of related transactions, is merged or consolidated with or into, or transfers or
conveys substantially all of its assets to, or is liquidated into, the Borrower
or a Restricted Subsidiary,

 

and, in each case, any Investment held by such Person; provided that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, consolidation or transfer;

 

(4)                                  any Investment in securities or other
assets not constituting cash, Cash Equivalents or Investment Grade Securities
and received in connection with an Asset Sale made pursuant to the provisions
described under Section 9.8 hereof or any other disposition of assets not
constituting an Asset Sale;

 

(5)                                  any Investment existing on the Original
Closing Date or made pursuant to a binding commitment as in effect on the
Original Closing Date;

 

(6)                                  any Investment acquired by the Borrower or
any of its Restricted Subsidiaries:

 

(a)                                  in exchange for any other Investment or
accounts receivable held by the Borrower or any such Restricted Subsidiary in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuer of such other Investment or accounts receivable;
or

 

(b)                                 as a result of a foreclosure by the Borrower
or any of its Restricted Subsidiaries with respect to any secured Investment or
other transfer of title with respect to any secured Investment in default;

 

(7)                                  Hedging Obligations permitted under clause
(10) of Section 9.7(b) hereof;

 

(8)                                  any Investment in a Similar Business having
an aggregate fair market value, taken together with all other Investments made
pursuant to this clause (8) that are at that time outstanding, not to exceed
(x) prior to the Interim Loan Conversion Date, $750.0 million and
(y) thereafter, 2.5% of the Borrower’s Total Assets, in each case at the time of
such Investment (with the fair market value of each Investment being measured at
the time made and without giving effect to subsequent changes in value);

 

(9)                                  Investments the payment for which consists
of Equity Interests (exclusive of Disqualified Stock) of the Borrower or any of
its direct or indirect parent companies; provided, however, that such Equity
Interests will not increase the amount available for Restricted Payments under
clause (3) of Section 9.5(a) hereof;

 

(10)                            guarantees of Indebtedness permitted under
Section 9.7 hereof;

 

34

--------------------------------------------------------------------------------


 

(11)                            any transaction to the extent it constitutes an
Investment that is permitted and made in accordance with the provisions of
Section 9.9(b) hereof (except transactions described in clauses (2), (5) and
(9) of Section 9.9(b) hereof);

 

(12)                            Investments consisting of purchases and
acquisitions of inventory, supplies, material or equipment;

 

(13)                            additional Investments having an aggregate fair
market value, taken together with all other Investments made pursuant to this
clause (13) that are at that time outstanding (without giving effect to the sale
of an Unrestricted Subsidiary to the extent the proceeds of such sale do not
consist of cash or marketable securities), not to exceed (x) prior to the
Interim Loan Conversion Date, $600.0 million and (y) thereafter, 3.5% of the
Borrower’s Total Assets, in each case at the time of such Investment (with the
fair market value of each Investment being measured at the time made and without
giving effect to subsequent changes in value);

 

(14)                            Investments relating to a Receivables Subsidiary
that, in the good faith determination of the Borrower, is necessary or advisable
to effect any Receivables Facility;

 

(15)                            advances to, or guarantees of Indebtedness of,
employees not in excess of $50.0 million outstanding at any one time, in the
aggregate;

 

(16)                            loans and advances to officers, directors and
employees for business-related travel expenses, moving expenses and other
similar expenses, in each case incurred in the ordinary course of business or
consistent with past practices or to fund such Person’s purchase of Equity
Interests of the Borrower or any direct or indirect parent company thereof;

 

(17)                            any Investment in any joint venture existing on
the Original Closing Date to the extent contemplated by the organizational
documents of such joint venture as in existence on the Original Closing Date;

 

(18)                            any Investment in any Subsidiary or any joint
venture in connection with intercompany cash management arrangements or related
activities arising in the ordinary course of business;

 

(19)                            any Investment arising in the ordinary course of
business as a result of any Settlement, including Investments in and of
Settlement Assets; and

 

(20)                            Investments of assets made pursuant to any
non-qualified deferred compensation plan sponsored by the Borrower or its
Restricted Subsidiaries.

 

“Permitted Junior Securities” shall mean:

 

(1)                                  Equity Interests in the Borrower, any
Guarantor or any direct or indirect parent of the Borrower;

 

35

--------------------------------------------------------------------------------


 

(2)                                  unsecured debt securities that are
subordinated to all Senior Indebtedness (and any debt securities issued in
exchange for Senior Indebtedness) to substantially the same extent as, or to a
greater extent than, the Loans and the related Guarantees are subordinated to
Senior Indebtedness under this Agreement;

 

provided that the term “Permitted Junior Securities” shall not include any
securities distributed pursuant to a plan of reorganization if the Indebtedness
under the Senior Secured Credit Agreement is treated as part of the same class
as the Loans for purposes of such plan of reorganization; provided further that
to the extent that any Senior Indebtedness of the Borrower or the Guarantors
outstanding on the date of consummation of any such plan of reorganization is
not paid in full in cash on such date, the holders of any such Senior
Indebtedness not so paid in full in cash have consented to the terms of such
plan of reorganization.

 

“Permitted Liens” shall mean, with respect to any Person:

 

(1)                                  pledges or deposits by such Person under
workmen’s compensation laws, unemployment insurance laws or similar legislation,
or good faith deposits in connection with bids, tenders, contracts (other than
for the payment of Indebtedness) or leases to which such Person is a party, or
deposits to secure public or statutory obligations of such Person or deposits of
cash or U.S. government bonds to secure surety or appeal bonds to which such
Person is a party, or deposits as security for contested taxes or import duties
or for the payment of rent, in each case incurred in the ordinary course of
business;

 

(2)                                  Liens imposed by law, such as carriers’,
warehousemen’s and mechanics’ Liens, in each case for sums not yet overdue for a
period of more than 30 days or being contested in good faith by appropriate
proceedings or other Liens arising out of judgments or awards against such
Person with respect to which such Person shall then be proceeding with an appeal
or other proceedings for review if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP;

 

(3)                                  Liens for taxes, assessments or other
governmental charges not yet overdue for a period of more than 30 days or
payable or subject to penalties for nonpayment or which are being contested in
good faith by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of such Person in accordance
with GAAP;

 

(4)                                  Liens in favor of issuers of performance
and surety bonds or bid bonds or with respect to other regulatory requirements
or letters of credit issued pursuant to the request of and for the account of
such Person in the ordinary course of its business;

 

(5)                                  minor survey exceptions, minor
encumbrances, easements or reservations of, or rights of others for, licenses,
rights-of-way, sewers, electric lines, telegraph and telephone lines and other
similar purposes, or zoning or other restrictions as to the use of real
properties or Liens incidental to the conduct of the business of such Person or
to the ownership of its properties which were not incurred in connection with
Indebtedness and which do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person;

 

36

--------------------------------------------------------------------------------


 

(6)                                  Liens securing Indebtedness permitted to be
incurred pursuant to clause (4), (12), (13), (18) or (19) of
Section 9.7(b) hereof; provided that (a) Liens securing Indebtedness,
Disqualified Stock or Preferred Stock permitted to be incurred pursuant to
clause (13) relate only to Refinancing Indebtedness that serves to refund or
refinance Indebtedness, Disqualified Stock or Preferred Stock incurred under
clause (4) or (12) of Section 9.7(b) hereof, (b) Liens securing Indebtedness
permitted to be incurred pursuant to clause (18) extend only to the assets of
Foreign Subsidiaries, (c) Liens securing Indebtedness permitted to be incurred
pursuant to clause (19) are solely on acquired property or the assets of the
acquired entity, as the case may be and (d) Liens securing Indebtedness,
Disqualified Stock or Preferred Stock permitted to be incurred pursuant to
clause (4) of Section 9.7(b) hereof extend only to the assets so financed,
purchased, constructed or improved;

 

(7)                                  Liens existing on the Original Closing Date
(other than Liens in favor of the lenders under the Senior Secured Credit
Agreement);

 

(8)                                  Liens on property or shares of stock of a
Person at the time such Person becomes a Subsidiary; provided, however, such
Liens are not created or incurred in connection with, or in contemplation of,
such other Person becoming such a Subsidiary; provided, further, however, that
such Liens may not extend to any other property owned by the Borrower or any of
its Restricted Subsidiaries;

 

(9)                                  Liens on property at the time the Borrower
or a Restricted Subsidiary acquired the property, including any acquisition by
means of a merger or consolidation with or into the Borrower or any of its
Restricted Subsidiaries; provided, however, that such Liens are not created or
incurred in connection with, or in contemplation of, such acquisition; provided,
further, however, that the Liens may not extend to any other property owned by
the Borrower or any of its Restricted Subsidiaries;

 

(10)                            Liens securing Indebtedness or other obligations
of a Restricted Subsidiary owing to the Borrower or another Restricted
Subsidiary permitted to be incurred in accordance with Section 9.7 hereof;

 

(11)                            Liens securing Hedging Obligations so long as
the related Indebtedness is, and is permitted to be under this Agreement,
secured by a Lien on the same property securing such Hedging Obligations;

 

(12)                            Liens on specific items of inventory or other
goods and proceeds of any Person securing such Person’s obligations in respect
of bankers’ acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

 

(13)                            leases, subleases, licenses or sublicenses
granted to others in the ordinary course of business which do not materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Restricted Subsidiaries and do not secure any Indebtedness;

 

37

--------------------------------------------------------------------------------


 

(14)                            Liens arising from Uniform Commercial Code
financing statement filings regarding operating leases entered into by the
Borrower and its Restricted Subsidiaries in the ordinary course of business;

 

(15)                            Liens in favor of the Borrower or any Guarantor;

 

(16)                            Liens on equipment of the Borrower or any of its
Restricted Subsidiaries granted in the ordinary course of business;

 

(17)                            Liens on accounts receivable and related assets
incurred in connection with a Receivables Facility;

 

(18)                            Liens to secure any refinancing, refunding,
extension, renewal or replacement (or successive refinancings, refundings,
extensions, renewals or replacements), as a whole or in part, of any
Indebtedness secured by any Lien referred to in the foregoing clauses (6), (7),
(8) and (9); provided, however, that (a) such new Lien shall be limited to all
or part of the same property that secured the original Lien (plus improvements
on such property), and (b) the Indebtedness secured by such Lien at such time is
not increased to any amount greater than the sum of (i) the outstanding
principal amount or, if greater, committed amount of the Indebtedness described
under the foregoing clauses (6), (7), (8) and (9) at the time the original Lien
became a Permitted Lien under this Agreement, and (ii) an amount necessary to
pay any fees and expenses, including premiums, related to such refinancing,
refunding, extension, renewal or replacement;

 

(19)                            deposits made in the ordinary course of business
to secure liability to insurance carriers;

 

(20)                            other Liens securing obligations incurred in the
ordinary course of business which obligations do not exceed $100.0 million at
any one time outstanding;

 

(21)                            Liens securing judgments for the payment of
money not constituting an Event of Default under clause (f) under
Section 11.1(I) hereof so long as such Liens are adequately bonded and any
appropriate legal proceedings that may have been duly initiated for the review
of such judgment have not been finally terminated or the period within which
such proceedings may be initiated has not expired;

 

(22)                            Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business;

 

(23)                            Liens (i) of a collection bank arising under
Section 4-210 of the Uniform Commercial Code, or any comparable or successor
provision, on items in the course of collection, (ii) attaching to commodity
trading accounts or other commodity brokerage accounts incurred in the ordinary
course of business, and (iii) in favor of banking institutions arising as a
matter of law encumbering deposits (including the right of set-off) and which
are within the general parameters customary in the banking industry;

 

38

--------------------------------------------------------------------------------


 

(24)         Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 9.7 hereof; provided that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreements;

 

(25)         Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(26)         Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

 

(27)         Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale or purchase of goods entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business; and

 

(28)         Settlement Liens.

 

For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on such Indebtedness.

 

“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

 

“PIK Interest Amount” shall mean the aggregate principal amount of all increases
in outstanding principal amount of PIK Notes (as defined in the Senior
Refinancing Indenture) and issuances of additional “PIK Notes” (as defined in
the Senior Refinancing Indenture) in connection with an election by the Borrower
to pay interest on the PIK Notes in kind.

 

“Plan” shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding six plan years maintained or contributed to by (or to which
there is or was an obligation to contribute or to make payments to) the Borrower
or an ERISA Affiliate.

 

“Platform” shall have the meaning provided in Section 13.17(b).

 

“Preferred Stock” shall mean any Equity Interest with preferential rights of
payment of dividends or upon liquidation, dissolution or winding up.

 

“Prepayment Event” shall mean any Debt Incurrence Prepayment Event.

 

“prime rate” shall mean the “prime rate” referred to in the definition of “ABR.”

 

39

--------------------------------------------------------------------------------


 

“Qualified Proceeds” shall mean assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business; provided that the fair
market value of any such assets or Capital Stock shall be determined by the
Borrower in good faith.

 

“Rating Agencies” shall mean Moody’s and S&P or if Moody’s or S&P or both shall
not make a rating on the applicable security or other investment publicly
available, a nationally recognized statistical rating agency or agencies, as the
case may be, selected by the Borrower which shall be substituted for Moody’s or
S&P or both, as the case may be.

 

“Real Estate” shall mean land, buildings and improvements owned or leased by the
Borrower or any Guarantors, but excluding all operating fixtures and equipment,
whether or not incorporated into improvements.

 

“Receivables Facility” shall mean any of one or more receivables financing
facilities as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, the Obligations of which are non-recourse (except
for customary representations, warranties, covenants and indemnities made in
connection with such facilities) to the Borrower or any of its Restricted
Subsidiaries (other than a Receivables Subsidiary) pursuant to which the
Borrower or any of its Restricted Subsidiaries purports to sell its accounts
receivable to either (a) a Person that is not a Restricted Subsidiary or (b) a
Receivables Subsidiary that in turn funds such purchase by purporting to sell
its accounts receivable to a Person that is not a Restricted Subsidiary or by
borrowing from such Person or from another Receivables Subsidiary that in turn
funds itself by borrowing from such Person.

 

“Receivables Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any accounts receivable or participation
interest therein issued or sold in connection with, and other fees paid to a
Person that is not a Restricted Subsidiary in connection with any Receivables
Facility.

 

“Receivables Subsidiary” shall mean any Subsidiary formed for the purpose of
facilitating or entering into one or more Receivables Facilities, and in each
case engages only in activities reasonably related or incidental thereto.

 

“Refinancing Indebtedness” shall have the meaning provided in
Section 9.7(b)(13).

 

“Register” shall have the meaning provided in Section 13.6(b)(iv).

 

“Registration Rights Agreement” shall mean any registration rights agreement
related to the Senior Notes or the Senior Subordinated Notes, as may be executed
in connection with the refinancing or exchange of the Senior Interim Loans
and/or the Senior Term Loans, and the Senior Subordinated Interim Loans and/or
the Senior Subordinated Term Loans, respectively, by and among the Borrower, the
Guarantors and the financial institutions parties thereto, as such agreement may
be amended, modified or supplemented from time to time and, with respect to any
additional notes issued pursuant to the Indentures, one or more registration
rights agreements among the Borrower, the Guarantors and the other parties
thereto, as such agreement(s) may be amended, modified or supplemented from time
to time, relating to rights given by the Borrower

 

40

--------------------------------------------------------------------------------


 

and the Guarantors to the holders of such additional notes to register such
additional notes under the Securities Act.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Rejection Notice” shall have the meaning provided in Section 5.2(h).

 

“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by the Borrower or a Restricted Subsidiary in exchange for assets
transferred by the Borrower or a Restricted Subsidiary will not be deemed to be
Related Business Assets if they consist of securities of a Person, unless upon
receipt of the securities of such Person, such Person would become a Restricted
Subsidiary.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees and
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.

 

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder, other than any event as to which the thirty day
notice period has been waived.

 

“Representative” shall mean the Administrative Agent, trustee, agent or
representative (if any) for an issue of Designated Senior Indebtedness.

 

“Required Debt” means the outstanding principal amount of (1) the Senior
Subordinated Interim Loans (excluding any Senior Subordinated Interim Loans held
by Defaulting Lenders), (2) the Senior Subordinated Notes, (3) any securities
issued to refinance or replace the items described in clauses (1) and (2) of
this definition, to the extent provided in the indenture or other agreements
governing such securities, at such date voting as a single class, to the extent
permitted under this Agreement.

 

“Required Holders” means Persons holding the Required Debt.

 

“Required Lenders” shall mean, at any date, Non-Defaulting Lenders having or
holding a majority of (i) the Loans (excluding the Loans of Defaulting Lenders)
in the aggregate at such date, or (ii) after issuance of any Senior Subordinated
Notes, a majority of the outstanding

 

41

--------------------------------------------------------------------------------


 

principal amount of the Loans (excluding the Loans of Defaulting Lenders) and
the Senior Subordinated Notes in the aggregate at such date, voting as a single
class.

 

“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

 

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

 

“Restricted Subsidiary” shall mean, at any time, any direct or indirect
Subsidiary of the Borrower (including any Foreign Subsidiary) that is not then
an Unrestricted Subsidiary; provided, however, that upon an Unrestricted
Subsidiary’s ceasing to be an Unrestricted Subsidiary, such Subsidiary shall be
included in the definition of “Restricted Subsidiary.”

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

 

“Sale and Lease-Back Transaction” shall mean any arrangement providing for the
leasing by the Borrower or any of its Restricted Subsidiaries of any real or
tangible personal property, which property has been or is to be sold or
transferred by the Borrower or such Restricted Subsidiary to a third Person in
contemplation of such leasing.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Second Commitment” shall have the meaning provided in Section 9.8(b).

 

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(i) or (ii).

 

“Secured Indebtedness” shall mean any Indebtedness of the Borrower or any of its
Restricted Subsidiaries secured by a Lien.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Securitization” shall mean a public or private offering by a Lender or any of
its Affiliates or their respective successors and assigns of securities or notes
which represent an interest in, or which are collateralized, in whole or in
part, by the Loans and the Lender’s rights under the Loan Documents.

 

“Senior Cash Pay Loans” shall mean Senior Interim Cash Pay Loans and/or Senior
Cash Pay Term Loans, as the context requires.

 

42

--------------------------------------------------------------------------------


 

“Senior Cash Pay Notes” shall mean senior notes, to be issued in the refinancing
of or exchange for the Senior Cash Pay Loans under the Senior Refinancing
Indenture, the Senior Take-out Notes Indenture or any other indenture in an
aggregate principal amount of up to $3,750,000,000 (less the amount of any
Senior Interim Cash Pay Loans and Senior Cash Pay Term Loans that remain
outstanding after the issuance of the Senior Cash Pay Notes), together with
interest, fees and all other amounts payable in connection therewith.

 

“Senior Cash Pay Term Loans” shall mean term loans outstanding under the Senior
Unsecured Interim Loan Agreement after conversion, on the Interim Loan
Conversion Date, of the Senior Interim Cash Pay Loans outstanding on such date.

 

“Senior Indebtedness” shall mean:

 

(1)           all Indebtedness of the Borrower or any Guarantor outstanding
under the Senior Secured Credit Agreement, the Senior Take-out Notes Indenture,
the Senior Unsecured Interim Loan Agreement, any Senior Refinancing Indenture
and related guarantees (including interest accruing on or after the filing of
any petition in bankruptcy or similar proceeding or for reorganization of the
Borrower or any Guarantor (at the rate provided for in the documentation with
respect thereto, regardless of whether or not a claim for post-filing interest
is allowed in such proceedings)), and any and all other fees, expense
reimbursement obligations, indemnification amounts, penalties, and other amounts
(whether existing on the Original Closing Date or thereafter created or
incurred) and all obligations of the Borrower or any Guarantor to reimburse any
bank or other Person in respect of amounts paid under letters of credit,
acceptances or other similar instruments;

 

(2)           all Hedging Obligations (and guarantees thereof) owing to a Lender
or any Affiliate of such Lender (or any Person that was a Lender or an Affiliate
of such Lender at the time the applicable agreement giving rise to such Hedging
Obligation was entered into); provided that such Hedging Obligations are
permitted to be incurred under the terms of this Agreement;

 

(3)           any other Indebtedness of the Borrower or any Guarantor permitted
to be incurred under the terms of this Agreement, unless the instrument under
which such Indebtedness is incurred expressly provides that it is subordinated
in right of payment to Indebtedness outstanding under the Senior Secured Credit
Agreement, the Senior Unsecured Interim Loan Agreement or any related guarantee;
and

 

(4)           all Obligations with respect to the items listed in the preceding
clauses (1), (2) and (3);

 

provided, however, that Senior Indebtedness shall not include:

 

(a)           any obligation of such Person to the Borrower or any of its
Subsidiaries;

 

(b)           any liability for federal, state, local or other taxes owed or
owing by such Person;

 

43

--------------------------------------------------------------------------------


 

(c)           any accounts payable or other liability to trade creditors arising
in the ordinary course of business;

 

(d)           any Indebtedness or other Obligation of such Person which is
subordinate or junior in any respect to any other Indebtedness or other
Obligation of such Person; or

 

(e)           that portion of any Indebtedness which at the time of incurrence
is incurred in violation of this Agreement; provided, however that such
Indebtedness shall be deemed not to have been incurred in violation of this
Agreement for purposes of this clause if such Indebtedness consists of
Designated Senior Indebtedness, and the holder(s) of such Indebtedness or their
trustee, agent or representative (a) had no actual knowledge at the time of
incurrence that the incurrence of such Indebtedness violated this Agreement and
(b) shall have received a certificate from an officer of the Borrower to the
effect that the incurrence of such Indebtedness does not violate the provisions
of this Agreement.

 

“Senior Interim Cash Pay Loans” shall have the meaning provided in the recitals
to this Agreement.

 

“Senior Interim Loans” shall have the meaning provided in the recitals to this
Agreement.

 

“Senior Interim PIK Loans” shall have the meaning provided in the recitals to
this Agreement.

 

“Senior Notes” shall mean Senior Cash Pay Notes and/or Senior PIK Notes, as the
context requires.

 

“Senior PIK Notes” shall mean senior PIK notes, to be issued in connection with
the refinancing of or exchange for the Senior Interim PIK Loans under the Senior
Refinancing Indenture, the Senior Take-out Notes Indenture or any other
indenture, in an aggregate principal amount of up to $2,750,000,000 (less the
amount of any Senior Interim PIK Loans and Senior PIK Term Loans that remain
outstanding after the issuance of the Senior PIK Notes), together with interest
(including any PIK Interest Amount), fees and all other amounts payable in
connection therewith.

 

“Senior PIK Term Loans” shall mean term loans outstanding under the Senior
Unsecured Interim Loan Agreement after conversion, on the Interim Loan
Conversion Date, of the Senior Interim PIK Loans outstanding on such date.

 

“Senior Refinancing Indenture” shall mean the indenture to be entered into in
connection with the refinancing of or the exchange of the Senior Term Loans,
among the Borrower, the Guarantors and a trustee, pursuant to which the Senior
Notes shall be issued, as the same may be amended, supplemented or otherwise
modified from time to time in accordance therewith. In the event the Borrower
elects to modify the Senior Take-out Notes Indenture to provide for the issuance
of any Senior Notes thereunder, references to the Senior Refinancing Indenture
shall be to, or shall include, as applicable, the Senior Take-out Notes
Indenture.

 

44

--------------------------------------------------------------------------------


 

“Senior Refinancing Registration Rights Agreement” shall mean the registration
rights agreement to be entered into in connection with the exchange of the
Senior Term Loans, among the Borrower, the Guarantors and the Administrative
Agent, relating to rights given by the Borrower and the Guarantors to the
holders of Senior Notes to register such notes under the Securities Act.

 

“Senior Secured Original Closing Date Term Loans” shall have the meaning
provided in the recitals to this Agreement.

 

“Senior Secured Credit Agreement” shall have the meaning provided in the
recitals to this Agreement.

 

“Senior Secured Delayed Draw Term Loans” shall have the meaning provided in the
recitals to this Agreement.

 

“Senior Secured Revolving Credit Loans” shall have the meaning provided in the
recitals to this Agreement.

 

“Senior Subordinated Fixed Rate” shall mean 11.25% per annum.

 

“Senior Subordinated Indebtedness” shall mean:

 

(1)           with respect to the Borrower, Indebtedness which ranks pari passu
in right of payment to the Indebtedness under this Agreement; and

 

(2)           with respect to any Guarantor, Indebtedness which ranks pari passu
in right of payment to the Guarantee of such entity under the Guarantee.

 

“Senior Subordinated Interim Loan Commitment” shall mean (a) in the case of each
Lender that is a Lender on the Original Closing Date, the amount set forth
opposite such Lender’s name on Schedule 1.1(a) as such Lender’s “Senior
Subordinated Interim Loan Commitment” and (b) in the case of any Lender that
becomes a Lender after the Original Closing Date, the amount specified as such
Lender’s “Senior Subordinated Interim Loan Commitment” in the Assignment and
Acceptance pursuant to which such Lender assumed a portion of the Total Senior
Subordinated Interim Loan Commitment, in each case as the same may be changed
from time to time pursuant to the terms hereof.  The aggregate amount of the
Senior Subordinated Interim Loan Commitments as of the Original Closing Date is
$2,500,000,000.

 

“Senior Subordinated Interim Loans” shall have the meaning provided in
Section 2.1(a).

 

“Senior Subordinated Interim Loans Requested Amount” shall have the meaning
provided in Section 2.3(a).

 

“Senior Subordinated Loans” shall mean the Senior Subordinated Interim Loans
and/or the Senior Subordinated Term Loans, as the context requires.

 

45

--------------------------------------------------------------------------------


 

“Senior Subordinated Notes” shall mean senior subordinated notes, to be issued
in connection with the refinancing of or exchange for the Senior Subordinated
Loans under the Senior Subordinated Refinancing Indenture or any other
indenture, in an aggregate principal amount of up to $2,500,000,000 (less the
amount of any Senior Subordinated Interim Loans and Senior Subordinated Term
Loans that remain outstanding after the issuance of the Senior Subordinated
Notes), together with interest, fees and all other amounts payable in connection
therewith, and for purposes of Section 5.2, any senior subordinated debt
securities issued in connection with the refinancing of the Senior Subordinated
Interim Loans.

 

“Senior Subordinated Refinancing Indenture” shall mean the indenture
substantially in the form attached as Exhibit B to be entered into in connection
with the exchange of the Senior Subordinated Term Loans, among the Borrower, the
Guarantors and a trustee, pursuant to which the Senior Subordinated Notes shall
be issued, as the same may be amended, supplemented or otherwise modified from
time to time in accordance therewith.

 

“Senior Subordinated Refinancing Registration Rights Agreement” shall mean the
registration rights agreement substantially in the form attached as Exhibit C to
be entered into in connection with the exchange of the Senior Subordinated
Loans, among the Borrower, the Guarantors and the Administrative Agent, relating
to rights given by the Borrower and the Guarantors to the holders of Senior
Subordinated Notes to register such notes under the Securities Act.

 

“Senior Subordinated Term Loans” shall have the meaning provided in
Section 2.14(a).

 

“Senior Take-out Notes” shall have the meaning provided in the recitals to this
Agreement.

 

“Senior Take-out Notes Indenture” shall have the meaning provided in the
recitals to this Agreement.

 

“Senior Take-out Notes Offering” shall have the meaning provided in the recitals
to this Agreement.

 

“Senior Term Loans” shall mean Senior Cash Pay Term Loans and/or Senior PIK Term
Loans, as the context requires.

 

“Senior Unsecured Interim Loan Agreement” shall have the meaning provided in the
recitals to this Agreement.

 

“Settlement” shall mean the transfer of cash or other property with respect to
any credit or debit card charge, check or other instrument, electronic funds
transfer, or other type of paper-based or electronic payment, transfer, or
charge transaction for which a Person acts as a processor, remitter, funds
recipient or funds transmitter in the ordinary course of its business.

 

46

--------------------------------------------------------------------------------


 

“Settlement Asset” shall mean any cash, receivable or other property, including
a Settlement Receivable, due or conveyed to a Person in consideration for a
Settlement made or arranged, or to be made or arranged, by such Person or an
Affiliate of such Person.

 

“Settlement Indebtedness” shall mean any payment or reimbursement obligation in
respect of a Settlement Payment.

 

“Settlement Lien” shall mean any Lien relating to any Settlement or Settlement
Indebtedness (and may include, for the avoidance of doubt, the grant of a Lien
in or other assignment of a Settlement Asset in consideration of a Settlement
Payment, Liens securing intraday and overnight overdraft and automated clearing
house exposure, and similar Liens).

 

“Settlement Payment” shall mean the transfer, or contractual undertaking
(including by automated clearing house transaction) to effect a transfer, of
cash or other property to effect a Settlement.

 

“Settlement Receivable” shall mean any general intangible, payment intangible,
or instrument representing or reflecting an obligation to make payments to or
for the benefit of a Person in consideration for and in the amount of a
Settlement made or arranged, or to be made or arranged, by such Person.

 

“Significant Subsidiary” shall mean any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such regulation is in effect on
the Original Closing Date.

 

“Similar Business” shall mean any business conducted or proposed to be conducted
by the Borrower and its Restricted Subsidiaries on the Original Closing Date or
any business that is similar, reasonably related, incidental or ancillary
thereto.

 

“Solvent” shall mean, with respect to any Person, that as of the Original
Closing Date, (a) (i) the sum of such Person’s debt (including contingent
liabilities) did not exceed the present fair saleable value of such Person’s
present assets; (ii) such Person’s capital was not unreasonably small in
relation to its business as contemplated on the Original Closing Date; and
(iii) such Person had not incurred and did not intend to incur, or believe that
it would incur, debts including current obligations beyond its ability to pay
such debts as they become due (whether at maturity or otherwise); and (b) such
Person was “solvent” within the meaning given that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances.  For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).

 

“Sponsor Management Agreement” shall mean the management agreement between
certain of the management companies associated with the Investors and the
Borrower.

 

47

--------------------------------------------------------------------------------


 

“Stock” shall mean shares of capital stock or shares in the capital, as the case
may be (whether denominated as common stock or preferred stock or ordinary
shares or preferred shares, as the case may be), beneficial, partnership or
membership interests, participations or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity, whether voting or non-voting.

 

“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Stock and all warrants, options or other rights to purchase or subscribe for
any Stock, whether or not presently convertible, exchangeable or exercisable.

 

“Subordinated Indebtedness” shall mean, with respect to the Senior Subordinated
Interim Loans,

 

(1)           any Indebtedness of the Borrower which is by its terms
subordinated in right of payment to the Senior Subordinated Interim Loans, and

 

(2)           any Indebtedness of any Guarantor which is by its terms
subordinated in right of payment to the Guarantee of such entity of the Senior
Subordinated Interim Loans.

 

“Subsidiary” shall mean, with respect to any Person:

 

(1)           any corporation, association, or other business entity (other than
a partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof or is
consolidated under GAAP with such Person at such time; and

 

(2)           any partnership, joint venture, limited liability company or
similar entity of which

 

(x)            more than 50% of the capital accounts, distribution rights, total
equity and voting interests or general or limited partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof
whether in the form of membership, general, special or limited partnership or
otherwise, and

 

(y)           such Person or any Restricted Subsidiary of such Person is a
controlling general partner or otherwise controls such entity.

 

“Successor Borrower” shall have the meaning provided in Section 9.14(a)(1).

 

“Syndication Agent” shall mean Credit Suisse together with its Affiliates, as
syndication agent for the Lenders under this Agreement and the other Loan
Documents.

 

48

--------------------------------------------------------------------------------


 

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

 

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended.

 

“Total Assets” shall mean, with respect to any Person, the total assets of such
Person on a consolidated basis, as shown on the most recent consolidated balance
sheet of the Borrower or such other Person as may be expressly stated (excluding
settlement assets, as shown on such balance sheet).

 

“Total Credit Exposure” shall mean, at any date, the aggregate outstanding
principal amount of all Loans at such date.

 

“Total Senior Subordinated Interim Loan Commitment” shall mean the sum of Senior
Subordinated Interim Loan Commitments of all Lenders.

 

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries in connection with the Transactions, the
Original Senior Subordinated Loan Agreement and the other Loan Documents and the
transactions contemplated thereby.

 

“Transactions” shall mean, collectively, the transactions contemplated by this
Agreement, the Senior Secured Credit Agreement, the Senior Unsecured Interim
Loan Agreement, the Merger, the Equity Investments, the Debt Repayment and any
repayment, repurchase, prepayment or defeasance of Indebtedness of the Borrower
or any of its Subsidiaries in connection therewith as in effect on the Original
Closing Date.

 

“Transferee” shall have the meaning provided in Section 13.6(e).

 

“Trustee” shall have the meaning provided in Section 2.14(b)(iv).

 

“Type” shall mean as to any Loan, its nature as an ABR Loan or a LIBOR Loan.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the Accumulated Benefit Obligation (as defined under Statement of Financial
Accounting Standards No. 87 (“SFAS 87”)) under the Plan as of the close of its
most recent plan year, determined in accordance with SFAS 87 as in effect on the
Original Closing Date, exceeds the fair market value of the assets allocable
thereto.

 

“Unrestricted Subsidiary” shall mean:

 

(1)           any Subsidiary of the Borrower which at the time of determination
is an Unrestricted Subsidiary (as designated by the Borrower, as provided
below); and

 

(2)           any Subsidiary of an Unrestricted Subsidiary.

 

49

--------------------------------------------------------------------------------


 

The Borrower may designate any Subsidiary of the Borrower (including any
existing Subsidiary and any newly acquired or newly formed Subsidiary) to be an
Unrestricted Subsidiary unless such Subsidiary or any of its Subsidiaries owns
any Equity Interests or Indebtedness of, or owns or holds any Lien on, any
property of, the Borrower or any Subsidiary of the Borrower (other than solely
any Subsidiary of the Subsidiary to be so designated); provided that

 

(1)           any Unrestricted Subsidiary must be an entity of which the Equity
Interests entitled to cast at least a majority of the votes that may be cast by
all Equity Interests having ordinary voting power for the election of directors
or Persons performing a similar function are owned, directly or indirectly, by
the Borrower;

 

(2)           such designation complies with Section 9.5 hereof; and

 

(3)           each of:

 

(a)           the Subsidiary to be so designated; and

 

(b)           its Subsidiaries

 

has not at the time of designation, and does not thereafter, create, incur,
issue, assume, guarantee or otherwise become directly or indirectly liable with
respect to any Indebtedness pursuant to which the lender has recourse to any of
the assets of the Borrower or any Restricted Subsidiary.

 

The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that, immediately after giving effect to such designation,
no Default shall have occurred and be continuing and either:

 

(1)           the Borrower could incur at least $1.00 of additional Indebtedness
pursuant to the Fixed Charge Coverage Ratio test described in
Section 9.7(a) hereof; or

 

(2)           the Fixed Charge Coverage Ratio for the Borrower and its
Restricted Subsidiaries would be greater than such ratio for the Borrower and
its Restricted Subsidiaries immediately prior to such designation,

 

in each case on a pro forma basis taking into account such designation.

 

Any such designation by the Borrower shall be notified by the Borrower to the
Administrative Agent by promptly filing with the Administrative Agent a copy of
the resolution of the board of directors of the Borrower or any committee
thereof giving effect to such designation and an Officer’s Certificate
certifying that such designation complied with the foregoing provisions.

 

“U.S.” or “United States” shall mean the United States of America.

 

“U.S. Lender” shall have the meaning provided in Section 5.4(i).

 

50

--------------------------------------------------------------------------------


 

“Voting Stock” of any Person as of any date shall mean the Capital Stock of such
Person that is at such date entitled to vote in the election of the board of
directors of such Person.

 

“Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness, Disqualified Stock or Preferred Stock, as the case may be, at any
date, the quotient obtained by dividing:

 

(1)           the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock multiplied by the amount of such payment; by

 

(2)           the sum of all such payments.

 

“Wholly Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
100% of the outstanding Equity Interests of which (other than directors’
qualifying shares) shall at the time be owned by such Person or by one or more
Wholly Owned Subsidiaries of such Person.

 

1.2.            Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)              The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)              The words “herein,” “hereto,” “hereof” and “hereunder” and
words of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.

 

(c)              Article, Section, Exhibit and Schedule references are to the
Loan Document in which such reference appears.

 

(d)              The term “including” is by way of example and not limitation.

 

(e)              The term “documents” includes any and all instruments,
documents, agreements, certificates, notices, reports, financial statements and
other writings, however evidenced, whether in physical or electronic form.

 

(f)               In the computation of periods of time from a specified date to
a later specified date, the word “from” shall mean “from and including”; the
words “to” and “until” each shall mean “to but excluding”; and the word
“through” shall mean “to and including.”

 

(g)              Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

51

--------------------------------------------------------------------------------


 

(h)              To the extent any provision of the Senior Subordinated
Refinancing Indenture is deemed to be incorporated and set forth in this
Agreement, (i) any reference to the “Issuer” or the “Company” in the Senior
Subordinated Refinancing Indenture shall be deemed to be a reference to the
Borrower, (ii) any reference to a “Holder” in the Senior Subordinated
Refinancing Indenture shall be deemed to be a reference to a Lender, (iii) any
reference to the “Trustee” in the Senior Subordinated Refinancing Indenture
shall be deemed to be a reference to the Administrative Agent, (iv) any
reference to the “Notes” in the Senior Subordinated Refinancing Indenture shall
be deemed to be a reference to the Loans and (v) any reference to “this
Indenture” in the Senior Subordinated Refinancing Indenture shall be deemed to
be a reference to this Agreement and the other Loan Documents, in each case as
the context may require.

 

1.3.            Accounting Terms.

 

All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP.

 

1.4.            [Reserved]

 

1.5.            References to Agreements, Laws, Etc.  Unless otherwise expressly
provided herein, (a) references to organizational documents, agreements
(including the Loan Documents) and other Contractual Requirements shall be
deemed to include all subsequent amendments, restatements, amendment and
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, amendment and restatements,
extensions, supplements and other modifications are permitted by any Loan
Document; and (b) references to any Requirement of Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Requirement of Law.

 

1.6.          [Reserved]

 


SECTION 2.              AMOUNT AND TERMS OF CREDIT


 

2.1.            Commitments.

 


(A)           SUBJECT TO AND UPON THE TERMS AND CONDITIONS HEREIN SET FORTH,
EACH LENDER MADE A LOAN OR LOANS (EACH, A “SENIOR SUBORDINATED INTERIM LOAN”) IN
A SINGLE DRAW ON THE ORIGINAL CLOSING DATE TO THE BORROWER IN DOLLARS, WHICH
SENIOR SUBORDINATED INTERIM LOANS DID NOT EXCEED FOR ANY SUCH LENDER THE SENIOR
SUBORDINATED INTERIM LOAN COMMITMENT OF SUCH LENDER AND IN THE AGGREGATE EQUALED
$2,500,000,000.


 

Such Senior Subordinated Interim Loans (i) shall be incurred and maintained
(except as provided in Sections 2.6 and 2.10) as LIBOR Loans, (ii) may be repaid
or prepaid in accordance with the provisions hereof, but once repaid or prepaid,
may not be reborrowed, (iii) shall not exceed for any such Lender the Senior
Subordinated Interim Loan Commitment of such Lender and (iv) 

 

52

--------------------------------------------------------------------------------


 

shall not exceed in the aggregate the Total Senior Subordinated Interim Loan
Commitment.  On the Maturity Date, the Borrower shall repay all then unpaid
Loans in full in Dollars.

 


(B)           EACH LENDER MAY AT ITS OPTION MAKE ANY LIBOR LOAN BY CAUSING ANY
DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN,
PROVIDED THAT (A) ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF
THE BORROWER TO REPAY SUCH LOAN AND (B) IN EXERCISING SUCH OPTION, SUCH LENDER
SHALL USE ITS REASONABLE EFFORTS TO MINIMIZE ANY INCREASED COSTS TO THE BORROWER
RESULTING THEREFROM (WHICH OBLIGATION OF THE LENDER SHALL NOT REQUIRE IT TO
TAKE, OR REFRAIN FROM TAKING, ACTIONS THAT IT DETERMINES WOULD RESULT IN
INCREASED COSTS FOR WHICH IT WILL NOT BE COMPENSATED HEREUNDER OR THAT IT
DETERMINES WOULD BE OTHERWISE DISADVANTAGEOUS TO IT AND IN THE EVENT OF SUCH
REQUEST FOR COSTS FOR WHICH COMPENSATION IS PROVIDED UNDER THIS AGREEMENT, THE
PROVISIONS OF SECTION 2.10 SHALL APPLY).


 

2.2.            Maximum Number of Borrowings.  More than one Borrowing may be
incurred on any date, provided that at no time shall there be outstanding more
than 30 Borrowings of LIBOR Loans under this Agreement.

 

2.3.            Notice of Borrowing.

 


(A)           THE BORROWER GAVE THE ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE
AGENT’S OFFICE ON THE ORIGINAL CLOSING DATE, THE NOTICE OF THE BORROWING OF THE
SENIOR SUBORDINATED INTERIM LOANS.  SUCH NOTICE (A “NOTICE OF BORROWING”)
SPECIFIED (I) THE AGGREGATE PRINCIPAL AMOUNT OF THE SENIOR SUBORDINATED INTERIM
LOANS TO BE BORROWED (THE “SENIOR SUBORDINATED INTERIM LOANS REQUESTED AMOUNT”)
(SUCH SENIOR SUBORDINATED INTERIM LOANS REQUESTED AMOUNT NOT TO EXCEED IN THE
AGGREGATE THE TOTAL SENIOR SUBORDINATED INTERIM LOAN COMMITMENT), (II) THE DATE
OF THE BORROWING (WHICH WAS THE ORIGINAL CLOSING DATE) AND (III) THE INTEREST
PERIOD TO BE INITIALLY APPLICABLE THERETO.  THE ADMINISTRATIVE AGENT PROMPTLY
GAVE EACH LENDER WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN
WRITING) OF THE BORROWING OF SENIOR SUBORDINATED INTERIM LOANS, OF SUCH LENDER’S
PROPORTIONATE SHARE THEREOF AND OF THE OTHER MATTERS COVERED BY THE RELATED
NOTICE OF BORROWING.


 


(B)           WITHOUT IN ANY WAY LIMITING THE OBLIGATION OF THE BORROWER TO
CONFIRM IN WRITING ANY NOTICE IT MAY GIVE HEREUNDER BY TELEPHONE, THE
ADMINISTRATIVE AGENT MAY ACT PRIOR TO RECEIPT OF WRITTEN CONFIRMATION WITHOUT
LIABILITY UPON THE BASIS OF SUCH TELEPHONIC NOTICE BELIEVED BY THE
ADMINISTRATIVE AGENT IN GOOD FAITH TO BE FROM AN AUTHORIZED OFFICER OF THE
BORROWER.


 

2.4.            Disbursement of Funds.

 


(A)           NO LATER THAN 2:00 P.M. (NEW YORK CITY TIME) ON THE DATE SPECIFIED
IN THE NOTICE OF BORROWING, EACH LENDER MADE AVAILABLE ITS PRO RATA PORTION, IF
ANY, OF EACH BORROWING MADE ON THE ORIGINAL CLOSING DATE IN THE MANNER PROVIDED
BELOW; PROVIDED THAT SUCH FUNDS WERE MADE AVAILABLE AT SUCH EARLIER TIME AS WAS
AGREED AMONG THE LENDERS, THE BORROWER AND THE ADMINISTRATIVE AGENT FOR THE
PURPOSE OF CONSUMMATING THE TRANSACTIONS.


 


(B)           EACH LENDER MADE AVAILABLE ALL AMOUNTS IT WAS TO FUND TO THE
BORROWER UNDER THE BORROWING FOR ITS APPLICABLE COMMITMENTS, AND IN IMMEDIATELY
AVAILABLE FUNDS TO THE

 

53

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE AGENT’S OFFICE AND THE ADMINISTRATIVE
AGENT MADE AVAILABLE TO THE BORROWER, BY DEPOSITING TO AN ACCOUNT DESIGNATED BY
THE BORROWER TO THE ADMINISTRATIVE AGENT THE AGGREGATE OF THE AMOUNTS SO MADE
AVAILABLE IN DOLLARS.  UNLESS THE ADMINISTRATIVE AGENT HAD BEEN NOTIFIED BY ANY
LENDER PRIOR TO THE DATE OF THE BORROWING THAT SUCH LENDER DID NOT INTEND TO
MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT ITS PORTION OF THE BORROWING MADE ON
SUCH DATE, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER MADE SUCH AMOUNT
AVAILABLE TO THE ADMINISTRATIVE AGENT ON THE DATE OF THE BORROWING, AND THE
ADMINISTRATIVE AGENT, IN RELIANCE UPON SUCH ASSUMPTION, (IN ITS SOLE DISCRETION
AND WITHOUT ANY OBLIGATION TO DO SO) MADE AVAILABLE TO THE BORROWER A
CORRESPONDING AMOUNT.  IF SUCH CORRESPONDING AMOUNT IS NOT IN FACT MADE
AVAILABLE TO THE ADMINISTRATIVE AGENT BY SUCH LENDER AND THE ADMINISTRATIVE
AGENT MADE AVAILABLE SUCH AMOUNT TO THE BORROWER, THE ADMINISTRATIVE AGENT SHALL
BE ENTITLED TO RECOVER SUCH CORRESPONDING AMOUNT FROM SUCH LENDER.  IF SUCH
LENDER DID NOT PAY SUCH CORRESPONDING AMOUNT FORTHWITH UPON THE ADMINISTRATIVE
AGENT’S DEMAND THEREFOR THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE
BORROWER AND THE BORROWER SHALL IMMEDIATELY PAY SUCH CORRESPONDING AMOUNT TO THE
ADMINISTRATIVE AGENT IN DOLLARS.  THE ADMINISTRATIVE AGENT SHALL ALSO BE
ENTITLED TO RECOVER FROM SUCH LENDER OR THE BORROWER INTEREST ON SUCH
CORRESPONDING AMOUNT IN RESPECT OF EACH DAY FROM THE DATE SUCH CORRESPONDING
AMOUNT WAS MADE AVAILABLE BY THE ADMINISTRATIVE AGENT TO THE BORROWER TO THE
DATE SUCH CORRESPONDING AMOUNT IS RECOVERED BY THE ADMINISTRATIVE AGENT, AT A
RATE PER ANNUM EQUAL TO (I) IF PAID BY SUCH LENDER, THE OVERNIGHT RATE OR
(II) IF PAID BY THE BORROWER, THE THEN-APPLICABLE RATE OF INTEREST OR FEES,
CALCULATED IN ACCORDANCE WITH SECTION 2.8, FOR THE RESPECTIVE LOANS.


 


(C)           NOTHING IN THIS SECTION 2.4 SHALL BE DEEMED TO RELIEVE ANY LENDER
FROM ITS OBLIGATION TO, FULFILL ITS COMMITMENTS HEREUNDER OR TO PREJUDICE ANY
RIGHTS THAT THE BORROWER MAY HAVE AGAINST ANY LENDER AS A RESULT OF ANY DEFAULT
BY SUCH LENDER HEREUNDER (IT BEING UNDERSTOOD, HOWEVER, THAT NO LENDER SHALL BE
RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO FULFILL ITS COMMITMENTS
HEREUNDER).


 

2.5.            Repayment of Loans; Evidence of Debt.

 


(A)           THE BORROWER SHALL REPAY TO THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE LENDERS, ON THE TERM LOAN MATURITY DATE, THE THEN-OUTSTANDING
LOANS, IN DOLLARS.


 


(B)           EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO THE
APPROPRIATE LENDING OFFICE OF SUCH LENDER RESULTING FROM EACH LOAN MADE BY SUCH
LENDING OFFICE OF SUCH LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS OF
PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDING OFFICE OF SUCH LENDER
FROM TIME TO TIME UNDER THIS AGREEMENT.


 


(C)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN THE REGISTER PURSUANT TO
SECTION 13.6(B), AND A SUBACCOUNT FOR EACH LENDER, IN WHICH REGISTER AND
SUBACCOUNTS (TAKEN TOGETHER) SHALL BE RECORDED (I) THE AMOUNT OF EACH LOAN MADE
HEREUNDER, THE TYPE OF EACH LOAN MADE AND THE INTEREST PERIOD, IF ANY,
APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE
OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER HEREUNDER AND
(III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FROM
THE BORROWER AND EACH LENDER’S SHARE THEREOF.

 

54

--------------------------------------------------------------------------------


 


(D)           THE ENTRIES MADE IN THE REGISTER AND ACCOUNTS AND SUBACCOUNTS
MAINTAINED PURSUANT TO CLAUSES (B) AND (C) OF THIS SECTION 2.5 SHALL, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND
AMOUNTS OF THE OBLIGATIONS OF THE BORROWER THEREIN RECORDED; PROVIDED, HOWEVER,
THAT THE FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH
ACCOUNT, SUCH REGISTER OR SUBACCOUNT, AS APPLICABLE, OR ANY ERROR THEREIN, SHALL
NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE BORROWER TO REPAY (WITH
APPLICABLE INTEREST) THE LOANS MADE TO THE BORROWER BY SUCH LENDER IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT.


 

2.6.            Conversions and Continuations.

 


(A)           SUBJECT TO THE PENULTIMATE SENTENCE OF THIS CLAUSE (A), (X) THE
BORROWER SHALL HAVE THE OPTION, SUBJECT TO SECTION 2.10, ON ANY BUSINESS DAY TO
CONVERT ALL OR A PORTION EQUAL TO AT LEAST $5,000,000 OF THE OUTSTANDING
PRINCIPAL AMOUNT OF ONE TYPE INTO A BORROWING OR BORROWINGS OF ANOTHER TYPE AND
(Y) THE BORROWER SHALL HAVE THE OPTION ON ANY BUSINESS DAY TO CONTINUE THE
OUTSTANDING PRINCIPAL AMOUNT OF ANY LIBOR LOANS AS LIBOR LOANS FOR AN ADDITIONAL
INTEREST PERIOD, PROVIDED THAT (I) ABR LOANS MAY NOT BE CONVERTED INTO LIBOR
LOANS IF A DEFAULT OR EVENT OF DEFAULT IS IN EXISTENCE ON THE DATE OF THE
CONVERSION AND THE ADMINISTRATIVE AGENT HAS OR THE REQUIRED LENDERS HAVE
DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT TO PERMIT SUCH CONVERSION,
(II) LIBOR LOANS MAY NOT BE CONTINUED AS LIBOR LOANS FOR AN ADDITIONAL INTEREST
PERIOD IF A DEFAULT OR EVENT OF DEFAULT IS IN EXISTENCE ON THE DATE OF THE
PROPOSED CONTINUATION AND THE ADMINISTRATIVE AGENT HAS OR THE REQUIRED LENDERS
HAVE DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT TO PERMIT SUCH CONTINUATION
AND (III) BORROWINGS RESULTING FROM CONVERSIONS PURSUANT TO THIS SECTION 2.6
SHALL BE LIMITED IN NUMBER AS PROVIDED IN SECTION 2.2.  EACH SUCH CONVERSION OR
CONTINUATION SHALL BE EFFECTED BY THE BORROWER BY GIVING THE ADMINISTRATIVE
AGENT AT THE ADMINISTRATIVE AGENT’S OFFICE PRIOR TO 1:00 P.M. (NEW YORK CITY
TIME) AT LEAST (I) THREE BUSINESS DAYS’ PRIOR WRITTEN NOTICE (OR TELEPHONIC
NOTICE PROMPTLY CONFIRMED IN WRITING) IN THE CASE OF A CONTINUATION OF OR
CONVERSION TO LIBOR LOANS (OTHER THAN IN THE CASE OF A NOTICE DELIVERED ON THE
ORIGINAL CLOSING DATE PURSUANT TO CLAUSE (C), WHICH SHALL BE DEEMED TO BE
EFFECTIVE ON THE ORIGINAL CLOSING DATE) OR (II) ONE BUSINESS DAY’S PRIOR WRITTEN
NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) IN THE CASE OF A
CONVERSION INTO ABR LOANS  (EACH, A “NOTICE OF CONVERSION OR CONTINUATION”)
SPECIFYING THE LOANS TO BE SO CONVERTED OR CONTINUED, THE TYPE OF LOANS TO BE
CONVERTED OR CONTINUED INTO AND, IF SUCH LOANS ARE TO BE CONVERTED INTO OR
CONTINUED AS LIBOR LOANS, THE INTEREST PERIOD TO BE INITIALLY APPLICABLE
THERETO.  THE ADMINISTRATIVE AGENT SHALL GIVE EACH APPLICABLE LENDER NOTICE AS
PROMPTLY AS PRACTICABLE OF ANY SUCH PROPOSED CONVERSION OR CONTINUATION
AFFECTING ANY OF ITS LOANS.


 


(B)           IF ANY DEFAULT OR EVENT OF DEFAULT IS IN EXISTENCE AT THE TIME OF
ANY PROPOSED CONTINUATION OF ANY LIBOR LOANS DENOMINATED IN DOLLARS AND THE
ADMINISTRATIVE AGENT HAS OR THE REQUIRED LENDERS HAVE DETERMINED IN ITS OR THEIR
SOLE DISCRETION NOT TO PERMIT SUCH CONTINUATION, SUCH LIBOR LOANS SHALL BE
AUTOMATICALLY CONVERTED ON THE LAST DAY OF THE CURRENT INTEREST PERIOD INTO ABR
LOANS.  IF UPON THE EXPIRATION OF ANY INTEREST PERIOD IN RESPECT OF LIBOR LOANS,
THE BORROWER HAS FAILED TO ELECT A NEW INTEREST PERIOD TO BE APPLICABLE THERETO
AS PROVIDED IN CLAUSE (A), THE BORROWER SHALL BE DEEMED TO HAVE ELECTED TO
CONVERT SUCH BORROWING OF LIBOR LOANS INTO A BORROWING OF ABR LOANS, EFFECTIVE
AS OF THE EXPIRATION DATE OF SUCH CURRENT INTEREST PERIOD.

 

55

--------------------------------------------------------------------------------


 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE BORROWER MAY
DELIVER A NOTICE OF CONVERSION OR CONTINUATION PURSUANT TO WHICH THE BORROWER
ELECTS TO IRREVOCABLY CONTINUE THE OUTSTANDING PRINCIPAL AMOUNT OF ANY LOANS
SUBJECT TO AN INTEREST RATE HEDGING OBLIGATIONS AS LIBOR LOANS FOR EACH INTEREST
PERIOD UNTIL THE EXPIRATION OF THE TERM OF SUCH APPLICABLE HEDGING OBLIGATIONS.


 

2.7.            Pro Rata Borrowings.  Each Borrowing of Senior Subordinated
Interim Loans under this Agreement shall be made by the Lenders pro rata on the
basis of their then-applicable Senior Subordinated Interim Commitments.  It is
understood that (a) no Lender shall be responsible for any default by any other
Lender in its obligation to make Loans hereunder and that each Lender severally
but not jointly shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder and (b) other than as expressly provided herein with
respect to a Defaulting Lender, failure by a Lender to perform any of its
obligations under any of the Loan Documents shall not release any Person from
performance of its obligation under any Loan Document.

 

2.8.            Interest.

 


(A)           THE UNPAID PRINCIPAL AMOUNT OF EACH SENIOR SUBORDINATED LOAN THAT
IS AN ABR LOAN SHALL BEAR INTEREST FROM THE DATE OF THE BORROWING THEREOF UNTIL
MATURITY THEREOF (WHETHER BY ACCELERATION OR OTHERWISE) AT A RATE PER ANNUM THAT
SHALL AT ALL TIMES BE THE APPLICABLE ABR MARGIN PLUS THE ABR, IN EFFECT FROM
TIME TO TIME.


 


(B)           THE UNPAID PRINCIPAL AMOUNT OF EACH SENIOR SUBORDINATED LOAN THAT
IS A LIBOR LOAN SHALL BEAR INTEREST FROM THE DATE OF THE BORROWING THEREOF UNTIL
MATURITY THEREOF (WHETHER BY ACCELERATION OR OTHERWISE) AT A RATE PER ANNUM THAT
SHALL AT ALL TIMES BE THE APPLICABLE LIBOR MARGIN PLUS THE RELEVANT LIBOR RATE.


 


(C)           IF ALL OR A PORTION OF (I) THE PRINCIPAL AMOUNT OF ANY LOAN OR
(II) ANY INTEREST PAYABLE THEREON SHALL NOT BE PAID WHEN DUE (WHETHER AT THE
STATED MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR
INTEREST AT A RATE PER ANNUM THAT IS (THE “DEFAULT RATE”) (X) IN THE CASE OF
OVERDUE PRINCIPAL, THE RATE THAT WOULD OTHERWISE BE APPLICABLE THERETO PLUS 2%
OR (Y) IN THE CASE OF ANY OVERDUE INTEREST, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE RATE DESCRIBED IN SECTION 2.8(A) PLUS 2% FROM THE DATE OF
SUCH NON-PAYMENT TO THE DATE ON WHICH SUCH AMOUNT IS PAID IN FULL (AFTER AS WELL
AS BEFORE JUDGMENT).


 


(D)           INTEREST ON EACH LOAN SHALL ACCRUE FROM AND INCLUDING THE DATE OF
ANY BORROWING TO BUT EXCLUDING THE DATE OF ANY REPAYMENT THEREOF AND SHALL BE
PAYABLE IN DOLLARS; PROVIDED THAT ANY LOAN THAT IS REPAID ON THE SAME DATE ON
WHICH IT IS MADE SHALL BEAR INTEREST FOR ONE DAY.  EXCEPT AS PROVIDED BELOW,
INTEREST SHALL BE PAYABLE (I) IN RESPECT OF EACH ABR LOAN, QUARTERLY IN ARREARS
ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER (PROVIDED
THAT THE FIRST SUCH PAYMENT SHALL BE ON DECEMBER 31, 2007), (II) IN RESPECT OF
EACH LIBOR LOAN, ON THE LAST DAY OF EACH INTEREST PERIOD APPLICABLE THERETO AND,
IN THE CASE OF AN INTEREST PERIOD IN EXCESS OF THREE MONTHS, ON EACH DATE
OCCURRING AT THREE-MONTH INTERVALS AFTER THE FIRST DAY OF SUCH INTEREST PERIOD,
(III) IN RESPECT OF EACH LOAN, (A) ON ANY PREPAYMENT, (B) AT MATURITY (WHETHER
BY ACCELERATION OR OTHERWISE) AND (C) AFTER SUCH MATURITY, ON DEMAND.

 

56

--------------------------------------------------------------------------------


 


(E)           ALL COMPUTATIONS OF INTEREST HEREUNDER SHALL BE MADE IN ACCORDANCE
WITH SECTION 5.5.


 


(F)            THE ADMINISTRATIVE AGENT, UPON DETERMINING THE INTEREST RATE FOR
ANY BORROWING OF LIBOR LOANS, SHALL PROMPTLY NOTIFY THE BORROWER AND THE LENDERS
THEREOF.  EACH SUCH DETERMINATION SHALL, ABSENT CLEARLY DEMONSTRABLE ERROR, BE
FINAL AND CONCLUSIVE AND BINDING ON ALL PARTIES HERETO.


 

2.9.            Interest Periods.  At the time the Borrower gives a Notice of
Borrowing or Notice of Conversion or Continuation in respect of the making of,
or conversion into or continuation as, a Borrowing of LIBOR Loans in accordance
with Sections 2.3(a) and 2.6(a), the Borrower shall give the Administrative
Agent written notice (or telephonic notice promptly confirmed in writing) of the
Interest Period applicable to such Borrowing, which Interest Period shall, at
the option of the Borrower be a one, two, three or six month period.

 

Notwithstanding anything to the contrary contained above:

 


(A)              THE INITIAL INTEREST PERIOD FOR ANY BORROWING OF LIBOR LOANS
SHALL COMMENCE ON THE DATE OF SUCH BORROWING (INCLUDING THE DATE OF ANY
CONVERSION FROM A BORROWING OF ABR LOANS) AND EACH INTEREST PERIOD OCCURRING
THEREAFTER IN RESPECT OF SUCH BORROWING SHALL COMMENCE ON THE DAY ON WHICH THE
NEXT PRECEDING INTEREST PERIOD EXPIRES;


 

(b)              if any Interest Period relating to a Borrowing of LIBOR Loans
begins on the last Business Day of a calendar month or begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
the calendar month at the end of such Interest Period;

 

(c)              if any Interest Period would otherwise expire on a day that is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day, provided that if any Interest Period in respect of a LIBOR Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the next preceding Business Day; and

 

(d)              the Borrower shall not be entitled to elect any Interest Period
in respect of any LIBOR Loan if such Interest Period would extend beyond the
Maturity Date of such Loan.

 

2.10.          Increased Costs, Illegality, Etc.

 


(A)           IN THE EVENT THAT (X) IN THE CASE OF CLAUSE (I) BELOW, THE
ADMINISTRATIVE AGENT OR (Y) IN THE CASE OF CLAUSES (II) AND (III) BELOW, ANY
LENDER SHALL HAVE REASONABLY DETERMINED (WHICH DETERMINATION SHALL, ABSENT
CLEARLY DEMONSTRABLE ERROR, BE FINAL AND CONCLUSIVE AND BINDING UPON ALL PARTIES
HERETO):

 

57

--------------------------------------------------------------------------------


 

  (I)          ON ANY DATE FOR DETERMINING THE LIBOR RATE FOR ANY INTEREST
PERIOD THAT (X) DEPOSITS IN THE PRINCIPAL AMOUNTS AND CURRENCIES OF THE LOANS
COMPRISING SUCH LIBOR BORROWING ARE NOT GENERALLY AVAILABLE IN THE RELEVANT
MARKET OR (Y) BY REASON OF ANY CHANGES ARISING ON OR AFTER THE ORIGINAL CLOSING
DATE AFFECTING THE INTERBANK LIBOR MARKET, ADEQUATE AND FAIR MEANS DO NOT EXIST
FOR ASCERTAINING THE APPLICABLE INTEREST RATE ON THE BASIS PROVIDED FOR IN THE
DEFINITION OF LIBOR RATE; OR

 

 (II)          AT ANY TIME, THAT SUCH LENDER SHALL INCUR INCREASED COSTS OR
REDUCTIONS IN THE AMOUNTS RECEIVED OR RECEIVABLE HEREUNDER WITH RESPECT TO ANY
LIBOR LOANS (OTHER THAN ANY INCREASE OR REDUCTION ATTRIBUTABLE TO TAXES,
DESCRIBED IN PARAGRAPH (D) OF THIS SECTION 2.10) BECAUSE OF (X) ANY CHANGE SINCE
THE ORIGINAL CLOSING DATE IN ANY APPLICABLE LAW, GOVERNMENTAL RULE, REGULATION,
GUIDELINE OR ORDER (OR IN THE INTERPRETATION OR ADMINISTRATION THEREOF AND
INCLUDING THE INTRODUCTION OF ANY NEW LAW OR GOVERNMENTAL RULE, REGULATION,
GUIDELINE OR ORDER), SUCH AS, FOR EXAMPLE, WITHOUT LIMITATION, A CHANGE IN
OFFICIAL RESERVE REQUIREMENTS, AND/OR (Y) OTHER CIRCUMSTANCES AFFECTING THE
INTERBANK LIBOR MARKET OR THE POSITION OF SUCH LENDER IN SUCH MARKET; OR

 

(III)          AT ANY TIME, THAT THE MAKING OR CONTINUANCE OF ANY LIBOR LOAN HAS
BECOME UNLAWFUL BY COMPLIANCE BY SUCH LENDER IN GOOD FAITH WITH ANY LAW,
GOVERNMENTAL RULE, REGULATION, GUIDELINE OR ORDER (OR WOULD CONFLICT WITH ANY
SUCH GOVERNMENTAL RULE, REGULATION, GUIDELINE OR ORDER NOT HAVING THE FORCE OF
LAW EVEN THOUGH THE FAILURE TO COMPLY THEREWITH WOULD NOT BE UNLAWFUL), OR HAS
BECOME IMPRACTICABLE AS A RESULT OF A CONTINGENCY OCCURRING AFTER THE ORIGINAL
CLOSING DATE THAT MATERIALLY AND ADVERSELY AFFECTS THE INTERBANK LIBOR MARKET;

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders).  Thereafter (x) in
the case of clause (i) above, LIBOR Loans shall no longer be available until
such time as the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice by the Administrative Agent no
longer exist (which notice the Administrative Agent agrees to give at such time
when such circumstances no longer exist), and any Notice of Borrowing or Notice
of Conversion or Continuation given by the Borrower with respect to LIBOR Loans
that have not yet been incurred shall be deemed rescinded by the Borrower,
(y) in the case of clause (ii) above, the Borrower shall pay to such Lender,
promptly after receipt of written demand therefor such additional amounts (in
the form of an increased rate of, or a different method of calculating, interest
or otherwise as such Lender in its reasonable discretion shall determine) as
shall be required to compensate such Lender for such increased costs or
reductions in amounts receivable hereunder (it being agreed that a written
notice as to the additional amounts owed to such Lender, showing in reasonable
detail the basis for the calculation thereof, submitted to the Borrower by such
Lender shall, absent clearly demonstrable error, be final and conclusive and
binding upon all parties hereto) and (z) in the case of subclause (iii) above,
the Borrower shall take one of the actions specified in subclause (x) or (y), as
applicable, of Section 2.10(b) as promptly as possible and, in any event, within
the time period required by law.

 

58

--------------------------------------------------------------------------------


 


(B)                                         AT ANY TIME THAT ANY LIBOR LOAN IS
AFFECTED BY THE CIRCUMSTANCES DESCRIBED IN SECTION 2.10(A)(II) OR (III), THE
BORROWER MAY (AND IN THE CASE OF A LIBOR LOAN AFFECTED PURSUANT TO
SECTION 2.10(A)(III) SHALL) EITHER (X) IF THE AFFECTED LIBOR LOAN IS THEN BEING
MADE PURSUANT TO A BORROWING, CANCEL SUCH BORROWING BY GIVING THE ADMINISTRATIVE
AGENT TELEPHONIC NOTICE (CONFIRMED PROMPTLY IN WRITING) THEREOF ON THE SAME DATE
THAT THE BORROWER WAS NOTIFIED BY A LENDER PURSUANT TO SECTION 2.10(A)(II) OR
(III) OR (Y) IF THE AFFECTED LIBOR LOAN IS THEN OUTSTANDING, UPON AT LEAST THREE
BUSINESS DAYS’ NOTICE TO THE ADMINISTRATIVE AGENT, REQUIRE THE AFFECTED LENDER
TO CONVERT EACH SUCH LIBOR LOAN INTO AN ABR LOAN, PROVIDED THAT IF MORE THAN ONE
LENDER IS AFFECTED AT ANY TIME, THEN ALL AFFECTED LENDERS MUST BE TREATED IN THE
SAME MANNER PURSUANT TO THIS SECTION 2.10(B).


 

(c)                                  If, after the Original Closing Date, any
Change in Law relating to capital adequacy of any Lender or compliance by any
Lender or its parent with any Change in Law relating to capital adequacy
occurring after the Original Closing Date, has or would have the effect of
reducing the rate of return on such Lender’s or its parent’s or its Affiliate’s
capital or assets as a consequence of such Lender’s commitments or obligations
hereunder to a level below that which such Lender or its parent or its Affiliate
could have achieved but for such Change in Law (taking into consideration such
Lender’s or its parent’s policies with respect to capital adequacy), then from
time to time, promptly after demand by such Lender (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or its parent for such
reduction, it being understood and agreed, however, that a Lender shall not be
entitled to such compensation as a result of such Lender’s compliance with, or
pursuant to any request or directive to comply with, any law, rule or regulation
as in effect on the Original Closing Date.  Each Lender, upon determining in
good faith that any additional amounts will be payable pursuant to this
Section 2.10(c), will give prompt written notice thereof to the Borrower, which
notice shall set forth in reasonable detail the basis of the calculation of such
additional amounts, although the failure to give any such notice shall not,
subject to Section 2.13, release or diminish the Borrower’s obligations to pay
additional amounts pursuant to this Section 2.10(c) upon receipt of such notice.

 

(d)                                 It is understood that this Section 2.10
shall not apply to (i) Taxes indemnifiable under Section 5.4, (ii) net income
taxes and franchise and excise taxes (imposed in lieu of net income taxes)
imposed on any Agent or Lender or (iii) Taxes described under clauses (b) and
(c) of the definition of Excluded Taxes.

 

2.11                           Compensation.  If (a) any payment of principal of
any LIBOR Loan is made by the Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such LIBOR Loan as a result of a
payment or conversion pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a
result of acceleration of the maturity of the Loans pursuant to Section 11 or
for any other reason, (b) any Borrowing of LIBOR Loans is not made as a result
of a withdrawn Notice of Borrowing, (c) any ABR Loan is not converted into a
LIBOR Loan as a result of a withdrawn Notice of Conversion or Continuation,
(d) any LIBOR Loan is not continued as a LIBOR Loan, as the case may be, as a
result of a withdrawn Notice of Conversion or Continuation or (e) any prepayment
of principal of any LIBOR Loan is not made as a result of a withdrawn notice of
prepayment pursuant to Section 5.1 or 5.2, the Borrower shall, after receipt of
a written request by such Lender (which request shall set forth in reasonable
detail the basis for

 

59

--------------------------------------------------------------------------------


 

requesting such amount), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that such Lender may reasonably incur as a result of such
payment, failure to convert, failure to continue or failure to prepay, including
any loss, cost or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such LIBOR Loan.

 

2.12         Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii),
2.10(a)(iii), 2.10(b) or 5.4 with respect to such Lender, it will, if requested
by the Borrower use reasonable efforts (subject to overall policy considerations
of such Lender) to designate another lending office for any Loans affected by
such event, provided that such designation is made on such terms that such
Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section.  Nothing in this Section 2.12 shall
affect or postpone any of the obligations of the Borrower or the right of any
Lender provided in Section 2.10 or 5.4.

 

2.13.        Notice of Certain Costs.  Notwithstanding anything in this
Agreement to the contrary, to the extent any notice required by Section 2.10,
2.11 or 5.4 is given by any Lender more than 120 days after such Lender has
knowledge (or should have had knowledge) of the occurrence of the event giving
rise to the additional cost, reduction in amounts, loss, tax or other additional
amounts described in such Sections, such Lender shall not be entitled to
compensation under Section 2.10, 2.11 or 5.4, as the case may be, for any such
amounts incurred or accruing prior to the 121st day prior to the giving of such
notice to the Borrower.

 

2.14         Permanent Refinancing.

 


(A)         ON THE INTERIM LOAN CONVERSION DATE, ALL OUTSTANDING SENIOR
SUBORDINATED INTERIM LOANS SHALL BE CONVERTED INTO TERM LOANS (EACH, A “SENIOR
SUBORDINATED TERM LOAN”) HAVING AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE
UNPAID PRINCIPAL AMOUNT OF SUCH SENIOR SUBORDINATED INTERIM LOANS, IN EACH CASE
TO THE EXTENT SUCH LOANS ARE NOT REPAID IN WHOLE OR IN PART IN CASH OR ON OR
PRIOR TO SUCH DATE.


 


(B)        (I) ON THE FIFTEENTH (15TH) DAY OF EACH CALENDAR MONTH (EACH, AN
“EXCHANGE DATE”), OR IF SUCH DAY IS NOT A BUSINESS DAY, THE PRECEDING BUSINESS
DAY, ON OR AFTER THE INTERIM LOAN CONVERSION DATE, AT THE OPTION OF THE
APPLICABLE LENDER, THE SENIOR SUBORDINATED TERM LOANS MAY BE EXCHANGED IN WHOLE
OR IN PART FOR ONE OR MORE SENIOR SUBORDINATED NOTES HAVING AN AGGREGATE
PRINCIPAL AMOUNT EQUAL TO THE UNPAID PRINCIPAL AMOUNT OF SUCH SENIOR
SUBORDINATED TERM LOANS; PROVIDED, HOWEVER, THAT THE BORROWER SHALL NOT BE
REQUIRED TO ISSUE SENIOR SUBORDINATED NOTES UNTIL THE BORROWER SHALL HAVE
RECEIVED REQUESTS TO ISSUE AT LEAST $150,000,000 IN AGGREGATE PRINCIPAL AMOUNT
OF SENIOR SUBORDINATED NOTES AND THAT THE AMOUNT OF SENIOR SUBORDINATED TERM
LOANS EXCHANGED FOR SENIOR SUBORDINATED NOTES MUST BE IN EXCESS OF $1,000,000 IN
PRINCIPAL AMOUNT.

 

(ii)         Such Lender shall provide the Borrower prior irrevocable written
notice of such election (each such notice, an “Exchange Notice”), substantially
in the form of Exhibit D, at least five Business Days prior to the date of
exchange.  The Exchange Notice shall specify

 

60

--------------------------------------------------------------------------------


 

the principal amount of Senior Subordinated Term Loans to be exchanged and,
subject to the terms of the Senior Subordinated Refinancing Indenture, the name
of the proposed registered holder and the amount of each Senior Subordinated
Note requested.  Senior Subordinated Term Loans exchanged for Senior
Subordinated Notes pursuant to this Section 2.14 shall be deemed repaid and
canceled, and the Senior Subordinated Notes so issued shall be governed by and
construed in accordance with the provisions of the Senior Subordinated
Refinancing Indenture.  The Senior Subordinated Notes shall be issued in the
form set forth in the Senior Subordinated Refinancing Indenture.

 

(iii)        As more particularly provided in the Senior Subordinated
Refinancing Indenture, (A) Senior Subordinated Notes issued pursuant to the
Senior Subordinated Refinancing Indenture shall bear interest at the rate
applicable to Senior Subordinated Term Loans (unless a Lender shall elect to
have the interest rate fixed at the rate applicable to Senior Subordinated Term
Loans in effect on the date of such exchange if necessary to effect an actual
bona fide sale of Senior Subordinated Notes on such date to a third party that
is not an Affiliate of  such Lender), and (B) Senior Subordinated Notes issued
pursuant to the Senior Subordinated Refinancing Indenture (I) shall mature on
March 31, 2016 and (II) shall be redeemable as set forth in the Senior
Subordinated Refinancing Indenture and the applicable form of Senior
Subordinated Notes attached thereto.

 

(iv)       Not later than five Business Days after the Exchange Date following
delivery of any Exchange Notice, the Borrower shall (A) deliver a written notice
to the trustee under the Senior Subordinated Refinancing Indenture (the
“Trustee”), directing such Trustee to authenticate and deliver Senior
Subordinated Notes as specified in the Exchange Notice and (B) use all
commercially reasonable efforts to effect delivery of such Senior Subordinated
Notes to the requesting Lender.

 


(C)           THE BORROWER AGREES THAT AS A CONDITION TO THE EFFECTIVENESS OF
THE EXCHANGE OF SENIOR SUBORDINATED TERM LOANS FOR SENIOR SUBORDINATED NOTES:


 

  (I)          THE BORROWER SHALL HAVE SELECTED A BANK OR TRUST COMPANY
REASONABLY ACCEPTABLE TO THE LENDERS TO ACT AS TRUSTEE FOR THE SENIOR
SUBORDINATED NOTES.

 

 (II)          THE BORROWER SHALL HAVE ISSUED THE SENIOR SUBORDINATED NOTES
PURSUANT TO THE SENIOR SUBORDINATED REFINANCING INDENTURE SUBSTANTIALLY IN THE
APPLICABLE FORM SET FORTH THEREIN, AND THE BORROWER AND EACH GUARANTOR SHALL
HAVE EXECUTED AND DELIVERED THE SENIOR SUBORDINATED REFINANCING INDENTURE.

 

(III)          THE BORROWER AND EACH GUARANTOR SHALL HAVE PROVIDED TO THE
ADMINISTRATIVE AGENT COPIES OF RESOLUTIONS OF ITS BOARD OF DIRECTORS APPROVING
THE EXECUTION AND DELIVERY OF THE SENIOR SUBORDINATED REFINANCING INDENTURE AND,
IN THE CASE OF THE BORROWER, THE ISSUANCE OF THE SENIOR SUBORDINATED NOTES,
TOGETHER WITH A CUSTOMARY CERTIFICATE OF THE SECRETARY OF THE BORROWER OR SUCH
GUARANTOR CERTIFYING SUCH RESOLUTIONS.

 

(IV)          THE BORROWER AND EACH GUARANTOR SHALL HAVE EXECUTED AND DELIVERED
THE SENIOR SUBORDINATED REFINANCING REGISTRATION RIGHTS AGREEMENT.

 

61

--------------------------------------------------------------------------------


 

 (V)          THE BORROWER AND EACH GUARANTOR SHALL HAVE PROVIDED TO THE LENDERS
COPIES OF RESOLUTIONS OF ITS BOARD OF DIRECTORS APPROVING THE EXECUTION AND
DELIVERY OF THE SENIOR SUBORDINATED REFINANCING REGISTRATION RIGHTS AGREEMENT,
TOGETHER WITH A CUSTOMARY CERTIFICATE OF THE SECRETARY OF THE BORROWER OR SUCH
GUARANTOR CERTIFYING SUCH RESOLUTIONS.

 


(D)           IF THE FOREGOING CONDITIONS SET FORTH IN SECTION 2.14(C) ARE NOT
SATISFIED ON THE INTERIM LOAN CONVERSION DATE, THEN THE LENDERS SHALL RETAIN ALL
OF THEIR RIGHTS AND REMEDIES WITH RESPECT TO THE SENIOR SUBORDINATED TERM LOANS
PURSUANT TO THIS AGREEMENT UNTIL SUCH CONDITIONS ARE SATISFIED AND THE SENIOR
SUBORDINATED TERM LOANS ARE SO EXCHANGED FOR SENIOR SUBORDINATED NOTES.  THE
BORROWER AGREES TO SATISFY THE CONDITIONS SET FORTH IN SECTION 2.14(C) NO LATER
THAN TEN BUSINESS DAYS AFTER RECEIPT OF THE FIRST EXCHANGE NOTICE.


 


(E)           NOTHING IN THIS SECTION 2.14 SHALL PREVENT OR LIMIT THE ABILITY OF
THE BORROWER FROM REPAYING OR REFINANCING THE LOANS IN ANY OTHER MANNER NOT
OTHERWISE PROHIBITED BY THIS AGREEMENT.


 


SECTION 3.              [RESERVED]


 


SECTION 4.              FEES; COMMITMENTS


 

4.1.            Administrative Agent’s Fees.  The Borrower agrees to pay, or
cause to be paid, to the Administrative Agent, solely for its own account, an
annual administrative fee equal to $100,000 per annum, payable annually in
advance on the Original Closing Date for the twelve-month period following the
Original Closing Date and on each anniversary thereof until all Loans and all
Obligations with respect thereto have been paid in full.

 

4.2.            [Reserved].

 

4.3.            Mandatory Termination of Commitments.  The Senior Subordinated
Interim Loan Commitments terminated at 5:00 p.m. (New York City time) on the
Original Closing Date.

 


SECTION 5.              PAYMENTS


 

5.1.            Voluntary Prepayments.  The Borrower shall have the right to
prepay Loans without premium or penalty, in whole or in part from time to time
on the following terms and conditions:  (a) the Borrower shall give the
Administrative Agent at the Administrative Agent’s Office written notice (or
telephonic notice promptly confirmed in writing) of its intent to make such
prepayment, the amount of such prepayment and (in the case of LIBOR Loans) the
specific Borrowing(s) pursuant to which made, which notice shall be given by the
Borrower no later than 1:00 p.m. (New York City time) (i) in the case of LIBOR
Loans, three Business Days prior to or (ii) in the case of ABR Loans, one
Business Day prior to, the date of such prepayment; (b) each partial prepayment
of (i) any Borrowing of LIBOR Loans shall be in a minimum amount of $5,000,000
and in multiples of $1,000,000 in excess thereof and (ii) any ABR Loans shall be
in a minimum amount of $1,000,000 and in multiples of $100,000 in excess
thereof, provided that no partial prepayment of LIBOR Loans made pursuant to a
single Borrowing shall

 

62

--------------------------------------------------------------------------------


 

reduce the outstanding LIBOR Loans made pursuant to such Borrowing to an amount
less than $5,000,000 and (c) any prepayment of LIBOR Loans pursuant to this
Section 5.1 on any day other than the last day of an Interest Period applicable
thereto shall be subject to compliance by the Borrower with the applicable
provisions of Section 2.11.  Each prepayment in respect of any Loans pursuant to
this Section 5.1 shall be applied to the Loans on a pro rata basis based on the
aggregate principal amount of Loans outstanding at such time.  At the Borrower’s
election in connection with any prepayment pursuant to this Section 5.1, such
prepayment shall not be applied to any Loan of a Defaulting Lender.

 

5.2.            Mandatory Prepayments.

 


(A)           LOAN PREPAYMENTS.  (I) PRIOR TO INTERIM LOAN CONVERSION DATE, ON
EACH OCCASION THAT A PREPAYMENT EVENT OCCURS, THE BORROWER SHALL, WITHIN THREE
BUSINESS DAYS AFTER ITS RECEIPT OF THE NET CASH PROCEEDS OF A PREPAYMENT EVENT,
PREPAY, IN ACCORDANCE WITH CLAUSE (C) BELOW, LOANS WITH A PRINCIPAL AMOUNT EQUAL
TO 100% OF THE NET CASH PROCEEDS FROM SUCH PREPAYMENT EVENT; PROVIDED THAT THE
BORROWER MAY, TO THE EXTENT REQUIRED BY THE SENIOR SECURED CREDIT AGREEMENT OR
THE SENIOR UNSECURED INTERIM LOAN AGREEMENT, APPLY SUCH NET CASH PROCEEDS TO
PREPAY, REPAY OR REPURCHASE INDEBTEDNESS OUTSTANDING UNDER THE SENIOR SECURED
CREDIT AGREEMENT  OR THE SENIOR UNSECURED INTERIM LOAN AGREEMENT WITHIN THREE
BUSINESS DAYS AFTER RECEIPT THEREOF, PRIOR TO THE APPLICATION OF SUCH NET CASH
PROCEEDS TO PREPAY LOANS.


 

(ii)           At any time on or after the Interim Loan Conversion Date, the
provisions of Section 5.2(a)(i) shall no longer be operative.

 


(B)           [RESERVED].


 


(C)           APPLICATION TO REPAYMENT AMOUNTS.  SUBJECT TO SECTION 5.2(H), EACH
PREPAYMENT OF SENIOR SUBORDINATED INTERIM LOANS REQUIRED BY SECTION 5.2(A)(I),
THE PROCEEDS OF WHICH ARE DERIVED FROM THE INCURRENCE OF SENIOR SUBORDINATED
NOTES, SHALL BE APPLIED ON A PRO RATA BASIS TO THE AGGREGATE PRINCIPAL AMOUNT OF
OUTSTANDING SENIOR SUBORDINATED INTERIM LOANS.  SUBJECT TO SECTION 5.2(H), EACH
PREPAYMENT OF SENIOR SUBORDINATED INTERIM LOANS REQUIRED BY SECTION 5.2(A)(I),
THE PROCEEDS OF WHICH ARE DERIVED FROM ANY INCURRENCE OF INDEBTEDNESS PURSUANT
TO SECTION 9.7(A), SHALL BE APPLIED ON A PRO RATA BASIS TO THE AGGREGATE
PRINCIPAL AMOUNT OF THE OUTSTANDING SENIOR INTERIM LOANS AND SENIOR SUBORDINATED
INTERIM LOANS.  SUBJECT TO SECTION 5.2(H), WITH RESPECT TO EACH SUCH PREPAYMENT,
THE BORROWER WILL, NOT LATER THAN THE DATE SPECIFIED IN SECTION 5.2(A) FOR
MAKING SUCH PREPAYMENT, GIVE THE ADMINISTRATIVE AGENT TELEPHONIC NOTICE
(PROMPTLY CONFIRMED IN WRITING) REQUESTING THAT THE ADMINISTRATIVE AGENT PROVIDE
NOTICE OF SUCH PREPAYMENT TO EACH LENDER.


 


(D)           APPLICATION TO LOANS.  WITH RESPECT TO EACH PREPAYMENT OF LOANS
REQUIRED BY SECTION 5.2(A) OR REQUIRED OR PERMITTED BY SECTION 9.8(B), THE
BORROWER MAY, IF APPLICABLE, DESIGNATE THE TYPES OF LOANS THAT ARE TO BE PREPAID
AND THE SPECIFIC BORROWING(S) PURSUANT TO WHICH MADE.  IN THE ABSENCE OF A
DESIGNATION BY THE BORROWER AS DESCRIBED IN THE PRECEDING SENTENCE, THE
ADMINISTRATIVE AGENT SHALL, SUBJECT TO THE ABOVE, MAKE SUCH DESIGNATION IN ITS
REASONABLE DISCRETION WITH A VIEW, BUT NO OBLIGATION, TO MINIMIZE BREAKAGE COSTS
OWING UNDER SECTION 2.11.

 

63

--------------------------------------------------------------------------------


 


(E)           [RESERVED].


 


(F)            LIBOR INTEREST PERIODS.  IN LIEU OF MAKING ANY PAYMENT PURSUANT
TO THIS SECTION 5.2 OR PURSUANT TO SECTION 9.8(B) IN RESPECT OF ANY LIBOR LOAN
OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD THEREFOR SO LONG AS NO EVENT
OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE BORROWER AT ITS OPTION MAY
DEPOSIT WITH THE ADMINISTRATIVE AGENT AN AMOUNT IN DOLLARS EQUAL TO THE AMOUNT
OF THE LIBOR LOAN TO BE PREPAID AND SUCH LIBOR LOAN SHALL BE REPAID ON THE LAST
DAY OF THE INTEREST PERIOD THEREFOR IN THE REQUIRED AMOUNT.  SUCH DEPOSIT SHALL
BE HELD BY THE ADMINISTRATIVE AGENT IN A CORPORATE TIME DEPOSIT ACCOUNT
ESTABLISHED ON TERMS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT,
EARNING INTEREST AT THE THEN-CUSTOMARY RATE FOR ACCOUNTS OF SUCH TYPE.  SUCH
DEPOSIT SHALL CONSTITUTE CASH COLLATERAL FOR THE LIBOR LOANS TO BE SO PREPAID,
PROVIDED THAT THE BORROWER MAY AT ANY TIME DIRECT THAT SUCH DEPOSIT BE APPLIED
TO MAKE THE APPLICABLE PAYMENT REQUIRED PURSUANT TO THIS SECTION 5.2.


 


(G)           [RESERVED].


 


(H)           REJECTION RIGHT.  THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE
AGENT IN WRITING OF ANY MANDATORY PREPAYMENT OF LOANS REQUIRED TO BE MADE
PURSUANT TO SECTION 5.2(A) AT LEAST THREE BUSINESS DAYS PRIOR TO THE DATE OF
SUCH PREPAYMENT.  EACH SUCH NOTICE SHALL SPECIFY THE DATE OF SUCH PREPAYMENT AND
PROVIDE A REASONABLY DETAILED CALCULATION OF THE AMOUNT OF SUCH PREPAYMENT.  THE
ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH LENDER HOLDING LOANS OF THE
CONTENTS OF THE BORROWER’S PREPAYMENT NOTICE AND OF SUCH LENDER’S PRO RATA SHARE
OF THE PREPAYMENT.  EACH LENDER MAY REJECT ALL (BUT NOT LESS THAN ALL) OF ITS
PRO RATA SHARE OF ANY MANDATORY PREPAYMENT (SUCH DECLINED AMOUNTS, THE “DECLINED
PROCEEDS”) OF LOANS REQUIRED TO BE MADE PURSUANT TO SECTION 5.2(A) BY PROVIDING
WRITTEN NOTICE (EACH, A “REJECTION NOTICE”) TO THE ADMINISTRATIVE AGENT AND THE
BORROWER NO LATER THAN 5:00 P.M. (NEW YORK TIME) ONE BUSINESS DAY AFTER THE DATE
OF SUCH LENDER’S RECEIPT OF NOTICE FROM THE ADMINISTRATIVE AGENT REGARDING SUCH
PREPAYMENT.  IF A LENDER FAILS TO DELIVER A REJECTION NOTICE TO THE
ADMINISTRATIVE AGENT WITHIN THE TIME FRAME SPECIFIED ABOVE OR SUCH REJECTION
NOTICE FAILS TO SPECIFY THE PRINCIPAL AMOUNT OF THE LOANS TO BE REJECTED, ANY
SUCH FAILURE WILL BE DEEMED AN ACCEPTANCE OF THE TOTAL AMOUNT OF SUCH MANDATORY
PREPAYMENT OF LOANS.  ANY DECLINED PROCEEDS REMAINING THEREAFTER SHALL BE
RETAINED BY THE BORROWER.


 

5.3.            Method and Place of Payment.

 


(A)           EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, ALL PAYMENTS
UNDER THIS AGREEMENT SHALL BE MADE BY THE BORROWER, WITHOUT SET-OFF,
COUNTERCLAIM OR DEDUCTION OF ANY KIND, TO THE ADMINISTRATIVE AGENT FOR THE
RATABLE ACCOUNT OF THE LENDERS ENTITLED THERETO, NOT LATER THAN 2:00 P.M. (NEW
YORK CITY TIME), IN EACH CASE, ON THE DATE WHEN DUE AND SHALL BE MADE IN
IMMEDIATELY AVAILABLE FUNDS AT THE ADMINISTRATIVE AGENT’S OFFICE OR AT SUCH
OTHER OFFICE AS THE ADMINISTRATIVE AGENT SHALL SPECIFY FOR SUCH PURPOSE BY
NOTICE TO THE BORROWER, IT BEING UNDERSTOOD THAT WRITTEN OR FACSIMILE NOTICE BY
THE BORROWER TO THE ADMINISTRATIVE AGENT TO MAKE A PAYMENT FROM THE FUNDS IN THE
BORROWER’S ACCOUNT AT THE ADMINISTRATIVE AGENT’S OFFICE SHALL CONSTITUTE THE
MAKING OF SUCH PAYMENT TO THE EXTENT OF SUCH FUNDS HELD IN SUCH ACCOUNT.  ALL
REPAYMENTS OR PREPAYMENTS OF ANY LOANS (WHETHER OF PRINCIPAL, INTEREST OR
OTHERWISE) HEREUNDER SHALL BE MADE IN DOLLARS AND ALL OTHER PAYMENTS UNDER EACH
LOAN DOCUMENT SHALL, UNLESS OTHERWISE SPECIFIED IN SUCH LOAN DOCUMENT, BE MADE
IN DOLLARS.  THE ADMINISTRATIVE AGENT

 

64

--------------------------------------------------------------------------------


 


WILL THEREAFTER CAUSE TO BE DISTRIBUTED ON THE SAME DAY (IF PAYMENT WAS ACTUALLY
RECEIVED BY THE ADMINISTRATIVE AGENT PRIOR TO 2:00 P.M. (NEW YORK CITY TIME) OR,
OTHERWISE, ON THE NEXT BUSINESS DAY) LIKE FUNDS RELATING TO THE PAYMENT OF
PRINCIPAL OR INTEREST RATABLY TO THE LENDERS ENTITLED THERETO.


 


(B)           ANY PAYMENTS UNDER THIS AGREEMENT THAT ARE MADE LATER THAN
2:00 P.M. (NEW YORK CITY TIME) MAY BE DEEMED TO HAVE BEEN MADE ON THE NEXT
SUCCEEDING BUSINESS DAY IN THE ADMINISTRATIVE AGENT’S SOLE DISCRETION.  WHENEVER
ANY PAYMENT TO BE MADE HEREUNDER SHALL BE STATED TO BE DUE ON A DAY THAT IS NOT
A BUSINESS DAY, IN THE ADMINISTRATIVE AGENT’S SOLE DISCRETION, THE DUE DATE
THEREOF SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY AND, WITH RESPECT
TO PAYMENTS OF PRINCIPAL, INTEREST SHALL BE PAYABLE DURING SUCH EXTENSION AT THE
APPLICABLE RATE IN EFFECT IMMEDIATELY PRIOR TO SUCH EXTENSION.


 

5.4.            Net Payments.

 


(A)           ANY AND ALL PAYMENTS MADE BY OR ON BEHALF OF THE BORROWER OR ANY
GUARANTOR UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE MADE FREE AND
CLEAR OF, AND WITHOUT DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF, ANY
INDEMNIFIED TAXES; PROVIDED THAT IF THE BORROWER, ANY GUARANTOR OR THE
ADMINISTRATIVE AGENT SHALL BE REQUIRED BY APPLICABLE REQUIREMENTS OF LAW TO
DEDUCT OR WITHHOLD ANY INDEMNIFIED TAXES FROM SUCH PAYMENTS, THEN (I) THE SUM
PAYABLE BY THE BORROWER OR GUARANTOR SHALL BE INCREASED AS NECESSARY SO THAT
AFTER MAKING ALL REQUIRED DEDUCTIONS AND WITHHOLDINGS (INCLUDING DEDUCTIONS OR
WITHHOLDINGS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 5.4) THE
APPLICABLE AGENT OR LENDER, AS THE CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO THE
SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS OR WITHHOLDINGS BEEN MADE,
(II) THE BORROWER, SUCH GUARANTOR OR THE ADMINISTRATIVE AGENT, AS APPLICABLE,
SHALL MAKE SUCH DEDUCTIONS OR WITHHOLDINGS AND (III) THE BORROWER, SUCH
GUARANTOR OR THE ADMINISTRATIVE AGENT, AS APPLICABLE, SHALL TIMELY PAY THE FULL
AMOUNT DEDUCTED OR WITHHELD TO THE RELEVANT GOVERNMENTAL AUTHORITY WITHIN THE
TIME ALLOWED AND IN ACCORDANCE WITH APPLICABLE REQUIREMENTS OF LAW.  WHENEVER
ANY INDEMNIFIED TAXES ARE PAYABLE BY THE BORROWER OR ANY GUARANTOR, AS PROMPTLY
AS POSSIBLE THEREAFTER, THE BORROWER OR SUCH GUARANTOR SHALL SEND TO THE
ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A LENDER OR
AGENT, AS THE CASE MAY BE, A CERTIFIED COPY OF AN ORIGINAL OFFICIAL RECEIPT (OR
OTHER EVIDENCE ACCEPTABLE TO SUCH LENDER OR AGENT, ACTING REASONABLY) RECEIVED
BY THE BORROWER OR SUCH GUARANTOR SHOWING PAYMENT THEREOF.


 


(B)           THE BORROWER SHALL TIMELY PAY AND SHALL INDEMNIFY AND HOLD
HARMLESS EACH AGENT AND LENDER (WHETHER OR NOT SUCH OTHER TAXES WERE CORRECTLY
OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY) WITH
REGARD TO ANY OTHER TAXES.


 


(C)           THE BORROWER SHALL INDEMNIFY AND HOLD HARMLESS EACH AGENT AND
LENDER WITHIN 20 BUSINESS DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE FULL
AMOUNT OF ANY INDEMNIFIED TAXES IMPOSED ON THE ADMINISTRATIVE AGENT OR SUCH
LENDER, AS THE CASE MAY BE, ON OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT
OF ANY OBLIGATION OF THE BORROWER OR ANY GUARANTOR HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT (INCLUDING INDEMNIFIED TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION 5.4) AND ANY REASONABLE
EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH
INDEMNIFIED TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT
GOVERNMENTAL AUTHORITY.  A CERTIFICATE

 

65

--------------------------------------------------------------------------------


 


SETTING FORTH REASONABLE DETAIL AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY
DELIVERED TO THE BORROWER BY A LENDER OR AGENT (AS APPLICABLE) ON ITS OWN BEHALF
OR ON BEHALF OF A LENDER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)           EACH NON-U.S. LENDER SHALL, TO THE EXTENT IT IS LEGALLY ENTITLED
TO DO SO:


 

(I)           DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT PRIOR TO THE
DATE ON WHICH THE FIRST PAYMENT TO SUCH NON-U.S. LENDER IS DUE HEREUNDER  TWO
COPIES OF EITHER (X) IN THE CASE OF A NON-U.S. LENDER CLAIMING EXEMPTION FROM
U.S. FEDERAL WITHHOLDING TAX UNDER SECTION 871(H) OR 881(C) OF THE CODE WITH
RESPECT TO PAYMENTS OF “PORTFOLIO INTEREST”, UNITED STATES INTERNAL REVENUE
SERVICE FORM W-8BEN (TOGETHER WITH A CERTIFICATE REPRESENTING THAT SUCH NON-U.S.
LENDER IS NOT A BANK FOR PURPOSES OF SECTION 881(C) OF THE CODE, IS NOT A
10-PERCENT SHAREHOLDER (WITHIN THE MEANING OF SECTION 871(H)(3)(B) OF THE CODE)
OF THE BORROWER AND IS NOT A CONTROLLED FOREIGN CORPORATION RELATED TO THE
BORROWER (WITHIN THE MEANING OF SECTION 864(D)(4) OF THE CODE)), (Y) INTERNAL
REVENUE SERVICE FORM W-8BEN OR FORM W-8ECI, IN EACH CASE PROPERLY COMPLETED AND
DULY EXECUTED BY SUCH NON-U.S. LENDER CLAIMING COMPLETE EXEMPTION FROM, OR
REDUCED RATE OF, U.S. FEDERAL WITHHOLDING TAX ON PAYMENTS BY THE BORROWER UNDER
THIS AGREEMENT OR (Z) INTERNAL REVENUE SERVICE FORM W-8IMY AND ANY ATTACHMENTS
(INCLUDING THE FORMS DESCRIBED IN SUBCLAUSES (X) AND (Y) ABOVE, AS APPLICABLE);
AND

 

(II)          DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT TWO FURTHER
COPIES OF ANY SUCH FORM OR CERTIFICATION (OR ANY APPLICABLE SUCCESSOR FORM) ON
OR BEFORE THE DATE THAT ANY SUCH FORM OR CERTIFICATION EXPIRES OR BECOMES
OBSOLETE, AFTER THE OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN THE MOST
RECENT FORM PREVIOUSLY DELIVERED BY IT TO THE BORROWER AND ADMINISTRATIVE AGENT
AND FROM TIME TO TIME AS REASONABLY REQUESTED BY THE BORROWER OR THE
ADMINISTRATIVE AGENT.

 

unless in any such case any Change in Law has occurred prior to the date on
which any such delivery would otherwise be required that renders any such form
inapplicable or would prevent such Non-U.S. Lender from duly completing and
delivering any such form with respect to it and such Non-U.S. Lender promptly so
advises the Borrower and the Administrative Agent.  Each Person that shall
become a Participant pursuant to Section 13.6 or a Lender pursuant to
Section 13.6 shall, upon the effectiveness of the related transfer, be required
to provide all the forms and statements required pursuant to this
Section 5.4(d), provided that in the case of a Participant such Participant
shall furnish all such required forms and statements to the Administrative Agent
and to the Lender from which the related participation shall have been
purchased.

 


(E)           [RESERVED].


 


(F)            EACH LENDER AND AGENT THAT IS ENTITLED TO AN EXEMPTION FROM OR
REDUCTION OF NON-U.S. WITHHOLDING TAX UNDER THE LAWS OF THE JURISDICTION IN
WHICH THE BORROWER IS ORGANIZED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A
PARTY, WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
BY THE BORROWER OR GUARANTOR SHALL DELIVER TO SUCH BORROWER OR GUARANTOR (WITH A
COPY TO THE APPLICABLE ADMINISTRATIVE AGENT), AS APPLICABLE, AT THE TIME OR
TIMES PRESCRIBED BY APPLICABLE LAW AND AS REASONABLY REQUESTED BY THE BORROWER
OR GUARANTOR, AS APPLICABLE, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION
PRESCRIBED BY

 

66

--------------------------------------------------------------------------------


 


APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT SUCH WITHHOLDING
OR AT SUCH REDUCED RATE, PROVIDED THAT SUCH LENDER OR AGENT IS LEGALLY ENTITLED
TO COMPLETE, EXECUTE AND DELIVER SUCH DOCUMENTATION AND SUCH DOCUMENTATION IS
NECESSARY IN ORDER FOR SUCH EXEMPTION OR REDUCTION TO APPLY.


 


(G)           IF ANY LENDER OR AGENT, AS APPLICABLE, DETERMINES, IN ITS SOLE
DISCRETION, THAT IT HAS RECEIVED AND RETAINED A REFUND OF AN INDEMNIFIED TAX OR
OTHER TAX FOR WHICH A PAYMENT HAS BEEN MADE BY THE BORROWER PURSUANT TO THIS
AGREEMENT, WHICH REFUND IN THE GOOD FAITH JUDGMENT OF SUCH LENDER OR AGENT, AS
THE CASE MAY BE, IS ATTRIBUTABLE TO SUCH PAYMENT MADE BY THE BORROWER, THEN THE
LENDER OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, SHALL REIMBURSE THE
BORROWER FOR SUCH AMOUNT (TOGETHER WITH ANY INTEREST RECEIVED THEREON) AS THE
LENDER OR ADMINISTRATIVE AGENT, AS THE CASE MAY BE, DETERMINES IN ITS SOLE
DISCRETION, EXERCISED IN GOOD FAITH, TO BE THE PROPORTION OF THE REFUND AS WILL
LEAVE IT, AFTER SUCH REIMBURSEMENT, IN NO BETTER OR WORSE AFTER-TAX FINANCIAL
POSITION (TAKING INTO ACCOUNT EXPENSES OR ANY TAXES IMPOSED ON THE REFUND) THAN
IT WOULD HAVE BEEN IN IF THE PAYMENT HAD NOT BEEN REQUIRED; PROVIDED THAT THE
BORROWER, UPON THE REQUEST OF THE LENDER OR AGENT, AGREES TO REPAY THE AMOUNT
PAID OVER TO THE BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED
BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE LENDER OR AGENT IN THE EVENT THE
LENDER OR AGENT IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL
AUTHORITY.  A LENDER OR AGENT SHALL CLAIM ANY REFUND OF INDEMNIFIED TAXES OR
OTHER TAXES THAT IT DETERMINES IN ITS SOLE DISCRETION, EXERCISED IN GOOD FAITH,
IS AVAILABLE TO IT, UNLESS IT CONCLUDES IN ITS SOLE DISCRETION THAT IT WOULD BE
ADVERSELY AFFECTED BY MAKING SUCH A CLAIM.  NO LENDER OR AGENT SHALL BE OBLIGED
TO DISCLOSE ANY INFORMATION REGARDING ITS TAX AFFAIRS OR COMPUTATIONS OR ANY
OTHER INFORMATION IT DEEMS CONFIDENTIAL TO ANY LOAN PARTY IN CONNECTION WITH
THIS CLAUSE (H) OR ANY OTHER PROVISION OF THIS SECTION 5.4.


 


(H)           IF THE BORROWER DETERMINES THAT A REASONABLE BASIS EXISTS FOR
CONTESTING A TAX, EACH LENDER OR AGENT, AS THE CASE MAY BE, SHALL USE REASONABLE
EFFORTS TO COOPERATE WITH THE BORROWER AS THE BORROWER MAY REASONABLY REQUEST IN
CHALLENGING SUCH TAX.  SUBJECT TO THE PROVISIONS OF SECTION 2.12, EACH LENDER
AND AGENT AGREE TO USE REASONABLE EFFORTS TO COOPERATE WITH THE BORROWER AS THE
BORROWER MAY REASONABLY REQUEST TO MINIMIZE ANY AMOUNT PAYABLE BY THE BORROWER
OR ANY GUARANTOR PURSUANT TO THIS SECTION 5.4.  THE BORROWER SHALL INDEMNIFY AND
HOLD EACH LENDER AND AGENT HARMLESS AGAINST ANY OUT-OF-POCKET EXPENSES INCURRED
BY SUCH PERSON IN CONNECTION WITH ANY REQUEST MADE BY THE BORROWER PURSUANT TO
THIS SECTION 5.4(H).  NOTHING IN THIS SECTION 5.4(H) SHALL OBLIGATE ANY LENDER
OR AGENT TO TAKE ANY ACTION THAT SUCH PERSON, IN ITS SOLE JUDGMENT, DETERMINES
MAY RESULT IN A MATERIAL DETRIMENT TO SUCH PERSON.


 


(I)            EACH LENDER AND AGENT THAT IS A UNITED STATES PERSON UNDER
SECTION 7701(A)(30) OF THE CODE (EACH, A “U.S. LENDER”) SHALL, TO THE EXTENT IT
CAN LEGALLY DO SO, DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT TWO
UNITED STATES INTERNAL REVENUE SERVICE FORMS W-9 (OR SUBSTITUTE OR SUCCESSOR
FORM), PROPERLY COMPLETED AND DULY EXECUTED, CERTIFYING THAT SUCH LENDER OR
AGENT IS EXEMPT FROM UNITED STATES FEDERAL BACKUP WITHHOLDING TAX (I) ON OR
PRIOR TO THE ORIGINAL CLOSING DATE (OR ON OR PRIOR TO THE DATE IT BECOMES A
PARTY TO THIS AGREEMENT), (II) ON OR BEFORE THE DATE THAT SUCH FORM EXPIRES OR
BECOMES OBSOLETE, (III) AFTER THE OCCURRENCE OF A CHANGE IN THE AGENT’S OR
LENDER’S CIRCUMSTANCES REQUIRING A CHANGE IN THE MOST RECENT FORM PREVIOUSLY
DELIVERED BY IT TO THE BORROWER AND THE ADMINISTRATIVE AGENT, AND (IV) 

 

67

--------------------------------------------------------------------------------


 


FROM TIME TO TIME THEREAFTER IF REASONABLY REQUESTED BY THE BORROWER OR THE
ADMINISTRATIVE AGENT.


 


(J)            THE AGREEMENTS IN THIS SECTION 5.4 SHALL SURVIVE THE TERMINATION
OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER.


 

5.5.            Computations of Interest.  Interest on LIBOR Loans and ABR Loans
shall be calculated on the basis of a 360-day year for the actual days elapsed
and interest on overdue interest shall be calculated on the basis of a 365- (or
366-, as the case may be) day year for the actual days elapsed.

 

5.6.            Limit on Rate of Interest.

 


(A)           NO PAYMENT SHALL EXCEED LAWFUL RATE.  NOTWITHSTANDING ANY OTHER
TERM OF THIS AGREEMENT, THE BORROWER SHALL NOT BE OBLIGED TO PAY ANY INTEREST OR
OTHER AMOUNTS UNDER OR IN CONNECTION WITH THIS AGREEMENT OR OTHERWISE IN RESPECT
OF THE OBLIGATIONS IN EXCESS OF THE AMOUNT OR RATE PERMITTED UNDER OR CONSISTENT
WITH ANY APPLICABLE LAW, RULE OR REGULATION.


 


(B)           PAYMENT AT HIGHEST LAWFUL RATE.  IF THE BORROWER IS NOT OBLIGED TO
MAKE A PAYMENT THAT IT WOULD OTHERWISE BE REQUIRED TO MAKE, AS A RESULT OF
SECTION 5.6(A), THE BORROWER SHALL MAKE SUCH PAYMENT TO THE MAXIMUM EXTENT
PERMITTED BY OR CONSISTENT WITH APPLICABLE LAWS, RULES AND REGULATIONS.


 


(C)           ADJUSTMENT IF ANY PAYMENT EXCEEDS LAWFUL RATE.  IF ANY PROVISION
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS WOULD OBLIGATE THE BORROWER
TO MAKE ANY PAYMENT OF INTEREST OR OTHER AMOUNT PAYABLE TO ANY LENDER IN AN
AMOUNT OR CALCULATED AT A RATE THAT WOULD BE PROHIBITED BY ANY APPLICABLE LAW,
RULE OR REGULATION, THEN NOTWITHSTANDING SUCH PROVISION, SUCH AMOUNT OR RATE
SHALL BE DEEMED TO HAVE BEEN ADJUSTED WITH RETROACTIVE EFFECT TO THE MAXIMUM
AMOUNT OR RATE OF INTEREST, AS THE CASE MAY BE, AS WOULD NOT BE SO PROHIBITED BY
LAW, SUCH ADJUSTMENT TO BE EFFECTED, TO THE EXTENT NECESSARY, BY REDUCING THE
AMOUNT OR RATE OF INTEREST REQUIRED TO BE PAID BY THE BORROWER TO THE AFFECTED
LENDER UNDER SECTION 2.8.


 

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrower.

 


SECTION 6.              CONDITIONS PRECEDENT TO INITIAL BORROWING UNDER ORIGINAL
SENIOR SUBORDINATED LOAN AGREEMENT.


 

The initial Borrowing under the Original Senior Subordinated Loan Agreement was
subject to the satisfaction of the following conditions precedent, except as
otherwise agreed between the Borrower and the Administrative Agent.  The
Borrower and Lenders agree that all such conditions were satisfied or waived at
the time of the Original Closing Date.

 

68

--------------------------------------------------------------------------------


 

6.1.            Loan Documents.  The Administrative Agent received:

 

(a)              this Agreement, executed and delivered by a duly authorized
officer of the Borrower and each Lender; and

 

(b)              the Guarantee, executed and delivered by a duly authorized
officer of each Guarantor.

 

6.2.            Guarantee.  The Guarantee was in full force and effect.

 

6.3.            Legal Opinions.  The Administrative Agent received the executed
legal opinions of (a) Simpson Thacher & Bartlett LLP, special New York counsel
to the Borrower, substantially in the form of Exhibit E-1, (b) David Money,
General Counsel of the Borrower, substantially in the form of Exhibit E-2, and
(c) local counsel to the Borrower and the Administrative Agent in the
jurisdictions listed on Schedule 6.3 in form and substance satisfactory to the
Administrative Agent.  The Borrower, the other Loan Parties and the
Administrative Agent hereby instruct such counsel to deliver such legal
opinions.

 

6.4.            Notice of Borrowing.  Prior to the making of each Senior
Subordinated Interim Loan, the Administrative Agent received a Notice of
Borrowing (whether in writing or by telephone) meeting the requirements of
Section 2.3.

 

6.5.            Equity Investments.  Equity Investments, which, to the extent
constituting Stock other than common Stock, were on terms and conditions and
pursuant to documentation reasonably satisfactory to the Joint Lead Arrangers
and Bookrunners to the extent material to the interests of the Lenders, in an
amount not less than the Minimum Equity Amount shall have been made.

 

6.6.            Closing Certificates.  The Administrative Agent received a
certificate of the Loan Parties, dated the Original Closing Date, substantially
in the form of Exhibit F, with appropriate insertions, executed by the President
or any Vice President and the Secretary or any Assistant Secretary of each Loan
Party, and attaching the documents referred to in Section 6.7.

 

6.7.            Authorization of Proceedings of Each Loan Party.  The
Administrative Agent shall have received a copy of the resolutions, in form and
substance satisfactory to the Administrative Agent, of the board of directors or
other managers of each Loan Party (or a duly authorized committee thereof)
authorizing (a) the execution, delivery and performance of the Loan Documents
(and any agreements relating thereto) to which it is a party and (b) in the case
of the Borrower, the extensions of credit contemplated hereunder.

 

6.8.            Fees.  The Agents received the fees in the amounts previously
agreed in writing by the Agents to be received on the Original Closing Date and
all expenses (including the reasonable fees, disbursements and other charges of
counsel) payable by the Loan Parties for which invoices have been presented
prior to the Original Closing Date shall have been paid.

 

6.9.            Representations and Warranties.  On the Original Closing Date,
representations and warranties made by the Loan Parties in Section 8.1(a),
Section 8.2, Section 8.5 and

 

69

--------------------------------------------------------------------------------


 

Section 8.7, as they relate to the Loan Parties at such time, shall have been
true and correct in all material respects.

 

6.10.          Solvency Certificate.  On the Original Closing Date, the
Administrative Agent received a certificate from an Authorized Officer of the
Borrower to the effect that after giving effect to the consummation of the
Transactions, the Borrower on a consolidated basis with its Subsidiaries is
Solvent.

 

6.11.          Merger.  Concurrently with the initial Credit Event hereunder,
the Merger was consummated in accordance with the terms of the Acquisition
Agreement (or the Lead Arrangers shall be reasonably satisfied with the
arrangements in place for the consummation of the Merger reasonably promptly
after the initial Credit Event hereunder and shall have received confirmation
from representatives of the Borrower that such actions shall be taken promptly
after the initial Credit Event hereunder), without giving effect to any
amendments or waivers thereto that are materially adverse to the Lenders
(including, without limitation, the definition of, and representations,
warranties and conditions relating to the absence of any, “Material Adverse
Change” or Material Adverse Effect on the Company” therein) without the
reasonable consent of the Joint Lead Arrangers and Bookrunners.

 

6.12.          Patriot Act.  On the Original Closing Date, the Joint Lead
Arrangers and Bookrunners received such documentation and information as was
reasonably requested in writing at least 10 days prior to the Original Closing
Date by the Administrative Agent about the Borrower and the Guarantors in
respect of applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the Patriot Act.

 

The acceptance of the benefits of the Borrowing on the Original Closing Date
shall have constituted a representation and warranty on such date by each Loan
Party to each of the Lenders that all the applicable conditions specified in
Section 6 above have been satisfied as of that time.

 


SECTION 7.              CONDITIONS PRECEDENT TO ENTERING THIS AGREEMENT.


 


THE EFFECTIVENESS OF THIS AGREEMENT SHALL BE SUBJECT TO THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY A DULY AUTHORIZED OFFICER OF THE BORROWER AND EACH
LENDER ON THE CLOSING DATE.


 


SECTION 8.              REPRESENTATIONS, WARRANTIES AND AGREEMENTS


 

In order to induce the Lenders to enter into this Agreement and to make the
Loans as provided for herein, the Borrower made (on, and as of, the Original
Closing Date) the following representations and warranties to, and agreements
with, the Lenders, all of which shall survive the execution and delivery of the
Original Senior Subordinated Loan Agreement and the making of the Loans (it
being understood that the following representations and warranties shall be
deemed made with respect to any Foreign Subsidiary only to the extent relevant
under applicable law):

 

70

--------------------------------------------------------------------------------


 

8.1.            Corporate Status.  The Borrower and each Material Subsidiary
(a) is a duly organized and validly existing corporation or other entity in good
standing under the laws of the jurisdiction of its organization and has the
corporate or other organizational power and authority to own its property and
assets and to transact the business in which it is engaged and (b) has duly
qualified and is authorized to do business and is in good standing (if
applicable) in all jurisdictions where it is required to be so qualified, except
where the failure to be so qualified could not reasonably be expected to result
in a Material Adverse Effect.

 

8.2.            Corporate Power and Authority.  Each Loan Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Loan Documents to which it is a party
and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party.  Each Loan Party has duly executed and delivered each Loan
Document to which it is a party and each such Loan Document constitutes the
legal, valid and binding obligation of such Loan Party enforceable in accordance
with its terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
subject to general principles of equity.

 

8.3.            No Violation.  Neither the execution, delivery or performance by
any Loan Party of the Loan Documents to which it is a party nor compliance with
the terms and provisions thereof nor the consummation of the Merger and the
other transactions contemplated hereby or thereby will (a) contravene any
applicable provision of any material law, statute, rule, regulation, order,
writ, injunction or decree of any court or governmental instrumentality,
(b) except as set forth on Schedule 8.3, result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien upon any of the property or assets of such Loan Party or any of the
Restricted Subsidiaries (other than Liens created under the Senior Secured
Credit Agreement and the documents related thereto) pursuant to, the terms of
any material indenture, loan agreement, lease agreement, mortgage, deed of
trust, agreement or other material instrument to which such Loan Party or any of
the Restricted Subsidiaries is a party or by which it or any of its property or
assets is bound (any such term, covenant, condition or provision, a “Contractual
Requirement”) other than any such breach, default or Lien that could not
reasonably be expected to result in a Material Adverse Effect or (c) violate any
provision of the certificate of incorporation, by-laws or other organizational
documents of such Loan Party or any of the Restricted Subsidiaries.

 

8.4.            Litigation.  Except as set forth on Schedule 8.4, there are no
actions, suits or proceedings (including Environmental Claims) pending or, to
the knowledge of the Borrower, threatened with respect to the Borrower or any of
its Subsidiaries that could reasonably be expected to result in a Material
Adverse Effect.

 

8.5.            Margin Regulations.  Neither the making of any Loan hereunder
nor the use of the proceeds thereof will violate the provisions of Regulation T,
U or X of the Board.

 

8.6.            Governmental Approvals.  The execution, delivery and performance
of the Acquisition Agreement or any Loan Document do not require any consent or
approval of, registration or filing with, or other action by, any Governmental
Authority, except for (i) such as

 

71

--------------------------------------------------------------------------------


 

have been obtained or made and are in full force and effect and (ii) such
licenses, approvals, authorizations or consents the failure of which to obtain
could not reasonably be expected to have a Material Adverse Effect.

 

8.7.            Investment Company Act.  The Borrower is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

8.8.            True and Complete Disclosure.

 


(A)           NONE OF THE WRITTEN FACTUAL INFORMATION AND WRITTEN DATA (TAKEN AS
A WHOLE) HERETOFORE OR CONTEMPORANEOUSLY FURNISHED BY OR ON BEHALF OF THE
BORROWER, ANY OF THE SUBSIDIARIES OR ANY OF THEIR RESPECTIVE AUTHORIZED
REPRESENTATIVES TO THE ADMINISTRATIVE AGENT, ANY JOINT LEAD ARRANGER AND
BOOKRUNNER AND/OR ANY LENDER ON OR BEFORE THE ORIGINAL CLOSING DATE (INCLUDING
ALL SUCH INFORMATION AND DATA CONTAINED IN THE LOAN DOCUMENTS) FOR PURPOSES OF
OR IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREIN
CONTAINED ANY UNTRUE STATEMENT OF ANY MATERIAL FACT OR OMITTED TO STATE ANY
MATERIAL FACT NECESSARY TO MAKE SUCH INFORMATION AND DATA (TAKEN AS A WHOLE) NOT
MISLEADING AT SUCH TIME IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH SUCH
INFORMATION OR DATA WAS FURNISHED, IT BEING UNDERSTOOD AND AGREED THAT FOR
PURPOSES OF THIS SECTION 8.8(A), SUCH FACTUAL INFORMATION AND DATA SHALL NOT
INCLUDE PRO FORMA FINANCIAL INFORMATION, PROJECTIONS OR ESTIMATES (INCLUDING
FINANCIAL ESTIMATES, FORECASTS AND OTHER FORWARD-LOOKING INFORMATION) AND
INFORMATION OF A GENERAL ECONOMIC OR GENERAL INDUSTRY NATURE.


 


(B)           THE PROJECTIONS (INCLUDING FINANCIAL ESTIMATES, FORECASTS AND
OTHER FORWARD-LOOKING INFORMATION) CONTAINED IN THE INFORMATION AND DATA
REFERRED TO IN PARAGRAPH (A) ABOVE WERE BASED ON GOOD FAITH ESTIMATES AND
ASSUMPTIONS BELIEVED BY SUCH PERSONS TO BE REASONABLE AT THE TIME MADE, IT BEING
RECOGNIZED BY THE LENDERS THAT SUCH PROJECTIONS AS TO FUTURE EVENTS ARE NOT TO
BE VIEWED AS FACTS AND THAT ACTUAL RESULTS DURING THE PERIOD OR PERIODS COVERED
BY ANY SUCH PROJECTIONS MAY DIFFER FROM THE PROJECTED RESULTS.


 

8.9.            Financial Condition; Financial Statements.  The Historical
Financial Statements present fairly in all material respects the consolidated
financial position of the Borrower at the respective dates of said information,
statements and results of operations for the periods covered thereby.  The
unaudited pro forma consolidated balance sheet of the Borrower and its
Subsidiaries as at June 30, 2007 (including the notes thereto) (the “Pro Forma
Balance Sheet”) and the unaudited pro forma consolidated statement of operations
of the Borrower and its Subsidiaries for the 12-month period ending on such date
(together with the Pro Forma Balance Sheet, the “Pro Forma Financial
Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared based on (x) the Historical Financial
Statements and (y) the unaudited historical consolidated financial information
described in clause (a) of this Section 8.9 and have been prepared in good
faith, based on assumptions believed by the Borrower to be reasonable as of the
date of delivery thereof, and present fairly in all material respects on a pro
forma basis the estimated financial position of the Borrower and its
Subsidiaries as at June 30, 2007 and their estimated results of operations for
the period covered thereby.  The financial statements referred to in this
Section 8.9 have been prepared in accordance with GAAP consistently applied
except to the extent provided in the notes to said financial

 

72

--------------------------------------------------------------------------------


 

statements.  Immediately after the Original Closing Date, there had been no
Material Adverse Effect.

 

8.10.          Tax Matters.  Except as could not reasonably be expected to have
a Material Adverse Effect, (a) each of the Borrower and the Subsidiaries has
filed all federal income tax returns and all other tax returns, domestic and
foreign, required to be filed by it and has timely paid all taxes payable by it
(whether or not shown on a tax return) that have become due, (b) the Borrower
and each of the Subsidiaries have paid, or have provided adequate reserves (in
the good faith judgment of management of the Borrower or such Subsidiary) in
accordance with GAAP for the payment of, all federal, state, provincial and
foreign taxes applicable for the current fiscal year to the Original Closing
Date and (c) the Borrower and each of its Subsidiaries has withheld amounts from
their respective employees for all periods in compliance with the tax, social,
security and unemployment withholding provisions of applicable law and timely
paid such withholdings to the respective Governmental Authorities.

 

8.11.          Compliance with ERISA.

 


(A)           EACH PLAN IS IN COMPLIANCE WITH ERISA, THE CODE AND ANY APPLICABLE
REQUIREMENT OF LAW; NO REPORTABLE EVENT HAS OCCURRED (OR IS REASONABLY LIKELY TO
OCCUR) WITH RESPECT TO ANY PLAN; NO PLAN IS INSOLVENT OR IN REORGANIZATION (OR
IS REASONABLY LIKELY TO BE INSOLVENT OR IN REORGANIZATION), AND NO WRITTEN
NOTICE OF ANY SUCH INSOLVENCY OR REORGANIZATION HAS BEEN GIVEN TO THE BORROWER
OR ANY ERISA AFFILIATE; NO PLAN (OTHER THAN A MULTIEMPLOYER PLAN) HAS AN
ACCUMULATED OR WAIVED FUNDING DEFICIENCY (OR IS REASONABLY LIKELY TO HAVE SUCH A
DEFICIENCY); ON AND AFTER THE EFFECTIVENESS OF THE PENSION ACT, EACH PLAN THAT
IS SUBJECT TO TITLE IV OF ERISA HAS SATISFIED THE MINIMUM FUNDING STANDARDS
(WITHIN THE MEANING OF SECTION 412 OF THE CODE OR SECTION 302 OF ERISA)
APPLICABLE TO SUCH PLAN, AND THERE HAS BEEN NO DETERMINATION THAT ANY SUCH PLAN
IS, OR IS EXPECTED TO BE, IN “AT RISK” STATUS (WITHIN THE MEANING OF
SECTION 4010(D)(2) OF ERISA); NONE OF THE BORROWER OR ANY ERISA AFFILIATE HAS
INCURRED (OR IS REASONABLY LIKELY TO INCUR) ANY LIABILITY TO OR ON ACCOUNT OF A
PLAN PURSUANT TO SECTION 409, 502(I), 502(1), 515, 4062, 4063, 4064, 4069, 4201
OR 4204 OF ERISA OR SECTION 4971 OR 4975 OF THE CODE OR HAS BEEN NOTIFIED IN
WRITING THAT IT WILL INCUR ANY LIABILITY UNDER ANY OF THE FOREGOING SECTIONS
WITH RESPECT TO ANY PLAN; NO PROCEEDINGS HAVE BEEN INSTITUTED (OR ARE REASONABLY
LIKELY TO BE INSTITUTED) TO TERMINATE OR TO REORGANIZE ANY PLAN OR TO APPOINT A
TRUSTEE TO ADMINISTER ANY PLAN, AND NO WRITTEN NOTICE OF ANY SUCH PROCEEDINGS
HAS BEEN GIVEN TO THE BORROWER OR ANY ERISA AFFILIATE; AND NO LIEN IMPOSED UNDER
THE CODE OR ERISA ON THE ASSETS OF THE BORROWER OR ANY ERISA AFFILIATE EXISTS
(OR IS REASONABLY LIKELY TO EXIST) NOR HAS THE BORROWER OR ANY ERISA AFFILIATE
BEEN NOTIFIED IN WRITING THAT SUCH A LIEN WILL BE IMPOSED ON THE ASSETS OF THE
BORROWER OR ANY ERISA AFFILIATE ON ACCOUNT OF ANY PLAN, EXCEPT TO THE EXTENT
THAT A BREACH OF ANY OF THE REPRESENTATIONS, WARRANTIES OR AGREEMENTS IN THIS
SECTION 8.11(A) WOULD NOT RESULT, INDIVIDUALLY OR IN THE AGGREGATE, IN AN AMOUNT
OF LIABILITY THAT WOULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT. 
NO PLAN (OTHER THAN A MULTIEMPLOYER PLAN) HAS AN UNFUNDED CURRENT LIABILITY THAT
WOULD, INDIVIDUALLY OR WHEN TAKEN TOGETHER WITH ANY OTHER LIABILITIES REFERENCED
IN THIS SECTION 8.11(A), BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE
EFFECT.  WITH RESPECT TO PLANS THAT ARE MULTIEMPLOYER PLANS (AS DEFINED IN
SECTION 3(37) OF ERISA), THE REPRESENTATIONS AND WARRANTIES IN THIS
SECTION 8.11(A), OTHER THAN ANY MADE WITH RESPECT TO (I) LIABILITY UNDER
SECTION 

 

73

--------------------------------------------------------------------------------


 


4201 OR 4204 OF ERISA OR (II) LIABILITY FOR TERMINATION OR REORGANIZATION OF
SUCH PLANS UNDER ERISA, ARE MADE TO THE BEST KNOWLEDGE OF THE BORROWER.


 


(B)           ALL FOREIGN PLANS ARE IN COMPLIANCE WITH, AND HAVE BEEN
ESTABLISHED, ADMINISTERED AND OPERATED IN ACCORDANCE WITH, THE TERMS OF SUCH
FOREIGN PLANS AND APPLICABLE LAW, EXCEPT FOR ANY FAILURE TO SO COMPLY,
ESTABLISH, ADMINISTER OR OPERATE THE FOREIGN PLANS AS WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  ALL CONTRIBUTIONS OR OTHER PAYMENTS
WHICH ARE DUE WITH RESPECT TO EACH FOREIGN PLAN HAVE BEEN MADE IN FULL AND THERE
ARE NO FUNDING DEFICIENCIES THEREUNDER, EXCEPT TO THE EXTENT ANY SUCH EVENTS
WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 

8.12.          Subsidiaries.  Schedule 8.12 lists each Subsidiary of the
Borrower (and the direct and indirect ownership interest of the Borrower
therein), in each case existing on the Original Closing Date.

 

8.13.          Intellectual Property.  The Borrower and each of the Restricted
Subsidiaries have obtained all intellectual property, free from burdensome
restrictions, that is necessary for the operation of their respective businesses
as currently conducted and as proposed to be conducted, except where the failure
to obtain any such rights could not reasonably be expected to have a Material
Adverse Effect.

 

8.14.          Environmental Laws.

 


(A)           EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT:  (I) THE BORROWER AND EACH OF THE SUBSIDIARIES AND ALL REAL
ESTATE ARE IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS; (II) NEITHER THE BORROWER
NOR ANY SUBSIDIARY IS SUBJECT TO ANY ENVIRONMENTAL CLAIM OR ANY OTHER LIABILITY
UNDER ANY ENVIRONMENTAL LAW; (III) NEITHER THE BORROWER NOR ANY SUBSIDIARY IS
CONDUCTING ANY INVESTIGATION, REMOVAL, REMEDIAL OR OTHER CORRECTIVE ACTION
PURSUANT TO ANY ENVIRONMENTAL LAW AT ANY LOCATION; AND (IV) NO UNDERGROUND
STORAGE TANK OR RELATED PIPING, OR ANY IMPOUNDMENT OR OTHER DISPOSAL AREA
CONTAINING HAZARDOUS MATERIALS IS LOCATED AT, ON OR UNDER ANY REAL ESTATE
CURRENTLY OWNED OR LEASED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES.


 


(B)           NEITHER THE BORROWER NOR ANY OF THE SUBSIDIARIES HAS TREATED,
STORED, TRANSPORTED, RELEASED OR DISPOSED OR ARRANGED FOR DISPOSAL OR TRANSPORT
FOR DISPOSAL OF HAZARDOUS MATERIALS AT, ON, UNDER OR FROM ANY CURRENTLY OR
FORMERLY OWNED OR LEASED REAL ESTATE OR FACILITY IN A MANNER THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 

8.15.          Properties.  The Borrower and each of the Subsidiaries have good
and marketable title to or valid leasehold interests in all properties that are
necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, free and clear of all Liens (other
than any Liens permitted by this Agreement) and except where the failure to have
such good title could not reasonably be expected to have a Material Adverse
Effect.

 

8.16.          Solvency.  On the Original Closing Date (after giving effect to
the Transactions), immediately following the making of each Loan and after
giving effect to the application

 

74

--------------------------------------------------------------------------------


 

of the proceeds of such Loans, the Borrower on a consolidated basis with its
Subsidiaries will be Solvent.

 


SECTION 9.              COVENANTS


 

9.1.            Reports and Other Information.

 


(A)           NOTWITHSTANDING THAT THE BORROWER MAY NOT BE SUBJECT TO THE
REPORTING REQUIREMENTS OF SECTION 13 OR 15(D) OF THE EXCHANGE ACT OR OTHERWISE
REPORT ON AN ANNUAL AND QUARTERLY BASIS ON FORMS PROVIDED FOR SUCH ANNUAL AND
QUARTERLY REPORTING PURSUANT TO RULES AND REGULATIONS PROMULGATED BY THE SEC,
THE BORROWER SHALL FILE WITH THE SEC (AND MAKE AVAILABLE TO THE ADMINISTRATIVE
AGENT AND THE LENDERS (WITHOUT EXHIBITS), WITHOUT COST TO ANY LENDER, WITHIN
15 DAYS AFTER THE BORROWER FILES OR WOULD BE REQUIRED TO FILE THEM WITH THE SEC)
FROM AND AFTER THE ORIGINAL CLOSING DATE,


 

 (I)     WITHIN 90 DAYS (OR ANY OTHER TIME PERIOD THEN IN EFFECT UNDER THE
RULES AND REGULATIONS OF THE EXCHANGE ACT WITH RESPECT TO THE FILING OF A
FORM 10-K BY A NON-ACCELERATED FILER) AFTER THE END OF EACH FISCAL YEAR, ANNUAL
REPORTS ON FORM 10-K, OR ANY SUCCESSOR OR COMPARABLE FORM, CONTAINING THE
INFORMATION REQUIRED TO BE CONTAINED THEREIN, OR REQUIRED IN SUCH SUCCESSOR OR
COMPARABLE FORM;

 

(II)     WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS
OF EACH FISCAL YEAR, REPORTS ON FORM 10-Q CONTAINING ALL QUARTERLY INFORMATION
THAT WOULD BE REQUIRED TO BE CONTAINED IN FORM 10-Q, OR ANY SUCCESSOR OR
COMPARABLE FORM;

 

(III)    PROMPTLY FROM TIME TO TIME AFTER THE OCCURRENCE OF AN EVENT REQUIRED TO
BE THEREIN REPORTED, SUCH OTHER REPORTS ON FORM 8-K, OR ANY SUCCESSOR OR
COMPARABLE FORM; AND

 

(IV)    ANY OTHER INFORMATION, DOCUMENTS AND OTHER REPORTS WHICH THE BORROWER
WOULD BE REQUIRED TO FILE WITH THE SEC IF IT WERE SUBJECT TO SECTION 13 OR
15(D) OF THE EXCHANGE ACT;

 

in each case in a manner that complies in all material respects with the
requirements specified in such form; provided that the Borrower shall not be so
obligated to file such reports with the SEC if the SEC does not permit such
filing, in which event the Borrower shall make available such information to the
Administrative Agent and the Lenders, which obligation may be satisfied by
posting such reports on the website of the Borrower and its Subsidiaries and the
Borrower shall promptly notify the Administrative Agent when such reports are
posted on the website of the Borrower, in each case within 15 days after the
time the Borrower would be required to file such information with the SEC if it
were subject to Section 13 or 15(d) of the Exchange Act.

 

(b)           Notwithstanding the foregoing, the requirements of Section 9.1(a),
shall be deemed satisfied (1) by the filing with the SEC of a registration
statement, and any amendments thereto, with such financial information that
satisfies Regulation S-X, subject to exceptions consistent with the presentation
of financial information in an offering memorandum relating to securities sold
in reliance on Rule 144A of the Securities Act, to the extent filed within the
times

 

75

--------------------------------------------------------------------------------


 

specified in Section 9.1(a), or (2) by posting reports that would be required to
be filed substantially in the form required by the SEC on the Borrower’s website
(or that of any of its parent companies) or providing such reports to the
Administrative Agent within 15 days after the time the Borrower would be
required to file such information with the SEC if it were subject to Section 13
or 15(d) of the Exchange Act or the financial information that would be required
to be included in such reports.  Additionally, in the event that any direct or
indirect parent company of the Borrower becomes a Guarantor of the Loans, the
Borrower may satisfy its obligations under this Section 9.1 with respect to
financial information relating to the Borrower by furnishing financial
information relating to such parent; provided that the same is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to such parent, on the one hand, and the
information relating to the Borrower and its Restricted Subsidiaries on a
standalone basis, on the other hand.

 

9.2.            Compliance Certificate.

 


(A)           THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT, WITHIN 90
DAYS AFTER THE END OF EACH FISCAL YEAR ENDING AFTER THE ORIGINAL CLOSING DATE, A
CERTIFICATE FROM THE PRINCIPAL EXECUTIVE OFFICER, PRINCIPAL FINANCIAL OFFICER OR
PRINCIPAL ACCOUNTING OFFICER STATING THAT A REVIEW OF THE ACTIVITIES OF THE
BORROWER AND ITS RESTRICTED SUBSIDIARIES DURING THE PRECEDING FISCAL YEAR HAS
BEEN MADE UNDER THE SUPERVISION OF THE SIGNING OFFICER WITH A VIEW TO
DETERMINING WHETHER THE BORROWER HAS KEPT, OBSERVED, PERFORMED AND FULFILLED ITS
OBLIGATIONS UNDER THIS AGREEMENT, AND FURTHER STATING, AS TO SUCH OFFICER
SIGNING SUCH CERTIFICATE, THAT TO THE BEST OF HIS OR HER KNOWLEDGE THE BORROWER
HAS KEPT, OBSERVED, PERFORMED AND FULFILLED EACH AND EVERY CONDITION AND
COVENANT CONTAINED IN THIS AGREEMENT AND IS NOT IN DEFAULT IN THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE TERMS, PROVISIONS, COVENANTS AND CONDITIONS OF THIS
AGREEMENT (OR, IF A DEFAULT SHALL HAVE OCCURRED, DESCRIBING ALL SUCH DEFAULTS OF
WHICH HE OR SHE MAY HAVE KNOWLEDGE AND WHAT ACTION THE BORROWER IS TAKING OR
PROPOSES TO TAKE WITH RESPECT THERETO).


 


(B)           WHEN ANY DEFAULT HAS OCCURRED AND IS CONTINUING UNDER THIS
AGREEMENT, OR IF THE ADMINISTRATIVE AGENT OR THE HOLDER OF ANY OTHER EVIDENCE OF
INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY GIVES ANY NOTICE OR TAKES ANY
OTHER ACTION WITH RESPECT TO A CLAIMED DEFAULT, THE BORROWER SHALL PROMPTLY
(WHICH SHALL BE NO MORE THAN FIVE (5) BUSINESS DAYS) DELIVER TO THE
ADMINISTRATIVE AGENT BY REGISTERED OR CERTIFIED MAIL OR BY FACSIMILE
TRANSMISSION AN OFFICER’S CERTIFICATE SPECIFYING SUCH EVENT AND WHAT ACTION THE
BORROWER PROPOSES TO TAKE WITH RESPECT THERETO.


 

9.3.            Taxes.  The Borrower shall pay, and shall cause each of its
Restricted Subsidiaries to pay, prior to delinquency, all material taxes,
assessments, and governmental levies except such as are contested in good faith
and by appropriate negotiations or proceedings or where the failure to effect
such payment is not adverse in any material respect to the Lenders.

 

9.4.            Stay, Extension and Usury Laws.  The Borrower and each of the
Guarantors covenant (to the extent that they may lawfully do so) that they shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law wherever enacted,
now or at any time hereafter in force, that may affect the covenants or the
performance of this Agreement; and the Borrower and each of the Guarantors (to
the extent that they may lawfully do so) hereby expressly waive all benefit or
advantage

 

76

--------------------------------------------------------------------------------


 

of any such law, and covenant that they shall not, by resort to any such law,
hinder, delay or impede the execution of any power herein granted to the
Administrative Agent, but shall suffer and permit the execution of every such
power as though no such law has been enacted.

 

9.5.                                   Limitation on Restricted Payments.

 

(a)                                  The Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, directly or indirectly:


 

(I)                                    declare or pay any dividend or make any
payment or distribution on account of the Borrower’s, or any of its Restricted
Subsidiaries’ Equity Interests, including any dividend or distribution payable
in connection with any merger or consolidation, other than:

 

(A)                              dividends or distributions by the Borrower
payable solely in Equity Interests (other than Disqualified Stock) of the
Borrower; or

 

(B)                                dividends or distributions by a Restricted
Subsidiary so long as, in the case of any dividend or distribution payable on or
in respect of any class or series of securities issued by a Restricted
Subsidiary other than a Wholly Owned Subsidiary, the Borrower or a Restricted
Subsidiary receives at least its pro rata share of such dividend or distribution
in accordance with its Equity Interests in such class or series of securities;

 

(II)                                purchase, redeem, defease or otherwise
acquire or retire for value any Equity Interests of the Borrower or any direct
or indirect parent of the Borrower, including in connection with any merger or
consolidation;

 

(III)                            make any principal payment on, or redeem,
repurchase, defease or otherwise acquire or retire for value in each case, prior
to any scheduled repayment, sinking fund payment or maturity, any Subordinated
Indebtedness, other than:

 

(A)                              Indebtedness permitted under clauses (7) and
(8) of Section 9.7(b) hereof; or

 

(B)                                the purchase, repurchase or other acquisition
of Subordinated Indebtedness purchased in anticipation of satisfying a sinking
fund obligation, principal installment or final maturity, in each case due
within one year of the date of purchase, repurchase or acquisition; or

 

(IV)                            make any Restricted Investment

 

(all such payments and other actions set forth in clauses (I) through (IV) above
(other than any exception thereto) being collectively referred to as “Restricted
Payments”), unless, at the time of such Restricted Payment:

 

77

--------------------------------------------------------------------------------


 

(1)                                  no Default shall have occurred and be
continuing or would occur as a consequence thereof;

 

(2)                                  immediately after giving effect to such
transaction on a pro forma basis, the Borrower could incur $1.00 of additional
Indebtedness under Section 9.7(a) hereof; and

 

(3)                                  such Restricted Payment, together with the
aggregate amount of all other Restricted Payments made by the Borrower and its
Restricted Subsidiaries after the Original Closing Date (including Restricted
Payments permitted by clauses (1), (2) (with respect to the payment of dividends
on Refunding Capital Stock pursuant to clause (b) thereof only), (6)(c), (9) and
(14) of Section 9.5(b) hereof but excluding all other Restricted Payments
permitted by Section 9.5(b) hereof, is less than the sum of (without
duplication):

 

(a)                                  50% of the Consolidated Net Income of the
Borrower for the period (taken as one accounting period) beginning July 1, 2007,
to the end of the Borrower’s most recently ended fiscal quarter for which
internal financial statements are available at the time of such Restricted
Payment, or, in the case such Consolidated Net Income for such period is a
deficit, minus 100% of such deficit; plus

 

(b)                                 100% of the aggregate net cash proceeds and
the fair market value, as determined in good faith by the Borrower, of
marketable securities or other property received by the Borrower since
immediately after the Closing Date (other than net cash proceeds to the extent
such net cash proceeds have been used to incur Indebtedness, Disqualified Stock
or Preferred Stock pursuant to clause (12)(a) of Section 9.7(b) hereof) from the
issue or sale of:

 

(i)                                     (A) Equity Interests of the Borrower,
including Treasury Capital Stock (as defined below), but excluding cash proceeds
and the fair market value, as determined in good faith by the Borrower, of
marketable securities or other property received from the sale of:

 

(x)                                   Equity Interests to any former, current or
future employees, directors or consultants of the Borrower, any direct or
indirect parent company of the Borrower and the Borrower’s Subsidiaries after
the Original Closing Date to the extent such amounts have been applied to
Restricted Payments made in accordance with clause (4) of Section 9.5(b); and

 

(y)                                 Designated Preferred Stock; and

 

(B)                                to the extent such net cash proceeds are
actually contributed to the Borrower, Equity Interests of the Borrower’s direct
or indirect parent companies (excluding contributions of the proceeds from the
sale of Designated Preferred Stock of such companies or contributions to the
extent

 

78

--------------------------------------------------------------------------------


 

such amounts have been applied to Restricted Payments made in accordance with
clause (4) of Section 9.5(b) hereof); or

 

(ii)                                  debt securities of the Borrower that have
been converted into or exchanged for such Equity Interests of the Borrower;

 

provided, however, that this clause (b) shall not include the proceeds from
(V) Refunding Capital Stock, (W) Equity Interests or convertible debt securities
of the Borrower sold to a Restricted Subsidiary, as the case may be,
(X) Disqualified Stock or debt securities that have been converted into
Disqualified Stock or (Y) Excluded Contributions; plus

 

(c)                                  100% of the aggregate amount of cash and
the fair market value, as determined in good faith by the Borrower, of
marketable securities or other property contributed to the capital of the
Borrower following the Original Closing Date (other than net cash proceeds to
the extent such net cash proceeds (i) have been used to incur Indebtedness,
Disqualified Stock or Preferred Stock pursuant to clause (12)(a) of
Section 9.7(b) hereof, (ii) are contributed by a Restricted Subsidiary, or
(iii) constitute Excluded Contributions); plus

 

(d)                                 100% of the aggregate amount received in
cash and the fair market value, as determined in good faith by the Borrower, of
marketable securities or other property received by means of:

 

(i)                                     the sale or other disposition (other
than to the Borrower or a Restricted Subsidiary) of Restricted Investments made
by the Borrower or its Restricted Subsidiaries and repurchases and redemptions
of such Restricted Investments from the Borrower or its Restricted Subsidiaries
and repayments of loans or advances, and releases of guarantees, which
constitute Restricted Investments by the Borrower or its Restricted
Subsidiaries, in each case after the Original Closing Date; or

 

(ii)                                  the sale (other than to the Borrower or a
Restricted Subsidiary) of the stock of an Unrestricted Subsidiary or a
distribution from an Unrestricted Subsidiary (other than in each case to the
extent the Investment in such Unrestricted Subsidiary was made by the Borrower
or a Restricted Subsidiary pursuant to clause (7) of Section 9.5(b) hereof or to
the extent such Investment constituted a Permitted Investment) or a dividend
from an Unrestricted Subsidiary after the Original Closing Date; plus

 

(e)                                  in the case of the redesignation of an
Unrestricted Subsidiary as a Restricted Subsidiary after the Original Closing
Date, the fair market value of the Investment in such Unrestricted Subsidiary,
as determined by the Borrower in good faith (or if such fair market value
exceeds $250.0 million, in writing by an Independent Financial Advisor), at the
time of the redesignation of such Unrestricted Subsidiary as a Restricted
Subsidiary other than to the extent the Investment in such Unrestricted
Subsidiary was made by the Borrower or a Restricted

 

79

--------------------------------------------------------------------------------


 

Subsidiary pursuant to clause (7) of Section 9.5(b) or to the extent such
Investment constituted a Permitted Investment.

 


(B)                                 THE FOREGOING PROVISIONS OF
SECTION 9.5(A) SHALL NOT PROHIBIT:


 

(1)                                  the payment of any dividend or distribution
within 60 days after the date of declaration thereof, if at the date of
declaration such payment would have complied with the provisions of this
Agreement;

 

(2)                                  (a) the redemption, repurchase, defeasance,
retirement or other acquisition of any Equity Interests (“Treasury Capital
Stock”) or Subordinated Indebtedness of the Borrower or any Equity Interests of
any direct or indirect parent company of the Borrower, in exchange for, or out
of the proceeds of the substantially concurrent sale (other than to a Restricted
Subsidiary) of, Equity Interests of the Borrower or any direct or indirect
parent company of the Borrower to the extent contributed to the Borrower (in
each case, other than any Disqualified Stock) (“Refunding Capital Stock”) and
(b) if immediately prior to the retirement of Treasury Capital Stock, the
declaration and payment of dividends thereon was permitted under clause (6) of
this Section 9.5(b), the declaration and payment of dividends on the Refunding
Capital Stock (other than Refunding Capital Stock the proceeds of which were
used to redeem, repurchase, retire or otherwise acquire any Equity Interests of
any direct or indirect parent company of the Borrower) in an aggregate amount
per year no greater than the aggregate amount of dividends per annum that were
declarable and payable on such Treasury Capital Stock immediately prior to such
retirement;

 

(3)                                  the defeasance, redemption, repurchase or
other acquisition or retirement of Subordinated Indebtedness of the Borrower or
any Restricted Subsidiary made in exchange for, or out of the proceeds of the
substantially concurrent sale of, new Indebtedness of the Borrower or any
Restricted Subsidiary, as the case may be, which is incurred in compliance with
Section 9.7 hereof so long as:

 

(a)                                  the principal amount (or accreted value) of
such new Indebtedness does not exceed the principal amount of (or accreted
value, if applicable), plus any accrued and unpaid interest on, the Subordinated
Indebtedness being so redeemed, repurchased, defeased, acquired or retired for
value, plus the amount of any reasonable premium (including reasonable tender
premiums), defeasance costs and any reasonable fees and expenses incurred in
connection with the issuance of such new Indebtedness;

 

(b)                                 such new Indebtedness is subordinated to the
Loans or the applicable Guarantee at least to the same extent as such
Subordinated Indebtedness so purchased, exchanged, redeemed, repurchased,
defeased, acquired or retired for value;

 

(c)                                  such new Indebtedness has a final scheduled
maturity date equal to or later than the final scheduled maturity date of the
Subordinated Indebtedness being so redeemed, repurchased, defeased, acquired or
retired; and

 

80

--------------------------------------------------------------------------------


 

(d)                                 such new Indebtedness has a Weighted Average
Life to Maturity equal to or greater than the remaining Weighted Average Life to
Maturity of the Subordinated Indebtedness being so redeemed, repurchased,
defeased, acquired or retired;

 

(4)                                  a Restricted Payment to pay for the
repurchase, retirement or other acquisition or retirement for value of Equity
Interests (other than Disqualified Stock) of the Borrower or any of its direct
or indirect parent companies held by any future, present or former employee,
director or consultant of the Borrower, any of its Subsidiaries or any of its
direct or indirect parent companies pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement,
including any Equity Interests rolled over by management of the Borrower or any
of its direct or indirect parent companies in connection with the Transactions;
provided, however, that the aggregate Restricted Payments made under this clause
(4) do not exceed in any calendar year $75.0 million (which shall increase to
$150.0 million subsequent to the consummation of an underwritten public Equity
Offering by the Borrower or any direct or indirect parent entity of the
Borrower) (with unused amounts in any calendar year being carried over to
succeeding calendar years subject to a maximum (without giving effect to the
following proviso) of $150.0 million in any calendar year (which shall increase
to $300.0 million subsequent to the consummation of an underwritten public
Equity Offering by the Borrower or any direct or indirect parent corporation of
the Borrower)); provided further that such amount in any calendar year may be
increased by an amount not to exceed:

 

(a)                                  the cash proceeds from the sale of Equity
Interests (other than Disqualified Stock) of the Borrower and, to the extent
contributed to the Borrower, Equity Interests of any of the Borrower’s direct or
indirect parent companies, in each case to members of management, directors or
consultants of the Borrower, any of its Subsidiaries or any of its direct or
indirect parent companies that occurs after the Original Closing Date, to the
extent the cash proceeds from the sale of such Equity Interests have not
otherwise been applied to the payment of Restricted Payments by virtue of clause
(3) of Section 9.5(a); plus

 

(b)                                 the cash proceeds of key man life insurance
policies received by the Borrower or its Restricted Subsidiaries after the
Original Closing Date; less

 

(c)                                  the amount of any Restricted Payments
previously made with the cash proceeds described in clauses (a) and (b) of this
clause (4);

 

and provided, further, that cancellation of Indebtedness owing to the Borrower
or any Restricted Subsidiary from members of management of the Borrower, any of
the Borrower’s direct or indirect parent companies or any of the Borrower’s
Restricted Subsidiaries in connection with a repurchase of Equity Interests of
the Borrower or any of its direct or indirect parent companies will not be
deemed to constitute a Restricted Payment for purposes of this Section 9.5 or
any other provision of this Agreement;

 

81

--------------------------------------------------------------------------------


 

(5)                                  the declaration and payment of dividends to
holders of any class or series of Disqualified Stock of the Borrower or any of
its Restricted Subsidiaries or any class or series of Preferred Stock of any
Restricted Subsidiary or any class or series of Preferred Stock of a Restricted
Subsidiary issued in accordance with Section 9.7 hereof to the extent such
dividends are included in the definition of “Fixed Charges”;

 

(6)                                  (a) the declaration and payment of
dividends to holders of any class or series of Designated Preferred Stock (other
than Disqualified Stock) issued by the Borrower after the Original Closing Date;

 

(b)                                 the declaration and payment of dividends to
a direct or indirect parent company of the Borrower, the proceeds of which will
be used to fund the payment of dividends to holders of any class or series of
Designated Preferred Stock (other than Disqualified Stock) of such parent
corporation issued after the Original Closing Date; provided that the amount of
dividends paid pursuant to this clause (b) shall not exceed the aggregate amount
of cash actually contributed to the Borrower from the sale of such Designated
Preferred Stock; or

 

(c)                                  the declaration and payment of dividends on
Refunding Capital Stock that is Preferred Stock in excess of the dividends
declarable and payable thereon pursuant to clause (2) of this Section 9.5(b);

 

provided, however, in the case of each of (a) and (c) of this clause (6), that
for the most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date of issuance of
such Designated Preferred Stock or the declaration of such dividends on
Refunding Capital Stock that is Preferred Stock, after giving effect to such
issuance or declaration on a pro forma basis, the Borrower and its Restricted
Subsidiaries on a consolidated basis would have had a Fixed Charge Coverage
Ratio of at least 2.00 to 1.00;

 

(7)                                  Investments in Unrestricted Subsidiaries
having an aggregate fair market value, taken together with all other Investments
made pursuant to this clause (7) that are at the time outstanding, without
giving effect to the sale of an Unrestricted Subsidiary to the extent the
proceeds of such sale do not consist of cash or marketable securities, not to
exceed (x) prior to the Interim Loan Conversion Date, $750.0 million and
(y) thereafter, 1% of the Borrower’s Total Assets, in each case at the time of
such Investment (with the fair market value of each Investment being measured at
the time made and without giving effect to subsequent changes in value);

 

(8)                                  repurchases of Equity Interests deemed to
occur upon exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price of such options or warrants;

 

(9)                                  the declaration and payment of dividends on
the Borrower’s common stock (or the payment of dividends to any direct or
indirect parent entity to fund a payment of dividends on such entity’s common
stock), following consummation of the first public offering of the Borrower’s
common stock or the common stock of any of its direct

 

82

--------------------------------------------------------------------------------


 

or indirect parent companies after the Closing Date, of up to 6% per annum of
the net cash proceeds received by or contributed to the Borrower in or from any
such public offering, other than public offerings with respect to the Borrower’s
common stock registered on Form S-4 or Form S-8 and other than any public sale
constituting an Excluded Contribution;

 

(10)                            Restricted Payments that are made with Excluded
Contributions;

 

(11)                            other Restricted Payments in an aggregate amount
taken together with all other Restricted Payments made pursuant to this clause
(11) not to exceed (x) prior to the Interim Loan Conversion Date, $400.0 million
and (y) thereafter, 2% of the Borrower’s Total Assets, in each case at the time
made;

 

(12)                            distributions or payments of Receivables Fees;

 

(13)                            any Restricted Payment made in connection with
the Transaction and the fees and expenses related thereto or used to fund
amounts owed to Affiliates (including dividends to any direct or indirect parent
of the Borrower to permit payment by such parent of such amount), in each case
to the extent permitted by Section 9.9 hereof;

 

(14)                            the repurchase, redemption or other acquisition
or retirement for value of any Subordinated Indebtedness in accordance with
provisions similar to those described under Sections 9.8 and 9.12 hereof;
provided that all Loans subject to prepayment under Section 9.8(c) or
9.12(a) hereof that have been accepted for repayment by the applicable Lender,
have been repaid;

 

(15)                            the declaration and payment of dividends or
distributions by the Borrower to, or the making of loans to, any direct or
indirect parent in amounts required for any direct or indirect parent companies
to pay, in each case without duplication,

 

(a)                                  franchise and excise taxes and other fees,
taxes and expenses required to maintain their corporate existence;

 

(b)                                 foreign, federal, state and local income
taxes, to the extent such income taxes are attributable to the income of the
Borrower and its Restricted Subsidiaries and, to the extent of the amount
actually received from its Unrestricted Subsidiaries, in amounts required to pay
such taxes to the extent attributable to the income of such Unrestricted
Subsidiaries; provided that in each case the amount of such payments in any
fiscal year does not exceed the amount that the Borrower and its Restricted
Subsidiaries and its Unrestricted Subsidiaries (to the extent described above)
would be required to pay in respect of foreign, federal, state and local taxes
for such fiscal year were the Borrower, its Restricted Subsidiaries and its
Unrestricted Subsidiaries (to the extent described above) to pay such taxes
separately from any such parent entity;

 

(c)                                  customary salary, bonus and other benefits
payable to officers and employees of any direct or indirect parent company of
the Borrower to the extent

 

83

--------------------------------------------------------------------------------


 

such salaries, bonuses and other benefits are attributable to the ownership or
operation of the Borrower and its Restricted Subsidiaries;

 

(d)                                 general corporate operating and overhead
costs and expenses of any direct or indirect parent company of the Borrower to
the extent such costs and expenses are attributable to the ownership or
operation of the Borrower and its Restricted Subsidiaries; and

 

(e)                                  fees and expenses other than to Affiliates
of the Borrower related to any unsuccessful equity or debt offering of such
parent entity;

 

(16)                            the distribution, by dividend or otherwise, of
shares of Capital Stock of, or Indebtedness owed to the Borrower or a Restricted
Subsidiary by, Unrestricted Subsidiaries (other than Unrestricted Subsidiaries,
the primary assets of which are cash and/or Cash Equivalents);

 

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (11) and (16) of this Section 9.5(b),
no Default shall have occurred and be continuing or would occur as a consequence
thereof.

 

(c)                                  The Borrower shall not permit any
Unrestricted Subsidiary to become a Restricted Subsidiary except pursuant to the
last sentence of the definition of “Unrestricted Subsidiary.”  For purposes of
designating any Restricted Subsidiary as an Unrestricted Subsidiary, all
outstanding Investments by the Borrower and its Restricted Subsidiaries (except
to the extent repaid) in the Subsidiary so designated shall be deemed to be
Restricted Payments in an amount determined as set forth in the last sentence of
the definition of “Investments.”  Such designation shall be permitted only if a
Restricted Payment in such amount would be permitted at such time, whether
pursuant to Section 9.5(a) hereof or under clause (7), (10) or (11) of
Section 9.5(b), or pursuant to the definition of “Permitted Investments,” and if
such Subsidiary otherwise meets the definition of an Unrestricted Subsidiary.

 

(d)                                 Notwithstanding clauses (a), (b) and (c) of
this Section 9.5, the Borrower will not, and will not permit any of its
Restricted Subsidiaries to, pay any cash dividend or make any cash distribution
on or in respect of the Borrower’s Capital Stock or purchase for cash or
otherwise acquire for cash any Capital Stock of the Borrower or any direct or
indirect parent of the Borrower, for the purpose of paying any cash dividend or
making any cash distribution to, or acquiring Capital Stock of any direct or
indirect parent of the Borrower for cash from, the Investors, or Guarantee any
Indebtedness of any Affiliate of the Borrower for the purpose of paying such
dividend, making such distribution or so acquiring such Capital Stock to or from
the Investors, in each case by means of utilization of the cumulative Restricted
Payment credit provided by the first paragraph of this covenant, or the
exceptions provided by clauses (1), (7) or (11) of the second paragraph of this
covenant or clauses (8), (10) or (13) of the definition of “Permitted
Investments,” unless (x) at the time and after giving effect to such payment,
the Consolidated Leverage Ratio of the Borrower (including for this purpose
Indebtedness of the direct and/or indirect parent company of the Borrower) would
be equal to or less than 7.50 to 1.00 and (y) such payment is otherwise in
compliance with this covenant.

 

84

--------------------------------------------------------------------------------


 

9.6.                                   Dividend and Other Payment Restrictions
Affecting Restricted Subsidiaries.

 


(A)                                  THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY OF ITS RESTRICTED SUBSIDIARIES THAT ARE NOT GUARANTORS TO, DIRECTLY OR
INDIRECTLY, CREATE OR OTHERWISE CAUSE OR SUFFER TO EXIST OR BECOME EFFECTIVE ANY
CONSENSUAL ENCUMBRANCE OR CONSENSUAL RESTRICTION ON THE ABILITY OF ANY SUCH
RESTRICTED SUBSIDIARY TO:


 

(1)                                  (A)  PAY DIVIDENDS OR MAKE ANY OTHER
DISTRIBUTIONS TO THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES ON ITS
CAPITAL STOCK OR WITH RESPECT TO ANY OTHER INTEREST OR PARTICIPATION IN, OR
MEASURED BY, ITS PROFITS, OR

 

(B)                                PAY ANY INDEBTEDNESS OWED TO THE BORROWER OR
ANY OF ITS RESTRICTED SUBSIDIARIES;

 

(2)                                  MAKE LOANS OR ADVANCES TO THE BORROWER OR
ANY OF ITS RESTRICTED SUBSIDIARIES; OR

 

(3)                                  SELL, LEASE OR TRANSFER ANY OF ITS
PROPERTIES OR ASSETS TO THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES.

 

(B)                       THE RESTRICTIONS IN SECTION 9.6(A) HEREOF SHALL NOT
APPLY TO ENCUMBRANCES OR RESTRICTIONS EXISTING UNDER OR BY REASON OF:


 

(1)                                  CONTRACTUAL ENCUMBRANCES OR RESTRICTIONS IN
EFFECT ON THE ORIGINAL CLOSING DATE;

 

(2)                                  THIS AGREEMENT, THE LOANS, THE GUARANTEES,
THE SENIOR SUBORDINATED REFINANCING INDENTURE AND THE SENIOR SUBORDINATED NOTES;

 

(3)                                  THE HOLDCO INDENTURE AND THE HOLDCO NOTES;

 

(4)                                  THE SENIOR UNSECURED INTERIM LOAN AGREEMENT
AND THE RELATED DOCUMENTATION, THE SENIOR REFINANCING INDENTURE, THE SENIOR
NOTES, THE SENIOR TAKE-OUT NOTES INDENTURE AND THE SENIOR TAKE-OUT NOTES;

 

(5)                                  PURCHASE MONEY OBLIGATIONS FOR PROPERTY
ACQUIRED IN THE ORDINARY COURSE OF BUSINESS AND CAPITAL LEASE OBLIGATIONS THAT
IMPOSE RESTRICTIONS OF THE NATURE DISCUSSED IN CLAUSE (3) OF
SECTION 9.6(A) HEREOF ON THE PROPERTY SO ACQUIRED;

 

(6)                                  APPLICABLE LAW OR ANY APPLICABLE RULE,
REGULATION OR ORDER;

 

(7)                                  ANY AGREEMENT OR OTHER INSTRUMENT OF A
PERSON ACQUIRED BY THE BORROWER OR ANY RESTRICTED SUBSIDIARY IN EXISTENCE AT THE
TIME OF SUCH ACQUISITION OR AT THE TIME IT MERGES WITH OR INTO THE BORROWER OR
ANY OF ITS RESTRICTED SUBSIDIARIES OR ASSUMED IN CONNECTION WITH THE ACQUISITION
OF ASSETS FROM ANY PERSON (BUT, IN ANY SUCH CASE, NOT CREATED IN CONTEMPLATION
THEREOF), WHICH ENCUMBRANCE OR RESTRICTION IS NOT APPLICABLE TO ANY PERSON, OR
THE PROPERTIES OR ASSETS OF ANY PERSON, OTHER THAN THE PERSON AND ITS
SUBSIDIARIES,

 

85

--------------------------------------------------------------------------------


 

OR THE PROPERTY OR ASSETS OF THE PERSON AND ITS SUBSIDIARIES, SO ACQUIRED OR THE
PROPERTY OR ASSETS ASSUMED;

 

(8)                                  CONTRACTS FOR THE SALE OF ASSETS, INCLUDING
CUSTOMARY RESTRICTIONS WITH RESPECT TO A SUBSIDIARY OF THE BORROWER PURSUANT TO
AN AGREEMENT THAT HAS BEEN ENTERED INTO FOR THE SALE OR DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE CAPITAL STOCK OR ASSETS OF SUCH SUBSIDIARY;

 

(9)                                  SECURED INDEBTEDNESS OTHERWISE PERMITTED TO
BE INCURRED PURSUANT TO SECTION 9.7 HEREOF AND SECTION 9.10 HEREOF THAT LIMITS
THE RIGHT OF THE DEBTOR TO DISPOSE OF THE ASSETS SECURING SUCH INDEBTEDNESS;

 

(10)                            RESTRICTIONS ON CASH OR OTHER DEPOSITS OR NET
WORTH IMPOSED BY CUSTOMERS UNDER CONTRACTS ENTERED INTO IN THE ORDINARY COURSE
OF BUSINESS;

 

(11)                            OTHER INDEBTEDNESS, DISQUALIFIED STOCK OR
PREFERRED STOCK OF FOREIGN SUBSIDIARIES PERMITTED TO BE INCURRED SUBSEQUENT TO
THE CLOSING DATE PURSUANT SECTION 9.7 HEREOF;

 

(12)                            CUSTOMARY PROVISIONS IN JOINT VENTURE AGREEMENTS
AND OTHER AGREEMENTS OR ARRANGEMENTS RELATING SOLELY TO SUCH JOINT VENTURE;

 

(13)                            CUSTOMARY PROVISIONS CONTAINED IN LEASES OR
LICENSES OF INTELLECTUAL PROPERTY AND OTHER AGREEMENTS, IN EACH CASE, ENTERED
INTO IN THE ORDINARY COURSE OF BUSINESS;

 

(14)                            RESTRICTIONS OR CONDITIONS CONTAINED IN ANY
TRADING, NETTING, OPERATING, CONSTRUCTION, SERVICE, SUPPLY, PURCHASE OR OTHER
AGREEMENT TO WHICH THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES IS A PARTY
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS, IN EACH CASE SO LONG AS SUCH
AGREEMENT PROHIBITS THE ENCUMBRANCE OF SOLELY THE PROPERTY OR ASSETS OF THE
BORROWER OR SUCH RESTRICTED SUBSIDIARY THAT ARE THE SUBJECT OF SUCH AGREEMENT,
THE PAYMENT RIGHTS ARISING THEREUNDER OR THE PROCEEDS THEREOF AND DOES NOT
EXTEND TO ANY OTHER ASSET OR PROPERTY OF THE BORROWER OR SUCH RESTRICTED
SUBSIDIARY OR THE ASSETS OR PROPERTY OF ANY OTHER RESTRICTED SUBSIDIARY;

 

(15)                            RESTRICTIONS CREATED IN CONNECTION WITH ANY
RECEIVABLES FACILITY THAT, IN THE GOOD FAITH DETERMINATION OF THE BORROWER ARE
NECESSARY OR ADVISABLE TO EFFECT THE TRANSACTIONS CONTEMPLATED UNDER SUCH
RECEIVABLES FACILITY; AND

 

(16)                            ANY ENCUMBRANCES OR RESTRICTIONS OF THE TYPE
REFERRED TO IN CLAUSES (1), (2) , (3) AND (4) OF SECTION 9.6(A) HEREOF IMPOSED
BY ANY AMENDMENTS, MODIFICATIONS, RESTATEMENTS, RENEWALS, INCREASES,
SUPPLEMENTS, REFUNDINGS, REPLACEMENTS OR REFINANCINGS OF THE CONTRACTS,
INSTRUMENTS OR OBLIGATIONS REFERRED TO IN CLAUSES (1) THROUGH (15) OF THIS
SECTION 9.6(B); PROVIDED THAT SUCH AMENDMENTS, MODIFICATIONS, RESTATEMENTS,
RENEWALS, INCREASES, SUPPLEMENTS, REFUNDINGS, REPLACEMENTS OR REFINANCINGS ARE,
IN THE GOOD FAITH JUDGMENT OF THE BORROWER, NOT MATERIALLY MORE RESTRICTIVE WITH
RESPECT TO SUCH ENCUMBRANCE AND OTHER RESTRICTIONS TAKEN AS A WHOLE THAN THOSE
PRIOR TO SUCH AMENDMENT, MODIFICATION,

 

86

--------------------------------------------------------------------------------


 

RESTATEMENT, RENEWAL, INCREASE, SUPPLEMENT, REFUNDING, REPLACEMENT OR
REFINANCING.

 

9.7.                                   Limitation on Incurrence of Indebtedness
and Issuance of Disqualified Stock and Preferred Stock.

 


(A)                                  THE BORROWER SHALL NOT, AND SHALL NOT
PERMIT ANY OF ITS RESTRICTED SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, CREATE,
INCUR, ISSUE, ASSUME, GUARANTEE OR OTHERWISE BECOME DIRECTLY OR INDIRECTLY
LIABLE, CONTINGENTLY OR OTHERWISE (COLLECTIVELY, “INCUR” AND COLLECTIVELY, AN
“INCURRENCE”), WITH RESPECT TO ANY INDEBTEDNESS (INCLUDING ACQUIRED
INDEBTEDNESS), AND THE BORROWER SHALL NOT ISSUE ANY SHARES OF DISQUALIFIED STOCK
AND SHALL NOT PERMIT ANY RESTRICTED SUBSIDIARY TO ISSUE ANY SHARES OF
DISQUALIFIED STOCK OR PREFERRED STOCK; PROVIDED, HOWEVER, THAT THE BORROWER MAY
INCUR INDEBTEDNESS (INCLUDING ACQUIRED INDEBTEDNESS) OR ISSUE SHARES OF
DISQUALIFIED STOCK, AND ANY OF ITS RESTRICTED SUBSIDIARIES MAY INCUR
INDEBTEDNESS (INCLUDING ACQUIRED INDEBTEDNESS), ISSUE SHARES OF DISQUALIFIED
STOCK AND ISSUE SHARES OF PREFERRED STOCK, IF THE FIXED CHARGE COVERAGE RATIO ON
A CONSOLIDATED BASIS FOR THE BORROWER AND ITS RESTRICTED SUBSIDIARIES’ MOST
RECENTLY ENDED FOUR FISCAL QUARTERS FOR WHICH INTERNAL FINANCIAL STATEMENTS ARE
AVAILABLE IMMEDIATELY PRECEDING THE DATE ON WHICH SUCH ADDITIONAL INDEBTEDNESS
IS INCURRED OR SUCH DISQUALIFIED STOCK OR PREFERRED STOCK IS ISSUED WOULD HAVE
BEEN AT LEAST 2.00 TO 1.00, DETERMINED ON A PRO FORMA BASIS (INCLUDING A PRO
FORMA APPLICATION OF THE NET PROCEEDS THEREFROM), AS IF THE ADDITIONAL
INDEBTEDNESS HAD BEEN INCURRED, OR THE DISQUALIFIED STOCK OR PREFERRED STOCK HAD
BEEN ISSUED, AS THE CASE MAY BE, AND THE APPLICATION OF PROCEEDS THEREFROM HAD
OCCURRED AT THE BEGINNING OF SUCH FOUR-QUARTER PERIOD; PROVIDED, FURTHER, THAT
RESTRICTED SUBSIDIARIES THAT ARE NOT GUARANTORS MAY NOT INCUR INDEBTEDNESS OR
ISSUE SHARES OF DISQUALIFIED STOCK OR PREFERRED STOCK IF, AFTER GIVING PRO FORMA
EFFECT TO SUCH INCURRENCE OR ISSUANCE (INCLUDING A PRO FORMA APPLICATION OF THE
NET PROCEEDS THEREFROM), MORE THAN AN AGGREGATE OF $2,000.0 MILLION OF
INDEBTEDNESS OR DISQUALIFIED STOCK OR PREFERRED STOCK OF RESTRICTED SUBSIDIARIES
THAT ARE NOT GUARANTORS WOULD BE OUTSTANDING PURSUANT TO THIS SECTION 9.7(A) AND
CLAUSES (12)(B) AND (14) OF SECTION 9.7(B) AT SUCH TIME.


 


(B)                                 THE PROVISIONS OF SECTION 9.7(A) HEREOF
SHALL NOT APPLY TO:


 

(1)                                  THE INCURRENCE OF INDEBTEDNESS UNDER CREDIT
FACILITIES BY THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES AND THE
ISSUANCE AND CREATION OF LETTERS OF CREDIT AND BANKERS’ ACCEPTANCES THEREUNDER
(WITH LETTERS OF CREDIT AND BANKERS’ ACCEPTANCES BEING DEEMED TO HAVE A
PRINCIPAL AMOUNT EQUAL TO THE FACE AMOUNT THEREOF), UP TO AN AGGREGATE PRINCIPAL
AMOUNT OF $16,500.0 MILLION OUTSTANDING AT ANY ONE TIME;

 

(2)                                  THE INCURRENCE BY THE BORROWER AND ANY
GUARANTOR OF INDEBTEDNESS ARISING UNDER (A) THIS AGREEMENT (INCLUDING ANY
GUARANTEE), (B) THE SENIOR UNSECURED INTERIM LOAN AGREEMENT (INCLUDING ANY
GUARANTEES THEREOF), (C) THE SENIOR REFINANCING INDENTURE (INCLUDING ANY
GUARANTEE THEREOF), (D) THE SENIOR SUBORDINATED REFINANCING INDENTURE (INCLUDING
ANY GUARANTEE THEREOF) AND (E) THE SENIOR TAKE-OUT NOTES INDENTURE;

 

(3)                                  INDEBTEDNESS OF THE BORROWER AND ITS
RESTRICTED SUBSIDIARIES IN EXISTENCE ON THE ORIGINAL CLOSING DATE (OTHER THAN
INDEBTEDNESS DESCRIBED IN CLAUSES (1) AND (2) OF THIS SECTION 9.7(B));

 

87

--------------------------------------------------------------------------------


 

(4)                                  INDEBTEDNESS (INCLUDING CAPITALIZED LEASE
OBLIGATIONS), DISQUALIFIED STOCK AND PREFERRED STOCK INCURRED BY THE BORROWER OR
ANY OF ITS RESTRICTED SUBSIDIARIES, TO FINANCE THE PURCHASE, LEASE, IMPROVEMENT,
DEVELOPMENT OR CONSTRUCTION OF PROPERTY (REAL OR PERSONAL), EQUIPMENT OR OTHER
FIXED OR CAPITAL ASSETS THAT ARE USED OR USEFUL IN A SIMILAR BUSINESS, WHETHER
THROUGH THE DIRECT PURCHASE OF ASSETS OR THE CAPITAL STOCK OF ANY PERSON OWNING
SUCH ASSETS; PROVIDED THAT THE AGGREGATE AMOUNT OF INDEBTEDNESS, DISQUALIFIED
STOCK AND PREFERRED STOCK INCURRED PURSUANT TO THIS CLAUSE (4), WHEN AGGREGATED
WITH ALL OTHER OUTSTANDING AMOUNTS OF INDEBTEDNESS INCURRED UNDER CLAUSE (13) TO
REFINANCE INDEBTEDNESS INITIALLY INCURRED IN RELIANCE ON THIS CLAUSE (4), DOES
NOT EXCEED (X) PRIOR TO THE INTERIM LOAN CONVERSION DATE, $1,000.0 MILLION AND
(Y) THEREAFTER, 4.0% OF THE BORROWER’S TOTAL ASSETS, IN EACH CASE AT ANY ONE
TIME OUTSTANDING SO LONG AS SUCH INDEBTEDNESS EXISTS AT THE DATE OF SUCH
PURCHASE, LEASE OR IMPROVEMENT OR IS CREATED WITHIN 270 DAYS THEREAFTER;

 

(5)                                  INDEBTEDNESS INCURRED BY THE BORROWER OR
ANY OF ITS RESTRICTED SUBSIDIARIES CONSTITUTING REIMBURSEMENT OBLIGATIONS WITH
RESPECT TO LETTERS OF CREDIT ISSUED IN THE ORDINARY COURSE OF BUSINESS,
INCLUDING LETTERS OF CREDIT IN RESPECT OF WORKERS’ COMPENSATION OR EMPLOYEE
HEALTH CLAIMS, OR OTHER INDEBTEDNESS WITH RESPECT TO REIMBURSEMENT-TYPE
OBLIGATIONS REGARDING WORKERS’ COMPENSATION OR EMPLOYEE HEALTH CLAIMS; PROVIDED
THAT UPON THE DRAWING OF SUCH LETTERS OF CREDIT OR THE INCURRENCE OF SUCH
INDEBTEDNESS, SUCH OBLIGATIONS ARE REIMBURSED WITHIN 30 DAYS FOLLOWING SUCH
DRAWING OR INCURRENCE;

 

(6)                                  INDEBTEDNESS ARISING FROM AGREEMENTS OF THE
BORROWER OR ITS RESTRICTED SUBSIDIARIES PROVIDING FOR INDEMNIFICATION,
ADJUSTMENT OF PURCHASE PRICE OR SIMILAR OBLIGATIONS, IN EACH CASE, INCURRED OR
ASSUMED IN CONNECTION WITH THE DISPOSITION OF ANY BUSINESS, ASSETS OR A
SUBSIDIARY, OTHER THAN GUARANTEES OF INDEBTEDNESS INCURRED BY ANY PERSON
ACQUIRING ALL OR ANY PORTION OF SUCH BUSINESS, ASSETS OR A SUBSIDIARY FOR THE
PURPOSE OF FINANCING SUCH ACQUISITION; PROVIDED THAT SUCH INDEBTEDNESS IS NOT
REFLECTED ON THE BALANCE SHEET OF THE BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES (CONTINGENT OBLIGATIONS REFERRED TO IN A FOOTNOTE TO FINANCIAL
STATEMENTS AND NOT OTHERWISE REFLECTED ON THE BALANCE SHEET WILL NOT BE DEEMED
TO BE REFLECTED ON SUCH BALANCE SHEET FOR PURPOSES OF THIS CLAUSE (6));

 

(7)                                  INDEBTEDNESS OF THE BORROWER TO A
RESTRICTED SUBSIDIARY; PROVIDED THAT ANY SUCH INDEBTEDNESS HAVING A TERM
EXCEEDING 364 DAYS OWING TO A RESTRICTED SUBSIDIARY THAT IS NOT A GUARANTOR IS
EXPRESSLY SUBORDINATED IN RIGHT OF PAYMENT TO THE LOANS; PROVIDED, FURTHER, THAT
ANY SUBSEQUENT ISSUANCE OR TRANSFER OF ANY CAPITAL STOCK OR ANY OTHER EVENT
WHICH RESULTS IN ANY RESTRICTED SUBSIDIARY CEASING TO BE A RESTRICTED SUBSIDIARY
OR ANY OTHER SUBSEQUENT TRANSFER OF ANY SUCH INDEBTEDNESS (EXCEPT TO THE
BORROWER OR ANOTHER RESTRICTED SUBSIDIARY) SHALL BE DEEMED, IN EACH CASE, TO BE
AN INCURRENCE OF SUCH INDEBTEDNESS;

 

(8)                                  INDEBTEDNESS OF A RESTRICTED SUBSIDIARY TO
THE BORROWER OR ANOTHER RESTRICTED SUBSIDIARY; PROVIDED THAT IF A GUARANTOR
INCURS SUCH INDEBTEDNESS HAVING A TERM EXCEEDING 364 DAYS OWING TO A RESTRICTED
SUBSIDIARY THAT IS NOT A GUARANTOR, SUCH INDEBTEDNESS IS EXPRESSLY SUBORDINATED
IN RIGHT OF PAYMENT TO THE GUARANTEE OF THE LOANS OF

 

88

--------------------------------------------------------------------------------


 

SUCH GUARANTOR; PROVIDED, FURTHER, THAT ANY SUBSEQUENT TRANSFER OF ANY SUCH
INDEBTEDNESS (EXCEPT TO THE BORROWER OR ANOTHER RESTRICTED SUBSIDIARY) SHALL BE
DEEMED, IN EACH CASE, TO BE AN INCURRENCE OF SUCH INDEBTEDNESS NOT PERMITTED BY
THIS CLAUSE (8);

 

(9)                                  SHARES OF PREFERRED STOCK OF A RESTRICTED
SUBSIDIARY ISSUED TO THE BORROWER OR ANOTHER RESTRICTED SUBSIDIARY; PROVIDED
THAT ANY SUBSEQUENT ISSUANCE OR TRANSFER OF ANY CAPITAL STOCK OR ANY OTHER EVENT
WHICH RESULTS IN ANY SUCH RESTRICTED SUBSIDIARY CEASING TO BE A RESTRICTED
SUBSIDIARY OR ANY OTHER SUBSEQUENT TRANSFER OF ANY SUCH SHARES OF PREFERRED
STOCK (EXCEPT TO THE BORROWER OR ANOTHER RESTRICTED SUBSIDIARY) SHALL BE DEEMED
IN EACH CASE TO BE AN ISSUANCE OF SUCH SHARES OF PREFERRED STOCK NOT PERMITTED
BY THIS CLAUSE (9);

 

(10)                            HEDGING OBLIGATIONS (EXCLUDING HEDGING
OBLIGATIONS ENTERED INTO FOR SPECULATIVE PURPOSES) FOR THE PURPOSE OF LIMITING
INTEREST RATE RISK WITH RESPECT TO ANY INDEBTEDNESS PERMITTED TO BE INCURRED
PURSUANT TO THIS SECTION 9.7, EXCHANGE RATE RISK OR COMMODITY PRICING RISK;

 

(11)                            OBLIGATIONS IN RESPECT OF PERFORMANCE, BID,
APPEAL AND SURETY BONDS AND COMPLETION GUARANTEES PROVIDED BY THE BORROWER OR
ANY OF ITS RESTRICTED SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS;

 

(12)                            (A) INDEBTEDNESS OR DISQUALIFIED STOCK OF THE
BORROWER AND INDEBTEDNESS, DISQUALIFIED STOCK OR PREFERRED STOCK OF THE BORROWER
OR ANY RESTRICTED SUBSIDIARY EQUAL TO 200.0% OF THE NET CASH PROCEEDS RECEIVED
BY THE BORROWER SINCE IMMEDIATELY AFTER THE ORIGINAL CLOSING DATE FROM THE ISSUE
OR SALE OF EQUITY INTERESTS OF THE BORROWER OR CASH CONTRIBUTED TO THE CAPITAL
OF THE BORROWER (IN EACH CASE, OTHER THAN EXCLUDED CONTRIBUTIONS OR PROCEEDS OF
DISQUALIFIED STOCK OR SALES OF EQUITY INTERESTS TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES) AS DETERMINED IN ACCORDANCE WITH CLAUSES (3)(B) AND (3)(C) OF
SECTION 9.5(A) HEREOF TO THE EXTENT SUCH NET CASH PROCEEDS OR CASH HAVE NOT BEEN
APPLIED PURSUANT TO SUCH CLAUSES TO MAKE RESTRICTED PAYMENTS OR TO MAKE OTHER
INVESTMENTS, PAYMENTS OR EXCHANGES PURSUANT TO SECTION 9.5(B) HEREOF OR TO MAKE
PERMITTED INVESTMENTS (OTHER THAN PERMITTED INVESTMENTS SPECIFIED IN
CLAUSES (1) AND (3) OF THE DEFINITION THEREOF); AND

 

(b)                                 Indebtedness or Disqualified Stock of the
Borrower and Indebtedness, Disqualified Stock or Preferred Stock of the Borrower
or any Restricted Subsidiary not otherwise permitted hereunder in an aggregate
principal amount or liquidation preference, which when aggregated with the
principal amount and liquidation preference of all other Indebtedness,
Disqualified Stock and Preferred Stock then outstanding and incurred pursuant to
this clause (12)(b), does not at any one time outstanding exceed (x) prior to
the Interim Loan Conversion Date, $500.0 million and (y) thereafter, $1,000.0
million; provided, however, that on a pro forma basis, together with any amounts
incurred and outstanding by Restricted Subsidiaries that are not Guarantors
pursuant to the second proviso to Section 9.7(a) and clause (14) of this
Section 9.7(a), no more than $2,000.0 million of Indebtedness, Disqualified
Stock or Preferred Stock at any one time outstanding and incurred pursuant to
this clause (12)(b) shall be incurred by Restricted Subsidiaries that are not
Guarantors (it being understood that any Indebtedness, Disqualified Stock or
Preferred Stock incurred pursuant to this clause (12)(b) shall cease to be

 

89

--------------------------------------------------------------------------------


 

deemed incurred or outstanding for purposes of this clause (12)(b) but shall be
deemed incurred for the purposes of Section 9.7(a) hereof from and after the
first date on which the Borrower or such Restricted Subsidiary could have
incurred such Indebtedness, Disqualified Stock or Preferred Stock under
Section 9.7(a) hereof without reliance on this clause (12)(b));

 

(13)                            THE INCURRENCE OR ISSUANCE BY THE BORROWER OR
ANY RESTRICTED SUBSIDIARY OF INDEBTEDNESS, DISQUALIFIED STOCK OR PREFERRED STOCK
WHICH SERVES TO REFUND, REFINANCE, REPLACE, RENEW, EXTEND OR DEFEASE ANY
INDEBTEDNESS, DISQUALIFIED STOCK OR PREFERRED STOCK OF THE BORROWER OR ANY
RESTRICTED SUBSIDIARY INCURRED AS PERMITTED UNDER SECTION 9.7(A) HEREOF AND
CLAUSES (2), (3), (4) AND (12)(A) OF THIS SECTION 9.7(B) ABOVE, THIS CLAUSE (13)
AND CLAUSE (14) OF THIS SECTION 9.7(B) OR ANY INDEBTEDNESS, DISQUALIFIED STOCK
OR PREFERRED STOCK OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY ISSUED TO SO
REFUND OR REFINANCE SUCH INDEBTEDNESS, DISQUALIFIED STOCK OR PREFERRED STOCK OF
THE BORROWER OR ANY RESTRICTED SUBSIDIARY INCLUDING ADDITIONAL INDEBTEDNESS,
DISQUALIFIED STOCK OR PREFERRED STOCK INCURRED TO PAY PREMIUMS (INCLUDING
REASONABLE TENDER PREMIUMS), DEFEASANCE COSTS AND FEES IN CONNECTION THEREWITH
(THE “REFINANCING INDEBTEDNESS”) PRIOR TO ITS RESPECTIVE MATURITY; PROVIDED,
HOWEVER, THAT SUCH REFINANCING INDEBTEDNESS:

 

(a)                                  has a Weighted Average Life to Maturity at
the time such Refinancing Indebtedness is incurred which is not less than the
remaining Weighted Average Life to Maturity of the Indebtedness, Disqualified
Stock or Preferred Stock being refunded, refinanced, replaced, renewed or
defeased,

 

(b)                                 to the extent such Refinancing Indebtedness
refinances (i) Indebtedness subordinated or pari passu to the Loans or any
Guarantee thereof, such Refinancing Indebtedness is subordinated or pari passu
to the Loans or the Guarantee at least to the same extent as the Indebtedness
being refinanced or refunded or (ii) Disqualified Stock or Preferred Stock, such
Refinancing Indebtedness must be Disqualified Stock or Preferred Stock,
respectively, and

 

(c)                                  shall not include Indebtedness,
Disqualified Stock or Preferred Stock of a Subsidiary of the Borrower that is
not a Guarantor that refinances Indebtedness, Disqualified Stock or Preferred
Stock of the Borrower or a Guarantor;

 

and provided, further, that subclause (a) of this clause (13) will not apply to
any refunding or refinancing of any Senior Indebtedness;

 

(14)                            INDEBTEDNESS, DISQUALIFIED STOCK OR PREFERRED
STOCK OF (X) THE BORROWER OR A RESTRICTED SUBSIDIARY INCURRED TO FINANCE AN
ACQUISITION OR (Y) PERSONS THAT ARE ACQUIRED BY THE BORROWER OR ANY RESTRICTED
SUBSIDIARY OR MERGED INTO THE BORROWER OR A RESTRICTED SUBSIDIARY IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT; PROVIDED THAT AFTER GIVING EFFECT TO SUCH
ACQUISITION OR MERGER, EITHER

 

(a)                                  the Borrower would be permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio test set forth in Section 9.7(a) hereof, or

 

90

--------------------------------------------------------------------------------


 

(b)                                 the Fixed Charge Coverage Ratio of the
Borrower and its Restricted Subsidiaries is greater than immediately prior to
such acquisition or merger;

 

provided, however, that on a pro forma basis, together with amounts incurred and
outstanding pursuant to the second proviso to Section 9.7(a) and clause
(12)(b) of this Section 9.7(b), no more than $2,000.0 million of Indebtedness,
Disqualified Stock or Preferred Stock at any one time outstanding and incurred
by Restricted Subsidiaries that are not Guarantors pursuant to this clause (14)
shall be incurred and outstanding;

 

(15)                            INDEBTEDNESS ARISING FROM THE HONORING BY A BANK
OR OTHER FINANCIAL INSTITUTION OF A CHECK, DRAFT OR SIMILAR INSTRUMENT DRAWN
AGAINST INSUFFICIENT FUNDS IN THE ORDINARY COURSE OF BUSINESS; PROVIDED THAT
SUCH INDEBTEDNESS IS EXTINGUISHED WITHIN FIVE BUSINESS DAYS OF ITS INCURRENCE;

 

(16)                            INDEBTEDNESS OF THE BORROWER OR ANY OF ITS
RESTRICTED SUBSIDIARIES SUPPORTED BY A LETTER OF CREDIT ISSUED PURSUANT TO ANY
CREDIT FACILITIES, IN A PRINCIPAL AMOUNT NOT IN EXCESS OF THE STATED AMOUNT OF
SUCH LETTER OF CREDIT;

 

(17)                            (A) ANY GUARANTEE BY THE BORROWER OR A
RESTRICTED SUBSIDIARY OF INDEBTEDNESS OR OTHER OBLIGATIONS OF ANY RESTRICTED
SUBSIDIARY, SO LONG AS THE INCURRENCE OF SUCH INDEBTEDNESS INCURRED BY SUCH
RESTRICTED SUBSIDIARY IS PERMITTED UNDER THE TERMS OF THIS AGREEMENT, OR (B) ANY
GUARANTEE BY A RESTRICTED SUBSIDIARY OF INDEBTEDNESS OF THE BORROWER; PROVIDED
THAT SUCH GUARANTEE IS INCURRED IN ACCORDANCE WITH SECTION 9.13 HEREOF;

 

(18)                            INDEBTEDNESS OF FOREIGN SUBSIDIARIES OF THE
BORROWER IN AN AMOUNT NOT TO EXCEED AT ANY ONE TIME OUTSTANDING AND TOGETHER
WITH ANY OTHER INDEBTEDNESS INCURRED UNDER THIS CLAUSE (18) 5.0% OF THE TOTAL
ASSETS OF THE FOREIGN SUBSIDIARIES (IT BEING UNDERSTOOD THAT ANY INDEBTEDNESS
INCURRED PURSUANT TO THIS CLAUSE (18) SHALL CEASE TO BE DEEMED INCURRED OR
OUTSTANDING FOR PURPOSES OF THIS CLAUSE (18) BUT SHALL BE DEEMED INCURRED FOR
THE PURPOSES OF SECTION 9.7(A) HEREOF FROM AND AFTER THE FIRST DATE ON WHICH THE
BORROWER OR SUCH RESTRICTED SUBSIDIARIES COULD HAVE INCURRED SUCH INDEBTEDNESS
UNDER SECTION 9.7(A) HEREOF WITHOUT RELIANCE ON THIS CLAUSE (18));

 

(19)                            INDEBTEDNESS OF THE BORROWER OR ANY OF ITS
RESTRICTED SUBSIDIARIES CONSISTING OF (I) THE FINANCING OF INSURANCE PREMIUMS OR
(II) TAKE-OR-PAY OBLIGATIONS CONTAINED IN SUPPLY ARRANGEMENTS, IN EACH CASE,
INCURRED IN THE ORDINARY COURSE OF BUSINESS;

 

(20)                            INDEBTEDNESS CONSISTING OF INDEBTEDNESS ISSUED
BY THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES TO CURRENT OR FORMER
OFFICERS, DIRECTORS AND EMPLOYEES THEREOF, THEIR RESPECTIVE ESTATES, SPOUSES OR
FORMER SPOUSES, IN EACH CASE TO FINANCE THE PURCHASE OR REDEMPTION OF EQUITY
INTERESTS OF THE BORROWER OR ANY DIRECT OR INDIRECT PARENT COMPANY OF THE
BORROWER TO THE EXTENT DESCRIBED IN CLAUSE (4) OF SECTION 9.5(B) HEREOF;

 

(21)                            CUSTOMER DEPOSITS AND ADVANCE PAYMENTS RECEIVED
IN THE ORDINARY COURSE OF BUSINESS FROM CUSTOMERS FOR GOODS AND SERVICES
PURCHASED IN THE ORDINARY COURSE OF BUSINESS;

 

91

--------------------------------------------------------------------------------


 

(22)                            INDEBTEDNESS OWED ON A SHORT-TERM BASIS OF NO
LONGER THAN 30 DAYS TO BANKS AND OTHER FINANCIAL INSTITUTIONS INCURRED IN THE
ORDINARY COURSE OF BUSINESS OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES WITH
SUCH BANKS OR FINANCIAL INSTITUTIONS THAT ARISES IN CONNECTION WITH ORDINARY
BANKING ARRANGEMENTS TO MANAGE CASH BALANCES OF THE BORROWER AND ITS RESTRICTED
SUBSIDIARIES; AND

 

(23)                            INDEBTEDNESS OF THE BORROWER OR ANY OF ITS
RESTRICTED SUBSIDIARIES UNDERTAKEN IN CONNECTION WITH CASH MANAGEMENT AND
RELATED ACTIVITIES WITH RESPECT TO ANY SUBSIDIARY OR JOINT VENTURE IN THE
ORDINARY COURSE OF BUSINESS.

 


(C)                                  FOR PURPOSES OF DETERMINING COMPLIANCE WITH
THIS SECTION 9.7:


 

(X)                                   IN THE EVENT THAT AN ITEM OF INDEBTEDNESS,
DISQUALIFIED STOCK OR PREFERRED STOCK (OR ANY PORTION THEREOF) MEETS THE
CRITERIA OF MORE THAN ONE OF THE CATEGORIES OF PERMITTED INDEBTEDNESS,
DISQUALIFIED STOCK OR PREFERRED STOCK DESCRIBED IN CLAUSES (1) THROUGH (23) OF
THIS SECTION 9.7(B) OR IS ENTITLED TO BE INCURRED PURSUANT TO
SECTION 9.7(A) HEREOF, THE BORROWER, IN ITS SOLE DISCRETION, SHALL CLASSIFY OR
RECLASSIFY SUCH ITEM OF INDEBTEDNESS, DISQUALIFIED STOCK OR PREFERRED STOCK (OR
ANY PORTION THEREOF) AND SHALL ONLY BE REQUIRED TO INCLUDE THE AMOUNT AND TYPE
OF SUCH INDEBTEDNESS, DISQUALIFIED STOCK OR PREFERRED STOCK IN CLAUSES
(1) THROUGH (23) OF THIS SECTION 9.7(B) OR UNDER SECTION 9.7(A) HEREOF; PROVIDED
THAT ALL INDEBTEDNESS OUTSTANDING UNDER THE CREDIT FACILITIES ON THE CLOSING
DATE SHALL BE TREATED AS INCURRED ON THE CLOSING DATE UNDER CLAUSE (1) OF
SECTION 9.7(B) HEREOF; AND

 

(y)                                 at the time of incurrence, the Borrower will
be entitled to divide and classify an item of Indebtedness in more than one of
the types of Indebtedness described in Sections 9.7(a) and 9.7(b) hereof.

 


(D)                                 ACCRUAL OF INTEREST OR DIVIDENDS, THE
ACCRETION OF ACCRETED VALUE, THE ACCRETION OR AMORTIZATION OF ORIGINAL ISSUE
DISCOUNTS AND THE PAYMENT OF INTEREST OR DIVIDENDS IN THE FORM OF ADDITIONAL
INDEBTEDNESS, DISQUALIFIED STOCK OR PREFERRED STOCK SHALL NOT BE DEEMED TO BE AN
INCURRENCE OF INDEBTEDNESS, DISQUALIFIED STOCK OR PREFERRED STOCK FOR PURPOSES
OF THIS SECTION 9.7.


 


(E)                                  FOR PURPOSES OF DETERMINING COMPLIANCE WITH
ANY U.S. DOLLAR-DENOMINATED RESTRICTION ON THE INCURRENCE OF INDEBTEDNESS, THE
U.S. DOLLAR-EQUIVALENT PRINCIPAL AMOUNT OF INDEBTEDNESS DENOMINATED IN A FOREIGN
CURRENCY SHALL BE CALCULATED BASED ON THE RELEVANT CURRENCY EXCHANGE RATE IN
EFFECT ON THE DATE SUCH INDEBTEDNESS WAS INCURRED, IN THE CASE OF TERM DEBT, OR
FIRST COMMITTED, IN THE CASE OF REVOLVING CREDIT DEBT; PROVIDED THAT IF SUCH
INDEBTEDNESS IS INCURRED TO REFINANCE OTHER INDEBTEDNESS DENOMINATED IN A
FOREIGN CURRENCY, AND SUCH REFINANCING WOULD CAUSE THE APPLICABLE U.S.
DOLLAR-DENOMINATED RESTRICTION TO BE EXCEEDED IF CALCULATED AT THE RELEVANT
CURRENCY EXCHANGE RATE IN EFFECT ON THE DATE OF SUCH REFINANCING, SUCH U.S.
DOLLAR-DENOMINATED RESTRICTION SHALL BE DEEMED NOT TO HAVE BEEN EXCEEDED SO LONG
AS THE PRINCIPAL AMOUNT OF SUCH REFINANCING INDEBTEDNESS DOES NOT EXCEED THE
PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS BEING REFINANCED.

 

92

--------------------------------------------------------------------------------


 

The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

 

9.8.                                   Asset Sales.

 


(A)                                  THE BORROWER SHALL NOT, AND SHALL NOT
PERMIT ANY OF ITS RESTRICTED SUBSIDIARIES TO CONSUMMATE, DIRECTLY OR INDIRECTLY,
AN ASSET SALE, UNLESS:


 

(1)                                  THE BORROWER OR SUCH RESTRICTED SUBSIDIARY,
AS THE CASE MAY BE, RECEIVES CONSIDERATION AT THE TIME OF SUCH ASSET SALE AT
LEAST EQUAL TO THE FAIR MARKET VALUE (AS DETERMINED IN GOOD FAITH BY THE
BORROWER) OF THE ASSETS SOLD OR OTHERWISE DISPOSED OF; AND

 

(2)                                  EXCEPT IN THE CASE OF A PERMITTED ASSET
SWAP, AT LEAST 75% OF THE CONSIDERATION THEREFOR RECEIVED BY THE BORROWER OR
SUCH RESTRICTED SUBSIDIARY, AS THE CASE MAY BE, IS IN THE FORM OF CASH OR CASH
EQUIVALENTS; PROVIDED THAT THE AMOUNT OF:

 

(A)                              any liabilities (as reflected in the Borrower’s
or such Restricted Subsidiary’s most recent balance sheet or in the footnotes
thereto, or if incurred or accrued subsequent to the date of such balance sheet,
such liabilities that would have been shown on the Borrower or such Restricted
Subsidiary’s balance sheet or in the footnotes thereto if such incurrence or
accrual have taken place on the date of such balance sheet, as determined by the
Borrower) of the Borrower or such Restricted Subsidiary, other than liabilities
that are by their terms subordinated to the Loans, that are assumed by the
transferee of any such assets and for which the Borrower and all of its
Restricted Subsidiaries have been validly released by all creditors in writing,

 

(B)                                any securities, notes or other obligations or
assets received by the Borrower or such Restricted Subsidiary from such
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash (to the extent of the cash received) within 180 days following the closing
of such Asset Sale, and

 

(C)                                any Designated Non-cash Consideration
received by the Borrower or such Restricted Subsidiary in such Asset Sale having
an aggregate fair market value, taken together with all other Designated
Non-cash Consideration received pursuant to this clause (C) that is at that time
outstanding, not to exceed 5% of the Borrower’s Total Assets at the time of the
receipt of such Designated Non-cash Consideration, with the fair market value of
each item of Designated Non-cash Consideration being measured at the time
received and without giving effect to subsequent changes in value,

 

shall be deemed to be cash for purposes of this provision and for no other
purpose.

 

93

--------------------------------------------------------------------------------


 


(B)                                 WITHIN 450 DAYS AFTER THE RECEIPT OF ANY NET
ASSET SALE PROCEEDS OF ANY ASSET SALE, THE BORROWER OR SUCH RESTRICTED
SUBSIDIARY, AT ITS OPTION, MAY APPLY THE NET ASSET SALE PROCEEDS FROM SUCH ASSET
SALE,


 

(1)                                  TO PERMANENTLY REDUCE:

 

(A)                              Obligations under Senior Indebtedness, and to
correspondingly reduce commitments with respect thereto;

 

(B)                                Obligations under (i) this Agreement or
(ii) other Senior Subordinated Indebtedness of the Borrower or any Guarantor
(and to correspondingly reduce commitments with respect thereto) through open
market purchases or by making an Asset Sale Offer in accordance with the
procedures set forth below; provided that to the extent the Borrower or such
Restricted Subsidiary reduces or makes an offer to prepay, as applicable,
Obligations under Senior Subordinated Indebtedness other than the Loans, the
Borrower shall equally and ratably reduce Obligations under the Loans as
provided under Section 5.1 by making an offer in accordance with the procedures
set forth below for an Asset Sale Offer to all Lenders to equally and ratably
reduce or make an offer to prepay, as applicable, the Loans at 100% of the
principal amount thereof, plus the amount of accrued but unpaid interest, if
any, on the amount of the Loans that would otherwise be prepaid; or

 

(C)                                Indebtedness of a Restricted Subsidiary that
is not a Guarantor, other than Indebtedness owed to the Borrower or another
Restricted Subsidiary (or any Affiliate thereof);

 

(2)                                  TO MAKE (A) AN INVESTMENT IN ANY ONE OR
MORE BUSINESSES, PROVIDED THAT IF SUCH BUSINESS IS NOT A RESTRICTED SUBSIDIARY,
SUCH INVESTMENT IS IN THE FORM OF THE ACQUISITION OF CAPITAL STOCK AND RESULTS
IN THE BORROWER OR ANOTHER OF ITS RESTRICTED SUBSIDIARIES, AS THE CASE MAY BE,
OWNING AN AMOUNT OF THE CAPITAL STOCK OF SUCH BUSINESS SUCH THAT IT CONSTITUTES
A RESTRICTED SUBSIDIARY, (B) AN INVESTMENT IN PROPERTIES (C) CAPITAL
EXPENDITURES OR (D) ACQUISITIONS OF OTHER ASSETS, IN EACH OF CLAUSES (A) THROUGH
(D), THAT ARE USED OR USEFUL IN A SIMILAR BUSINESS OR THAT REPLACE THE
BUSINESSES, PROPERTIES AND/OR ASSETS THAT ARE THE SUBJECT OF SUCH ASSET SALE;

 

provided that, in the case of clause (2) above, a binding commitment shall be
treated as a permitted application of the Net Asset Sale Proceeds from the date
of such commitment so long as the Borrower or such other Restricted Subsidiary
enters into such commitment with the good faith expectation that such Net Asset
Sale Proceeds will be applied to satisfy such commitment within 180 days of such
commitment (an “Acceptable Commitment”) and, in the event any Acceptable
Commitment is later cancelled or terminated for any reason before the Net Asset
Sale Proceeds are applied in connection therewith, the Borrower or such
Restricted Subsidiary enters into another Acceptable Commitment (a “Second
Commitment”) within 180 days of such cancellation or termination; provided,
further, that if any Second Commitment is later cancelled or terminated for any
reason before such Net Asset Sale Proceeds are applied, then such Net Asset Sale
Proceeds shall constitute Excess Proceeds.

 

94

--------------------------------------------------------------------------------


 


(C)                                  ANY NET ASSET SALE PROCEEDS THAT ARE NOT
INVESTED OR APPLIED AS PROVIDED AND WITHIN THE TIME PERIOD SET FORTH IN
SECTION 9.8(B) SHALL BE DEEMED TO CONSTITUTE “EXCESS PROCEEDS.”  WHEN THE
AGGREGATE AMOUNT OF EXCESS PROCEEDS EXCEEDS $200.0 MILLION, THE BORROWER SHALL
MAKE AN OFFER TO ALL LENDERS OR HOLDERS OF THE SENIOR SUBORDINATED NOTES, AS
APPLICABLE AND, IF REQUIRED OR PERMITTED BY THE TERMS OF ANY SENIOR SUBORDINATED
INDEBTEDNESS, TO THE HOLDERS OF SUCH SENIOR SUBORDINATED INDEBTEDNESS (AN “ASSET
SALE OFFER”), TO PURCHASE THE MAXIMUM AGGREGATE PRINCIPAL AMOUNT OF THE LOANS OR
SENIOR SUBORDINATED NOTES, AS APPLICABLE, AND SUCH SENIOR SUBORDINATED
INDEBTEDNESS THAT IS A MINIMUM OF $2,000 OR AN INTEGRAL MULTIPLE OF $1,000 IN
EXCESS THEREOF THAT MAY BE PURCHASED OUT OF THE EXCESS PROCEEDS AT AN OFFER
PRICE IN CASH IN AN AMOUNT EQUAL TO 100% OF THE PRINCIPAL AMOUNT THEREOF, PLUS
ACCRUED AND UNPAID INTEREST, TO THE DATE FIXED FOR THE CLOSING OF SUCH OFFER, IN
ACCORDANCE WITH THE PROCEDURES SET FORTH IN THIS AGREEMENT AND THE SENIOR
SUBORDINATED REFINANCING INDENTURE.  THE BORROWER WILL COMMENCE AN ASSET SALE
OFFER WITH RESPECT TO EXCESS PROCEEDS WITHIN TEN BUSINESS DAYS AFTER THE DATE
THAT EXCESS PROCEEDS EXCEED $200.0 MILLION BY MAILING THE NOTICE REQUIRED
PURSUANT TO THE TERMS OF THIS AGREEMENT OR THE SENIOR SUBORDINATED REFINANCING
INDENTURE, AS APPLICABLE, WITH A COPY TO THE ADMINISTRATIVE AGENT.


 

To the extent that the aggregate amount of Loans or Senior Subordinated Notes,
as applicable, and any other Senior Subordinated Indebtedness tendered pursuant
to an Asset Sale Offer is less than the Excess Proceeds, the Borrower may use
any remaining Excess Proceeds for general corporate purposes, subject to other
covenants contained in this Agreement or the Senior Subordinated Refinancing
Indenture, as applicable.  If the aggregate principal amount of Loans or Senior
Subordinated Notes, as applicable, or the Senior Subordinated Indebtedness
surrendered by such holders thereof exceeds the amount of Excess Proceeds, the
Administrative Agent shall select the Loans or Senior Subordinated Notes, as
applicable, and such other Senior Subordinated Indebtedness to be purchased on a
pro rata basis based on the accreted value or principal amount of the Loans or
Senior Subordinated Notes, as applicable, or such Senior Subordinated
Indebtedness which have been accepted for repayment by the applicable Lender. 
Upon completion of any such Asset Sale Offer, the amount of Excess Proceeds
shall be reset at zero.  Additionally, the Borrower may, at its option, make an
Asset Sale Offer using proceeds from any Asset Sale at any time after
consummation of such Asset Sale; provided that such Asset Sale Offer shall be in
an aggregate amount of not less than $25.0 million.  Upon consummation of such
Asset Sale Offer, any Net Asset Sale Proceeds not required to be used to
purchase Loans or Senior Subordinated Notes, as applicable, shall not be deemed
Excess Proceeds.

 


(D)                                 PENDING THE FINAL APPLICATION OF ANY NET
ASSET SALE PROCEEDS PURSUANT TO THIS SECTION 9.8, THE HOLDER OF SUCH NET ASSET
SALE PROCEEDS MAY APPLY SUCH NET ASSET SALE PROCEEDS TEMPORARILY TO REDUCE
INDEBTEDNESS OUTSTANDING UNDER A REVOLVING CREDIT FACILITY OR OTHERWISE INVEST
SUCH NET ASSET SALE PROCEEDS IN ANY MANNER NOT PROHIBITED BY THIS AGREEMENT.


 

9.9.                                   Transactions with Affiliates.

 


(A)                                  THE BORROWER SHALL NOT, AND SHALL NOT
PERMIT ANY OF ITS RESTRICTED SUBSIDIARIES TO, MAKE ANY PAYMENT TO, OR SELL,
LEASE, TRANSFER OR OTHERWISE DISPOSE OF ANY OF ITS PROPERTIES OR ASSETS TO, OR
PURCHASE ANY PROPERTY OR ASSETS FROM, OR ENTER INTO OR MAKE OR AMEND ANY
TRANSACTION, CONTRACT, AGREEMENT, UNDERSTANDING, LOAN, ADVANCE OR GUARANTEE
WITH, OR FOR THE

 

95

--------------------------------------------------------------------------------


 


BENEFIT OF, ANY AFFILIATE OF THE BORROWER (EACH OF THE FOREGOING, AN “AFFILIATE
TRANSACTION”) INVOLVING AGGREGATE PAYMENTS OR CONSIDERATION IN EXCESS OF
$40.0 MILLION, UNLESS:


 

(1)               SUCH AFFILIATE TRANSACTION IS ON TERMS THAT ARE NOT MATERIALLY
LESS FAVORABLE TO THE BORROWER OR ITS RELEVANT RESTRICTED SUBSIDIARY THAN THOSE
THAT WOULD HAVE BEEN OBTAINED IN A COMPARABLE TRANSACTION BY THE BORROWER OR
SUCH RESTRICTED SUBSIDIARY WITH AN UNRELATED PERSON ON AN ARM’S-LENGTH BASIS;
AND

 

(2)               THE BORROWER DELIVERS TO THE ADMINISTRATIVE AGENT WITH RESPECT
TO ANY AFFILIATE TRANSACTION OR SERIES OF RELATED AFFILIATE TRANSACTIONS
INVOLVING AGGREGATE PAYMENTS OR CONSIDERATION IN EXCESS OF $80.0 MILLION, A
RESOLUTION ADOPTED BY THE MAJORITY OF THE BOARD OF DIRECTORS OF THE BORROWER
APPROVING SUCH AFFILIATE TRANSACTION AND SET FORTH IN AN OFFICER’S CERTIFICATE
CERTIFYING THAT SUCH AFFILIATE TRANSACTION COMPLIES WITH CLAUSE (1) OF THIS
SECTION 9.9(A).

 


(B)              THE PROVISIONS OF SECTION 9.9(A) HEREOF SHALL NOT APPLY TO THE
FOLLOWING:


 

(1)               TRANSACTIONS BETWEEN OR AMONG THE BORROWER OR ANY OF ITS
RESTRICTED SUBSIDIARIES;

 

(2)               RESTRICTED PAYMENTS PERMITTED BY SECTION 9.5 HEREOF AND THE
DEFINITION OF “PERMITTED INVESTMENTS”;

 

(3)               THE PAYMENT OF MANAGEMENT, CONSULTING, MONITORING AND ADVISORY
FEES AND RELATED EXPENSES TO THE INVESTORS PURSUANT TO THE SPONSOR MANAGEMENT
AGREEMENT (PLUS ANY UNPAID MANAGEMENT, CONSULTING, MONITORING AND ADVISORY FEES
AND RELATED EXPENSES ACCRUED IN ANY PRIOR YEAR) AND THE TERMINATION FEES
PURSUANT TO THE SPONSOR MANAGEMENT AGREEMENT, IN EACH CASE AS IN EFFECT ON THE
CLOSING DATE, OR ANY AMENDMENTS THERETO (SO LONG AS ANY SUCH AMENDMENT IS NOT,
IN THE GOOD FAITH JUDGMENT OF THE BOARD OF DIRECTORS OF THE BORROWER,
DISADVANTAGEOUS TO THE LENDERS WHEN TAKEN AS A WHOLE COMPARED TO THE SPONSOR
MANAGEMENT AGREEMENT AS IN EFFECT ON THE CLOSING DATE);

 

(4)               THE PAYMENT OF REASONABLE AND CUSTOMARY FEES PAID TO, AND
INDEMNITIES PROVIDED FOR THE BENEFIT OF, FORMER, CURRENT OR FUTURE OFFICERS,
DIRECTORS, EMPLOYEES OR CONSULTANTS OF BORROWER, ANY OF ITS DIRECT OR INDIRECT
PARENT COMPANIES OR ANY OF ITS RESTRICTED SUBSIDIARIES;

 

(5)               TRANSACTIONS IN WHICH THE BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES, AS THE CASE MAY BE, DELIVERS TO THE ADMINISTRATIVE AGENT A LETTER
FROM AN INDEPENDENT FINANCIAL ADVISOR STATING THAT SUCH TRANSACTION IS FAIR TO
THE BORROWER OR SUCH RESTRICTED SUBSIDIARY FROM A FINANCIAL POINT OF VIEW OR
STATING THAT THE TERMS ARE NOT MATERIALLY LESS FAVORABLE TO THE BORROWER OR ITS
RELEVANT RESTRICTED SUBSIDIARY THAN THOSE THAT WOULD HAVE BEEN OBTAINED IN A
COMPARABLE TRANSACTION BY THE BORROWER OR SUCH RESTRICTED SUBSIDIARY WITH AN
UNRELATED PERSON ON AN ARM’S-LENGTH BASIS;

 

(6)               ANY AGREEMENT OR ARRANGEMENT AS IN EFFECT AS OF THE CLOSING
DATE, OR ANY AMENDMENT THERETO (SO LONG AS ANY SUCH AMENDMENT IS NOT
DISADVANTAGEOUS TO THE LENDERS

 

96

--------------------------------------------------------------------------------


 

WHEN TAKEN AS A WHOLE AS COMPARED TO THE APPLICABLE AGREEMENT AS IN EFFECT ON
THE CLOSING DATE);

 

(7)               THE EXISTENCE OF, OR THE PERFORMANCE BY THE BORROWER OR ANY OF
ITS RESTRICTED SUBSIDIARIES OF ITS OBLIGATIONS UNDER THE TERMS OF, ANY
STOCKHOLDERS AGREEMENT OR ITS EQUIVALENT (INCLUDING ANY REGISTRATION RIGHTS
AGREEMENT OR PURCHASE AGREEMENT RELATED THERETO) TO WHICH IT IS A PARTY AS OF
THE CLOSING DATE AND ANY SIMILAR AGREEMENTS WHICH IT MAY ENTER INTO THEREAFTER;
PROVIDED, HOWEVER, THAT THE EXISTENCE OF, OR THE PERFORMANCE BY THE BORROWER OR
ANY OF ITS RESTRICTED SUBSIDIARIES OF OBLIGATIONS UNDER ANY FUTURE AMENDMENT TO
ANY SUCH EXISTING AGREEMENT OR UNDER ANY SIMILAR AGREEMENT ENTERED INTO AFTER
THE CLOSING DATE SHALL ONLY BE PERMITTED BY THIS CLAUSE (7) TO THE EXTENT THAT
THE TERMS OF ANY SUCH AMENDMENT OR NEW AGREEMENT ARE NOT OTHERWISE
DISADVANTAGEOUS TO THE LENDERS WHEN TAKEN AS A WHOLE;

 

(8)               THE TRANSACTIONS, THE SENIOR TAKE OUT NOTES OFFERING AND THE
PAYMENT OF ALL FEES AND EXPENSES RELATED TO THE TRANSACTIONS AND THE SENIOR TAKE
OUT NOTES OFFERING;

 

(9)               TRANSACTIONS WITH CUSTOMERS, CLIENTS, SUPPLIERS, OR PURCHASERS
OR SELLERS OF GOODS OR SERVICES, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS
AND OTHERWISE IN COMPLIANCE WITH THE TERMS OF THIS AGREEMENT WHICH ARE FAIR TO
THE BORROWER AND ITS RESTRICTED SUBSIDIARIES, IN THE REASONABLE DETERMINATION OF
THE BOARD OF DIRECTORS OF THE BORROWER OR THE SENIOR MANAGEMENT THEREOF, OR ARE
ON TERMS AT LEAST AS FAVORABLE AS MIGHT REASONABLY HAVE BEEN OBTAINED AT SUCH
TIME FROM AN UNAFFILIATED PARTY;

 

(10)         THE ISSUANCE OR TRANSFER OF EQUITY INTERESTS (OTHER THAN
DISQUALIFIED STOCK) OF THE BORROWER TO ANY PERMITTED LENDER OR TO ANY FORMER,
CURRENT OR FUTURE DIRECTOR, OFFICER, EMPLOYEE OR CONSULTANT (OR THEIR RESPECTIVE
ESTATES, INVESTMENT FUNDS, INVESTMENT VEHICLES, SPOUSES OR FORMER SPOUSES) OF
THE BORROWER, ANY OF ITS DIRECT OR INDIRECT PARENT COMPANIES OR ANY OF ITS
SUBSIDIARIES;

 

(11)         SALES OF ACCOUNTS RECEIVABLE, OR PARTICIPATIONS THEREIN, IN
CONNECTION WITH ANY RECEIVABLES FACILITY;

 

(12)         PAYMENTS BY THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES TO
ANY OF THE INVESTORS MADE FOR ANY FINANCIAL ADVISORY, FINANCING, UNDERWRITING OR
PLACEMENT SERVICES OR IN RESPECT OF OTHER INVESTMENT BANKING ACTIVITIES,
INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH ACQUISITIONS OR DIVESTITURES,
WHICH PAYMENTS ARE APPROVED BY A MAJORITY OF THE BOARD OF DIRECTORS OF THE
BORROWER IN GOOD FAITH;

 

(13)         PAYMENTS OR LOANS (OR CANCELLATION OF LOANS) TO EMPLOYEES OR
CONSULTANTS OF THE BORROWER, ANY OF ITS DIRECT OR INDIRECT PARENT COMPANIES OR
ANY OF ITS RESTRICTED SUBSIDIARIES AND EMPLOYMENT AGREEMENTS, STOCK OPTION PLANS
AND OTHER SIMILAR ARRANGEMENTS WITH SUCH EMPLOYEES OR CONSULTANTS WHICH, IN EACH
CASE, ARE APPROVED BY THE BORROWER IN GOOD FAITH;

 

(14)         INVESTMENTS BY THE INVESTORS IN SECURITIES OF THE BORROWER OR ANY
OF ITS RESTRICTED SUBSIDIARIES (AND THE PAYMENT OF REASONABLE OUT-OF-POCKET
EXPENSES INCURRED BY

 

97

--------------------------------------------------------------------------------


 

THE INVESTORS IN CONNECTION THEREWITH) SO LONG AS (I) THE INVESTMENT IS BEING
OFFERED GENERALLY TO OTHER INVESTORS ON THE SAME OR MORE FAVORABLE TERMS AND
(II) THE INVESTMENT CONSTITUTES LESS THAN 5% OF THE PROPOSED OR OUTSTANDING
ISSUE AMOUNT OF SUCH CLASS OF SECURITIES;

 

(15)         PAYMENTS TO AND FROM, AND TRANSACTIONS WITH, ANY JOINT VENTURE IN
THE ORDINARY COURSE OF BUSINESS; AND

 

(16)         PAYMENTS BY THE BORROWER (AND ANY DIRECT OR INDIRECT PARENT
THEREOF) AND ITS SUBSIDIARIES PURSUANT TO TAX SHARING AGREEMENTS AMONG THE
BORROWER (AND ANY SUCH PARENT) AND ITS SUBSIDIARIES ON CUSTOMARY TERMS TO THE
EXTENT ATTRIBUTABLE TO THE OWNERSHIP OR OPERATION OF THE BORROWER AND ITS
SUBSIDIARIES; PROVIDED THAT IN EACH CASE THE AMOUNT OF SUCH PAYMENTS IN ANY
FISCAL YEAR DOES NOT EXCEED THE AMOUNT THAT THE BORROWER, ITS RESTRICTED
SUBSIDIARIES AND ITS UNRESTRICTED SUBSIDIARIES (TO THE EXTENT OF AMOUNTS
RECEIVED FROM UNRESTRICTED SUBSIDIARIES) WOULD BE REQUIRED TO PAY IN RESPECT OF
FOREIGN, FEDERAL, STATE AND LOCAL TAXES FOR SUCH FISCAL YEAR WERE THE BORROWER
AND ITS RESTRICTED SUBSIDIARIES AND ITS UNRESTRICTED SUBSIDIARIES (TO THE EXTENT
DESCRIBED ABOVE) TO PAY SUCH TAXES SEPARATELY FROM ANY SUCH PARENT ENTITY.

 

9.10.          Liens.  The Borrower shall not, and shall not permit any
Guarantor to, directly or indirectly, create, incur, assume or suffer to exist
any Lien (except Permitted Liens) that secures obligations under any
Indebtedness ranking pari passu with or subordinated to the Loans or any related
Guarantee, on any asset or property of the Borrower or any Guarantor, or any
income or profits therefrom, or assign or convey any right to receive income
therefrom, unless:

 

(1)               IN THE CASE OF LIENS SECURING SUBORDINATED INDEBTEDNESS, THE
LOANS AND RELATED GUARANTEES ARE SECURED BY A LIEN ON SUCH PROPERTY, ASSETS OR
PROCEEDS THAT IS SENIOR IN PRIORITY TO SUCH LIENS; OR

 

(2)               IN ALL OTHER CASES, THE LOANS OR THE GUARANTEES ARE EQUALLY
AND RATABLY SECURED OR ARE SECURED BY A LIEN ON SUCH PROPERTY, ASSETS OR
PROCEEDS THAT IS SENIOR IN PRIORITY TO SUCH LIENS;

 

except that the foregoing shall not apply to Liens securing Senior Indebtedness
of the Borrower or any Guarantor.

 

9.11.          Corporate Existence.  Subject to Sections 9.14 and 9.15, the
Borrower shall do or cause to be done all things necessary to preserve and keep
in full force and effect (i) its corporate existence, and the corporate,
partnership or other existence of each of its Restricted Subsidiaries, in
accordance with the respective organizational documents (as the same may be
amended from time to time) of the Borrower or any such Restricted Subsidiary and
(ii) the rights (charter and statutory), licenses and franchises of the Borrower
and its Restricted Subsidiaries; provided that the Borrower shall not be
required to preserve any such right, license or franchise, or the corporate,
partnership or other existence of any of its Restricted Subsidiaries, if the
Borrower in good faith shall determine that the preservation thereof is no
longer desirable in the conduct of the business of the Borrower and its
Restricted Subsidiaries, taken as a whole.

 

98

--------------------------------------------------------------------------------


 

9.12.                             Offer to Repurchase upon Change of Control.

 


(A)                                  IF A CHANGE OF CONTROL OCCURS, UNLESS
OTHERWISE PREPAID IN ACCORDANCE WITH SECTION 5.2(A) OR SECTION 9.8 HEREOF, THE
BORROWER SHALL MAKE AN OFFER TO PREPAY ALL OF THE LOANS PURSUANT TO THE OFFER
DESCRIBED BELOW (THE “CHANGE OF CONTROL OFFER”) AT A PRICE IN CASH (THE “CHANGE
OF CONTROL PREPAYMENT”) EQUAL TO 100% OF THE AGGREGATE PRINCIPAL AMOUNT THEREOF
PLUS ACCRUED AND UNPAID INTEREST, TO THE DATE OF PURCHASE, SUBJECT TO THE RIGHT
OF LENDERS OF RECORD ON THE RELEVANT RECORD DATE TO RECEIVE INTEREST DUE ON THE
RELEVANT INTEREST PAYMENT DATE.  WITHIN 30 DAYS FOLLOWING ANY CHANGE OF CONTROL,
THE BORROWER SHALL SEND NOTICE OF SUCH CHANGE OF CONTROL OFFER BY FIRST-CLASS
MAIL, WITH A COPY TO THE ADMINISTRATIVE AGENT, TO EACH LENDER TO THE ADDRESS OF
SUCH LENDER APPEARING IN THE REGISTER WITH A COPY TO THE ADMINISTRATIVE AGENT,
WITH THE FOLLOWING INFORMATION:


 

(1)                        that a Change of Control Offer is being made pursuant
to this Section 9.12 and that such Lender has the right to require the Borrower
to prepay such Lender’s Loans;

 

(2)                        the prepayment amount and the prepayment date, which
will be no earlier than 30 days nor later than 60 days from the date such notice
is mailed (the “Change of Control Prepayment Date”);

 

(3)                        that any Loans not properly accepted for prepayment
pursuant to this Section 9.12 will remain outstanding and continue to accrue
interest;

 

(4)                        that unless the Borrower defaults in the prepayment
of the Change of Control Prepayment, all Loans accepted for prepayment pursuant
to the Change of Control Offer will cease to accrue interest on the Change of
Control Prepayment Date;

 

(5)                        that Lenders shall be entitled to withdraw their
election to require the Borrower to prepay such Loans, provided that the
Borrower receives, not later than the close of business on the expiration date
of the Change of Control Offer, a facsimile transmission or letter setting forth
the name of the Lender, the principal amount of Loans accepted for prepayment,
and a statement that such Lender is withdrawing its election to have such Loans
prepaid; and

 

(6)                        the other instructions, as determined by the
Borrower, consistent with this Section 9.12, that a Lender must follow.

 

The notice, if mailed in a manner herein provided, shall be conclusively
presumed to have been given, whether or not the Lender receives such notice.  If
(a) the notice is mailed in a manner herein provided and (b) any Lender fails to
receive such notice or a Lender receives such notice but it is defective, such
Lender’s failure to receive such notice or such defect shall not affect the
validity of the proceedings for the purchase of the Loans as to all other
Lenders that properly received such notice without defect.

 

99

--------------------------------------------------------------------------------


 

(B)                       ON THE CHANGE OF CONTROL PREPAYMENT DATE, THE BORROWER
SHALL, TO THE EXTENT PERMITTED BY LAW,


 

(I)                                     PREPAY ALL LOANS, OR PORTIONS THEREOF,
ACCEPTED FOR PREPAYMENT IN ACCORDANCE WITH THIS SECTION 9.12 PURSUANT TO THE
CHANGE OF CONTROL OFFER;

 

(II)                                  DEPOSIT WITH THE ADMINISTRATIVE AGENT AN
AMOUNT EQUAL TO THE AGGREGATE CHANGE OF CONTROL PREPAYMENT IN RESPECT OF ALL
LOANS OR PORTIONS THEREOF SO ACCRETED FOR PREPAYMENT; AND

 

(III)                               DELIVER, OR CAUSE TO BE DELIVERED, TO THE
ADMINISTRATIVE AGENT AN OFFICER’S CERTIFICATE TO THE ADMINISTRATIVE AGENT
STATING THAT SUCH LOANS OR PORTIONS THEREOF HAVE BEEN PREPAID BY THE BORROWER.

 


(C)                                  THE BORROWER SHALL NOT BE REQUIRED TO MAKE
A CHANGE OF CONTROL OFFER FOLLOWING A CHANGE OF CONTROL IF A THIRD-PARTY MAKES
THE CHANGE OF CONTROL OFFER IN THE MANNER, AT THE TIMES AND OTHERWISE IN
COMPLIANCE WITH THE REQUIREMENTS SET FORTH IN THIS SECTION 9.12 APPLICABLE TO A
CHANGE OF CONTROL OFFER MADE BY THE BORROWER AND REPAYS ALL LOANS ACCEPTED FOR
PREPAYMENT PURSUANT TO SUCH CHANGE OF CONTROL OFFER.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY HEREIN, A CHANGE OF CONTROL OFFER MAY BE MADE IN ADVANCE OF A
CHANGE OF CONTROL, CONDITIONAL UPON SUCH CHANGE OF CONTROL, IF A DEFINITIVE
AGREEMENT IS IN PLACE FOR THE CHANGE OF CONTROL AT THE TIME OF MAKING OF THE
CHANGE OF CONTROL OFFER.


 


(D)                                 OTHER THAN AS SPECIFICALLY PROVIDED IN THIS
SECTION 9.12, ANY PREPAYMENT PURSUANT TO THIS SECTION 9.12 SHALL BE MADE
PURSUANT TO THE PROVISIONS OF SECTIONS 5.2, 5.5 AND 5.6 HEREOF.


 

9.13.                             Limitation on Guarantees of Indebtedness by
Restricted Subsidiaries.  The Borrower shall not permit any of its Wholly-Owned
Subsidiaries that are Restricted Subsidiaries (and non-Wholly Owned Subsidiaries
if such non-Wholly Owned Subsidiaries guarantee capital markets debt securities
of the Borrower or any Guarantor), other than a Guarantor, a Foreign Subsidiary
or a Receivables Subsidiary, to guarantee the payment of any Indebtedness of the
Borrower or any other Guarantor unless:

 

(1)                                     SUCH RESTRICTED SUBSIDIARY WITHIN 30
DAYS EXECUTES AND DELIVERS A GUARANTEE SUBSTANTIALLY IN THE FORM OF EXHIBIT A
PROVIDING FOR A GUARANTEE BY SUCH RESTRICTED SUBSIDIARY, PROVIDED THAT:

 

(a)                                  if the Loans or such Guarantor’s Guarantee
is subordinated in right of payment to such Indebtedness, the Guarantee shall be
subordinated to such Restricted Subsidiary’s guarantee with respect to such
Indebtedness substantially to the same extent as the Loans are subordinated to
such Indebtedness; and

 

(b)                                 if such Indebtedness is by its express terms
subordinated in right of payment to the Loans or such Guarantor’s Guarantee, any
such guarantee by such Restricted Subsidiary with respect to such Indebtedness
shall be subordinated in

 

100

--------------------------------------------------------------------------------


 

right of payment to such Guarantee substantially to the same extent as such
Indebtedness is subordinated to the Loans; and

 

(2)                                  SUCH RESTRICTED SUBSIDIARY WAIVES, AND
SHALL NOT IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF,
ANY RIGHTS OF REIMBURSEMENT, INDEMNITY OR SUBROGATION OR ANY OTHER RIGHTS
AGAINST THE BORROWER OR ANY OTHER RESTRICTED SUBSIDIARY AS A RESULT OF ANY
PAYMENT BY SUCH RESTRICTED SUBSIDIARY UNDER ITS GUARANTEE;

 

provided that this Section 9.13 shall not be applicable to (i) any guarantee of
any Restricted Subsidiary that existed at the time such Person became a
Restricted Subsidiary and was not incurred in connection with, or in
contemplation of, such Person becoming a Restricted Subsidiary, (ii) guarantees
of any Receivables Facility by any Receivables Subsidiary and (iii) any
guarantee relating to the Senior Take out Notes Offering.

 

9.14.                             Merger, Consolidation or Sale of All or
Substantially All Assets.

 


(A)                                  THE BORROWER SHALL NOT CONSOLIDATE OR MERGE
WITH OR INTO OR WIND UP INTO (WHETHER OR NOT THE BORROWER IS THE SURVIVING
CORPORATION), OR SELL, ASSIGN, TRANSFER, LEASE, CONVEY OR OTHERWISE DISPOSE OF
ALL OR SUBSTANTIALLY ALL OF ITS PROPERTIES OR ASSETS, IN ONE OR MORE RELATED
TRANSACTIONS, TO ANY PERSON UNLESS:


 

(1)                                  EITHER:  (X) THE BORROWER IS THE SURVIVING
ENTITY; OR (Y) THE PERSON FORMED BY OR SURVIVING ANY SUCH CONSOLIDATION OR
MERGER (IF OTHER THAN THE BORROWER) OR TO WHICH SUCH SALE, ASSIGNMENT, TRANSFER,
LEASE, CONVEYANCE OR OTHER DISPOSITION WILL HAVE BEEN MADE IS AN ENTITY
ORGANIZED OR EXISTING UNDER THE LAWS OF THE JURISDICTION OF ORGANIZATION OF THE
BORROWER OR THE LAWS OF THE UNITED STATES, ANY STATE THEREOF, THE DISTRICT OF
COLUMBIA OR ANY TERRITORY THEREOF (SUCH PERSON, AS THE CASE MAY BE, BEING HEREIN
CALLED THE “SUCCESSOR BORROWER”); PROVIDED THAT IF THE SURVIVING PERSON IS NOT A
CORPORATION, A CORPORATION ORGANIZED OR EXISTING UNDER THE LAWS OF THE
JURISDICTION OF ORGANIZATION OF THE BORROWER OR THE LAWS OF THE UNITED STATES,
ANY STATE THEREOF, THE DISTRICT OF COLUMBIA OR ANY TERRITORY THEREOF SHALL BE A
CO-BORROWER OF THE LOANS;

 

(2)                                  THE SUCCESSOR BORROWER, IF OTHER THAN THE
BORROWER, EXPRESSLY ASSUMES ALL THE OBLIGATIONS OF THE BORROWER UNDER THE LOANS
PURSUANT TO A SUPPLEMENTAL AGREEMENT OR OTHER DOCUMENTS OR INSTRUMENTS IN FORM
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;

 

(3)                                  IMMEDIATELY AFTER SUCH TRANSACTION, NO
DEFAULT EXISTS;

 

(4)                                  IMMEDIATELY AFTER GIVING PRO FORMA EFFECT
TO SUCH TRANSACTION AND ANY RELATED FINANCING TRANSACTIONS, AS IF SUCH
TRANSACTIONS HAD OCCURRED AT THE BEGINNING OF THE APPLICABLE FOUR-QUARTER
PERIOD,

 

(A)                              the Successor Borrower would be permitted to
incur at least $1.00 of additional Indebtedness pursuant to the Fixed Charge
Coverage Ratio test set forth in Section 9.7(a) hereof, or

 

101

--------------------------------------------------------------------------------


 

(B)                                the Fixed Charge Coverage Ratio for the
Successor Borrower, the Borrower and its Restricted Subsidiaries would be
greater than such ratio for the Borrower and its Restricted Subsidiaries
immediately prior to such transaction;

 

(5)                                  each Guarantor, unless it is the other
party to the transactions described above, in which case
Section 9.14(c)(1)(B) hereof shall apply, shall have by supplemental agreement
confirmed that its Guarantee shall apply to such Person’s obligations under this
Agreement and the Loans; and

 

(6)                                  the Borrower shall have delivered to the
Administrative Agent an Officer’s Certificate stating that such consolidation,
merger or transfer and such supplemental agreements, if any, comply with this
Agreement and, if a supplemental agreement is required in connection with such
transaction, such supplement shall comply with the applicable provisions of this
Agreement.

 


(B)                                 THE SUCCESSOR BORROWER SHALL SUCCEED TO, AND
BE SUBSTITUTED FOR THE BORROWER, UNDER THIS AGREEMENT, THE GUARANTEES, THE
LOANS, THE SENIOR SUBORDINATED REFINANCING INDENTURE AND THE SENIOR SUBORDINATED
NOTES AS APPLICABLE.  NOTWITHSTANDING CLAUSES (3) AND (4) OF
SECTION 9.14(A) HEREOF,


 

(1)                                  ANY RESTRICTED SUBSIDIARY MAY CONSOLIDATE
WITH OR MERGE INTO OR TRANSFER ALL OR PART OF ITS PROPERTIES AND ASSETS TO THE
BORROWER, AND

 

(2)                                  THE BORROWER MAY MERGE WITH AN AFFILIATE OF
THE BORROWER, AS THE CASE MAY BE, SOLELY FOR THE PURPOSE OF REINCORPORATING THE
BORROWER IN A STATE OF THE UNITED STATES OR ANY STATE THEREOF, THE DISTRICT OF
COLUMBIA OR ANY TERRITORY THEREOF SO LONG AS THE AMOUNT OF INDEBTEDNESS OF THE
BORROWER AND ITS RESTRICTED SUBSIDIARIES IS NOT INCREASED THEREBY.

 


(C)                                  SUBJECT TO CERTAIN LIMITATIONS DESCRIBED IN
THIS AGREEMENT GOVERNING RELEASE OF A GUARANTEE UPON THE SALE, DISPOSITION OR
TRANSFER OF A GUARANTOR, NO GUARANTOR SHALL, AND THE BORROWER SHALL NOT PERMIT
ANY GUARANTOR TO, CONSOLIDATE OR MERGE WITH OR INTO OR WIND UP INTO (WHETHER OR
NOT THE BORROWER OR GUARANTOR IS THE SURVIVING CORPORATION), OR SELL, ASSIGN,
TRANSFER, LEASE, CONVEY OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS
PROPERTIES OR ASSETS, IN ONE OR MORE RELATED TRANSACTIONS, TO ANY PERSON UNLESS:


 

(1)                                  (A) such Guarantor is the surviving
corporation or the Person formed by or surviving any such consolidation or
merger (if other than such Guarantor) or to which such sale, assignment,
transfer, lease, conveyance or other disposition will have been made is a
corporation, partnership, limited partnership, limited liability corporation or
trust organized or existing under the laws of the jurisdiction of organization
of such Guarantor, as the case may be, or the laws of the United States, any
state thereof, the District of Columbia, or any territory thereof (such
Guarantor or such Person, as the case may be, being herein called the “Successor
Person”);

 

(B)                                the Successor Person, if other than such
Guarantor, expressly assumes all the obligations of such Guarantor under this
Agreement and such Guarantor’s related

 

102

--------------------------------------------------------------------------------


 

Guarantee pursuant to supplemental agreements or other documents or instruments
in form reasonably satisfactory to the Administrative Agent;

 

(C)                                immediately after such transaction, no
Default exists; and

 

(D)                               the Borrower shall have delivered to the
Administrative Agent an Officer’s Certificate stating that such consolidation,
merger or transfer and such supplemental agreements, if any, comply with this
Agreement; or

 

(2)                                  the transaction is made in compliance with
Section 9.8 hereof.

 


(D)                                 SUBJECT TO CERTAIN LIMITATIONS DESCRIBED IN
THIS AGREEMENT, THE SUCCESSOR PERSON SHALL SUCCEED TO, AND BE SUBSTITUTED FOR,
SUCH GUARANTOR UNDER THIS AGREEMENT AND SUCH GUARANTOR’S GUARANTEE.
NOTWITHSTANDING THE FOREGOING, ANY GUARANTOR MAY (I) MERGE INTO OR TRANSFER ALL
OR PART OF ITS PROPERTIES AND ASSETS TO ANOTHER GUARANTOR OR THE BORROWER,
(II) MERGE WITH AN AFFILIATE OF THE BORROWER SOLELY FOR THE PURPOSE OF
REINCORPORATING THE GUARANTOR IN THE UNITED STATES, ANY STATE THEREOF, THE
DISTRICT OF COLUMBIA OR ANY TERRITORY THEREOF OR (III) CONVERT INTO A
CORPORATION, PARTNERSHIP, LIMITED PARTNERSHIP, LIMITED LIABILITY CORPORATION OR
TRUST ORGANIZED OR EXISTING UNDER THE LAWS OF THE JURISDICTION OF ORGANIZATION
OF SUCH GUARANTOR.


 


(E)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY,
THE MERGERS CONTEMPLATED BY THE ACQUISITION AGREEMENT SHALL BE PERMITTED WITHOUT
COMPLIANCE WITH THIS SECTION 9.14.


 

9.15.                             Successor Corporation Substituted.  Upon any
consolidation or merger, or any sale, assignment, transfer, lease, conveyance or
other disposition of all or substantially all of the assets of the Borrower in
accordance with Section 9.14 hereof, the successor corporation formed by such
consolidation or into or with which the Borrower is merged or to which such
sale, assignment, transfer, lease, conveyance or other disposition is made shall
succeed to, and be substituted for (so that from and after the date of such
consolidation, merger, sale, lease, conveyance or other disposition, the
provisions of this Agreement referring to the Borrower shall refer instead to
the successor corporation and not to the Borrower), and may exercise every right
and power of the Borrower under this Agreement with the same effect as if such
successor Person had been named as the Borrower herein; provided that the
predecessor Borrower shall not be relieved from the obligation to pay the
principal of and interest, if any, on the Loans except in the case of a sale,
assignment, transfer, conveyance or other disposition of all of the Borrower’s
assets that meets the requirements of Section 9.14 hereof.

 


9.16.                             [RESERVED].

 


9.17.                             [RESERVED].

 


9.18.                             LIMITATION ON LAYERING.

 

The Borrower shall not, and shall not permit any Guarantor to, directly or
indirectly, incur any Indebtedness (including Acquired Indebtedness) that is
subordinate in right of payment to any Senior Indebtedness of the Borrower or
such Guarantor, as the case may be, unless such Indebtedness is either:

 

103

--------------------------------------------------------------------------------


 

(1)                                  pari passu in right of payment with the
Loans or such Guarantor’s Guarantee, as the case may be; or

 

(2)                                  expressly subordinated in right of payment
to the Loans or such Guarantor’s Guarantee, as the case may be.

 

This agreement shall not treat (1) unsecured Indebtedness as subordinated or
junior to Secured Indebtedness merely because it is unsecured or (2) Senior
Indebtedness as subordinated or junior to any other Senior Indebtedness merely
because it has a junior priority with respect to the same collateral.

 


SECTION 10.                                    [RESERVED].

 


SECTION 11.                                    DEFAULTS AND REMEDIES

 

11.1.                             Events of Default.

 

(I)                                              Any of the following events
referred to in any of Sections 11.1(a) through (i) shall constitute an “Event of
Default”:

 

(a)                                          default in payment when due and
payable, upon redemption, acceleration or otherwise, of principal of, or
premium, if any, on the Loans (whether or not such payment will be prohibited by
Section 14 hereto);

 

(b)                                         default for 30 days or more in the
payment when due of interest on or with respect to the Loans (whether or not
such payment will be prohibited by Section 14 hereto);

 

(c)                                  failure by the Borrower for 120 days after
receipt of written notice given by the Administrative Agent or (x) prior to the
Interim Loan Conversion Date, the Required Holders of a majority of the Required
Debt or (y) on or after the Interim Loan Conversion Date, Holders holding at
least 30% in aggregate principal amount of the Required Debt then outstanding,
to comply with any of its obligations, covenants or agreements contained in
Section 9.1;

 

(d)                                         (1)  failure by the Borrower or any
Guarantor for 60 days after receipt of written notice given by the
Administrative Agent or (x) prior to the Interim Loan Conversion Date, the
Required Holders of a majority of the Required Debt or (y) on or after the
Interim Loan Conversion Date, Holders holding at least 30% in aggregate
principal amount of the Required Debt then outstanding, to comply with any of
its obligations, covenants or agreements (other than a default referred to in
clauses (a), (b) and (c) above) contained in this Agreement or the Loans or
(2) failure by the Borrower or any Guarantor in the due performance of its
obligation to issue Senior Subordinated Notes as contemplated in Section 2.14
and such default shall continue unremedied for a period of at least 30 days;

 

104

--------------------------------------------------------------------------------


 

(e)                                          default under any mortgage,
indenture or instrument under which there is issued or by which there is secured
or evidenced any Indebtedness for money borrowed by the Borrower or any of its
Restricted Subsidiaries or the payment of which is guaranteed by the Borrower or
any of its Restricted Subsidiaries, other than Indebtedness owed to the Borrower
or a Restricted Subsidiary, whether such Indebtedness or guarantee now exists or
is created after the issuance of the Loans, if both:

 

(i)                                     such default either results from the
failure to pay any principal of such Indebtedness at its stated final maturity
(after giving effect to any applicable grace periods) or relates to an
obligation other than the obligation to pay principal of any such Indebtedness
at its stated final maturity and results in the holder or holders of such
Indebtedness causing such Indebtedness to become due prior to its stated
maturity; and

 

(ii)                                  the principal amount of such Indebtedness,
together with the principal amount of any other such Indebtedness in default for
failure to pay principal at stated final maturity (after giving effect to any
applicable grace periods), or the maturity of which has been so accelerated,
aggregates $100.0 million or more at any one time outstanding;

 

(f)                                            failure by the Borrower or any
Significant Subsidiary (or group of Restricted Subsidiaries that together would
constitute a Significant Subsidiary) to pay final non-appealable judgments
aggregating in excess of $100.0 million, which final judgments remain unpaid,
undischarged and unstayed for a period of more than 60 days after such judgment
becomes final, and in the event such judgment is covered by insurance, an
enforcement proceeding has been commenced by any creditor upon such judgment or
decree which is not promptly stayed;

 

(g)                                         the Borrower or any of its
Restricted Subsidiaries that is a Significant Subsidiary or any group of
Restricted Subsidiaries that, taken together, would constitute a Significant
Subsidiary, pursuant to or within the meaning of any Bankruptcy Law:

 

(i)                                     commences proceedings to be adjudicated
bankrupt or insolvent;

 

(ii)                                  consents to the institution of bankruptcy
or insolvency proceedings against it, or the filing by it of a petition or
answer or consent seeking reorganization or relief under applicable Bankruptcy
Law;

 

(iii)                               consents to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator or other similar official of it or
for all or substantially all of its property;

 

(iv)                              makes a general assignment for the benefit of
its creditors; or

 

(v)                                 generally is not paying its debts as they
become due;

 

105

--------------------------------------------------------------------------------


 

(h)                                 a court of competent jurisdiction enters an
order or decree under any Bankruptcy Law that:

 

(i)                                     is for relief against the Borrower or
any of its Restricted Subsidiaries that is a Significant Subsidiary or any group
of Restricted Subsidiaries that, taken together, would constitute a Significant
Subsidiary, in a proceeding in which the Borrower or any such Restricted
Subsidiaries, that is a Significant Subsidiary or any group of Restricted
Subsidiaries that, taken together, would constitute a Significant Subsidiary, is
to be adjudicated bankrupt or insolvent;

 

(ii)                                  appoints a receiver, liquidator, assignee,
trustee, sequestrator or other similar official of the Borrower or any of its
Restricted Subsidiaries that is a Significant Subsidiary or any group of
Restricted Subsidiaries that, taken together, would constitute a Significant
Subsidiary, or for all or substantially all of the property of the Borrower or
any of its Restricted Subsidiaries that is a Significant Subsidiary or any group
of Restricted Subsidiaries that, taken together, would constitute a Significant
Subsidiary; or

 

(iii)                               orders the liquidation of the Borrower or
any of its Restricted Subsidiaries that is a Significant Subsidiary or any group
of Restricted Subsidiaries that, taken together, would constitute a Significant
Subsidiary;

 

and the order or decree remains unstayed and in effect for 60 consecutive days;
or

 

(i)                                             the Guarantee of any Significant
Subsidiary (or group of Restricted Subsidiaries that together would constitute a
Significant Subsidiary) shall for any reason cease to be in full force and
effect or be declared null and void or any responsible officer of any Guarantor
that is a Significant Subsidiary (or group of Subsidiaries that together would
constitute a Significant Subsidiary), as the case may be, denies that it has any
further liability under its Guarantee or gives notice to such effect, other than
by reason of the termination of this Agreement or the release of any such
Guarantee in accordance with this Agreement.

 

(II)                                In the event of any Event of Default
specified in clause (d) of Section 11.1(I) hereof, such Event of Default and all
consequences thereof (excluding any resulting payment default, other than as a
result of acceleration of the Senior Subordinated Interim Loans) will be
annulled, waived and rescinded, automatically and without any action by the
Administrative Agent or the Required Holders holding at least a majority of the
Required Debt, if within 20 days after such Event of Default arose:

 

(a)                                  the Indebtedness or guarantee that is the
basis for such Event of Default has been discharged; or

 

(b)                                 holders thereof have rescinded or waived the
acceleration, notice or action (as the case may be) giving rise to such Event of
Default; or

 

(c)                                  the default that is the basis for such
Event of Default has been cured.

 

106

--------------------------------------------------------------------------------


 

11.2.                             [Reserved].

 

11.3.                             [Reserved].

 

11.4.                             [Reserved].

 

11.5.                             [Reserved].

 

11.6.                             [Reserved].

 

11.7.                             [Reserved].

 

11.8.                             [Reserved].

 

11.9.                             [Reserved].

 

11.10.                       [Reserved].

 

11.11.                       [Reserved].

 

11.12.                       [Reserved].

 

11.13.                       [Reserved].

 

11.14.                       [Reserved].

 

11.15.                       [Reserved].

 

11.16.                       Remedies upon Event of Default, Waivers of Past
Defaults.

 


(A)                                  IF ANY EVENT OF DEFAULT (OTHER THAN AN
EVENT OF DEFAULT SPECIFIED IN CLAUSE (G) OR (H) OF SECTION 11.1(I) HEREOF)
OCCURS AND IS CONTINUING UNDER THIS AGREEMENT, (X) PRIOR TO THE INTERIM LOAN
CONVERSION DATE, THE ADMINISTRATIVE AGENT MAY AND, UPON THE WRITTEN REQUEST OF
THE REQUIRED HOLDERS OF A MAJORITY OF THE REQUIRED DEBT OR (Y) ON OR AFTER THE
INTERIM LOAN CONVERSION DATE, THE ADMINISTRATIVE AGENT MAY, AND UPON THE WRITTEN
REQUEST OF REQUIRED HOLDERS HOLDING AT LEAST 30% IN AGGREGATE PRINCIPAL AMOUNT
OF REQUIRED DEBT THEN OUTSTANDING SHALL DECLARE THE PRINCIPAL, PREMIUM, IF ANY,
INTEREST AND ANY OTHER MONETARY OBLIGATIONS ON ALL THE THEN OUTSTANDING LOANS TO
BE DUE AND PAYABLE IMMEDIATELY. UPON THE EFFECTIVENESS OF SUCH DECLARATION, SUCH
PRINCIPAL AND INTEREST SHALL BE DUE AND PAYABLE IMMEDIATELY; PROVIDED, HOWEVER,
THAT SO LONG AS ANY INDEBTEDNESS UNDER THE SENIOR SECURED CREDIT AGREEMENT
PERMITTED TO BE INCURRED UNDER THIS AGREEMENT SHALL BE OUTSTANDING, NO SUCH
ACCELERATION SHALL BE EFFECTIVE UNTIL THE EARLIER OF:


 

(1)                                  acceleration of any such Indebtedness under
the Senior Secured Credit Agreement; or

 

(2)                                  five Business Days after the giving of
written notice of such acceleration to the Borrower and the administrative agent
under the Senior Secured Credit Agreement.

 

107

--------------------------------------------------------------------------------


 

Upon the effectiveness of such declaration, such principal and interest shall be
due and payable immediately.

 

Notwithstanding the foregoing, in the case of an Event of Default arising under
clause (g) or (h) of Section 11.1(I) hereof, all outstanding Loans shall be due
and payable immediately without further action or notice.

 


(B)                                 THE REQUIRED HOLDERS HOLDING AT LEAST A
MAJORITY OF THE REQUIRED DEBT BY NOTICE TO THE ADMINISTRATIVE AGENT MAY ON
BEHALF OF ALL LENDERS WAIVE ANY EXISTING DEFAULT AND ITS CONSEQUENCES HEREUNDER,
EXCEPT A CONTINUING DEFAULT IN THE PAYMENT OF THE PRINCIPAL OF, PREMIUM, IF ANY,
OR INTEREST ON, ANY LOANS (HELD BY A NON-CONSENTING LENDER) AND RESCIND ANY
ACCELERATION WITH RESPECT TO THE LOANS AND ITS CONSEQUENCES (PROVIDED SUCH
RESCISSION WOULD NOT CONFLICT WITH ANY JUDGMENT OF A COURT OF COMPETENT
JURISDICTION; AND THAT THE REQUIRED HOLDERS HOLDING AT LEAST A MAJORITY OF THE
REQUIRED DEBT MAY RESCIND AN ACCELERATION AND ITS CONSEQUENCES, INCLUDING ANY
RELATED PAYMENT DEFAULT THAT RESULTED FROM SUCH ACCELERATION.  UPON ANY SUCH
WAIVER, SUCH DEFAULT SHALL CEASE TO EXIST, AND ANY EVENT OF DEFAULT ARISING
THEREFROM SHALL BE DEEMED TO HAVE BEEN CURED FOR EVERY PURPOSE OF THIS
AGREEMENT; BUT NO SUCH WAIVER SHALL EXTEND TO ANY SUBSEQUENT OR OTHER DEFAULT OR
IMPAIR ANY RIGHT CONSEQUENT THEREON.


 

11.17.                       Application of Proceeds.  Any amount received by
the Administrative Agent from any Loan Party following any acceleration of the
Obligations under this Agreement or any Event of Default with respect to the
Borrower under Section 11.1(I)(g) or (h) shall be applied:

 

(I)                                     FIRST, TO THE PAYMENT OF ALL REASONABLE
AND DOCUMENTED COSTS AND EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH ANY COLLECTION OR SALE OR OTHERWISE IN CONNECTION WITH ANY LOAN
DOCUMENT, INCLUDING ALL COURT COSTS AND THE REASONABLE FEES AND EXPENSES OF ITS
AGENTS AND LEGAL COUNSEL, THE REPAYMENT OF ALL ADVANCES MADE BY THE
ADMINISTRATIVE AGENT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT ON BEHALF OF ANY
LOAN PARTY AND ANY OTHER REASONABLE AND DOCUMENTED COSTS OR EXPENSES INCURRED IN
CONNECTION WITH THE EXERCISE OF ANY RIGHT OR REMEDY HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT;

 

(II)                                  SECOND, TO THE GUARANTEED PARTIES, AN
AMOUNT (X) EQUAL TO ALL OBLIGATIONS OWING TO THEM ON THE DATE OF ANY
DISTRIBUTION AND SUCH MONEYS SHALL BE INSUFFICIENT TO PAY SUCH AMOUNTS IN FULL,
THEN RATABLY (WITHOUT PRIORITY OF ANY ONE OVER ANY OTHER) TO SUCH GUARANTEED
PARTIES IN PROPORTION TO THE UNPAID AMOUNTS THEREOF; AND

 

(III)                               THIRD, ANY SURPLUS THEN REMAINING SHALL BE
PAID TO THE APPLICABLE LOAN PARTIES OR THEIR SUCCESSORS OR ASSIGNS OR TO
WHOMSOEVER MAY BE LAWFULLY ENTITLED TO RECEIVE THE SAME OR AS A COURT OF
COMPETENT JURISDICTION MAY DIRECT.

 

108

--------------------------------------------------------------------------------


 


SECTION 12.                                    THE AGENTS

 

12.1.                             Appointment.


 


(A)                                          EACH LENDER HEREBY IRREVOCABLY
DESIGNATES AND APPOINTS THE ADMINISTRATIVE AGENT AS THE AGENT OF SUCH LENDER
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND IRREVOCABLY AUTHORIZES THE
ADMINISTRATIVE AGENT, IN SUCH CAPACITY, TO TAKE SUCH ACTION ON ITS BEHALF UNDER
THE PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND TO EXERCISE
SUCH POWERS AND PERFORM SUCH DUTIES AS ARE EXPRESSLY DELEGATED TO THE
ADMINISTRATIVE AGENT BY THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL
THERETO.  THE PROVISIONS OF THIS SECTION 12 (OTHER THAN SECTION 12.1(C) WITH
RESPECT TO THE JOINT LEAD ARRANGERS AND SECTION 12.9 WITH RESPECT TO THE
BORROWER) ARE SOLELY FOR THE BENEFIT OF THE AGENTS AND THE LENDERS, AND THE
BORROWER SHALL NOT HAVE RIGHTS AS THIRD PARTY BENEFICIARY OF ANY SUCH
PROVISION.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY ELSEWHERE IN THIS
AGREEMENT, THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTIES OR
RESPONSIBILITIES, EXCEPT THOSE EXPRESSLY SET FORTH HEREIN, OR ANY FIDUCIARY
RELATIONSHIP WITH ANY LENDER, AND NO IMPLIED COVENANTS, FUNCTIONS,
RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES SHALL BE READ INTO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHERWISE EXIST AGAINST THE
ADMINISTRATIVE AGENT.


 


(B)                                         [RESERVED].


 


(C)                                          EACH OF THE SYNDICATION AGENT,
JOINT LEAD ARRANGERS AND BOOKRUNNERS, EACH IN ITS CAPACITY AS SUCH, SHALL NOT
HAVE ANY OBLIGATIONS, DUTIES OR RESPONSIBILITIES UNDER THIS AGREEMENT BUT SHALL
BE ENTITLED TO ALL BENEFITS OF THIS SECTION 12.


 

12.2.                             Delegation of Duties.  The Administrative
Agent may each execute any of its duties under this Agreement and the other Loan
Documents by or through agents, sub-agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents, subagents or attorneys-in-fact selected by it in the
absence of gross negligence or willful misconduct (as determined in the final
judgment of a court of competent jurisdiction).

 

12.3.                             Exculpatory Provisions.  No Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be (a) liable for any action lawfully taken or omitted to be taken by any
of them under or in connection with this Agreement or any other Loan Document
(except for its or such Person’s own gross negligence or willful misconduct, as
determined in the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein) or (b) responsible in any
manner to any of the Lenders or any participant for any recitals, statements,
representations or warranties made by any of the Borrower, any Guarantor, any
other Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by such Agent under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of the Borrower, any Guarantor or
any other Loan Party to perform its obligations hereunder or thereunder.  No
Agent

 

109

--------------------------------------------------------------------------------


 

shall be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.

 

12.4.                             Reliance by Agents.  The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or instruction
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent.  The Administrative Agent may deem and
treat the Lender specified in the Register with respect to any amount owing
hereunder as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders or Required Holders holding a majority of the Required Debt (as
applicable) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. 
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders or Required Holders holding a
majority of the Required Debt (as applicable), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders
and all future holders of the Loans; provided that the Administrative Agent
shall not be required to take any action that, in its opinion or in the opinion
of its counsel, may expose it to liability or that is contrary to any Loan
Document or applicable law.  For purposes of determining compliance with the
conditions specified in Sections 6 and 7 on the Original Closing Date, each
Lender that signed the Original Senior Subordinated Loan Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the Original Closing Date
specifying its objection thereto.

 

12.5.                             Notice of Default.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default hereunder unless the Administrative Agent has received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default.”  In the event that the Administrative Agent receives such a
notice, it shall give notice thereof to the Lenders.  The Administrative Agent
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Required Lenders or Required Holders holding a
majority of the Required Debt (as applicable), provided that unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement requires that such action be taken only with the approval

 

110

--------------------------------------------------------------------------------


 

of the Required Lenders or Required Holders holding a majority of the Required
Debt (as applicable)or each of the Lenders, as applicable).

 

12.6.                             Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender expressly acknowledges that neither the Administrative
Agent nor any of its respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates has made any representations or warranties to it
and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of the Borrower, any Guarantor or any other Loan Party,
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower, Guarantor and other Loan Party
and made its own decision to make its Loans hereunder and enter into this
Agreement.  Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower, any Guarantor and any other Loan Party.  Except for notices, reports
and other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, assets, operations, properties, financial condition,
prospects or creditworthiness of the Borrower, any Guarantor or any other Loan
Party that may come into the possession of the Administrative Agent any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

 

12.7.                             Indemnification.  The Lenders agree to
indemnify each Agent in its capacity as such (to the extent not reimbursed by
the Loan Parties and without limiting the obligation of the Loan Parties to do
so), ratably according to their respective portions of the Total Credit Exposure
in effect on the date on which indemnification is sought (or, if indemnification
is sought after the date upon which the Commitments shall have terminated and
the Loans shall have been paid in full, ratably in accordance with their
respective portions of the Total Credit Exposure in effect immediately prior to
such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (including at any time following the
payment of the Loans) be imposed on, incurred by or asserted against any Agent
in any way relating to or arising out of the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by the Administrative Agent under or in connection with any of
the foregoing, provided that no Lender shall be liable to an Agent for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s gross negligence or willful misconduct as determined by a
final judgment of a court of competent jurisdiction; provided, further, that no
action taken by the Administrative Agent in accordance with the directions of
the Required

 

111

--------------------------------------------------------------------------------


 

Lenders or Required Holders holding a majority of the Required Debt (as
applicable) (or such other number or percentage of the Lenders or Required
Holders as shall be required by the Loan Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 12.7.  In the case of any investigation, litigation or proceeding giving
rise to any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time occur (including at any time following the payment of the
Loans), this Section 12.7 applies whether any such investigation, litigation or
proceeding is brought by any Lender or any other Person.  Without limitation of
the foregoing, each Lender shall reimburse each Agent upon demand for its
ratable share of any costs or out-of-pocket expenses (including attorneys’ fees)
incurred by such Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice rendered in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that such Agent is not reimbursed for such expenses by or on behalf of the
Borrower, provided that such reimbursement by the Lenders shall not affect the
Borrower’s continuing reimbursement obligations with respect thereto.  If any
indemnity furnished to any Agent for any purpose shall, in the opinion of such
Agent, be insufficient or become impaired, such Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished; provided, in no event shall this
sentence require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement in excess of such Lender’s pro rata portion thereof; and provided,
further, this sentence shall not be deemed to require any Lender to indemnify
any Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement resulting from such Agent’s gross
negligence or willful misconduct.  The agreements in this Section 12.7 shall
survive the payment of the Loans and all other amounts payable hereunder.

 

12.8.                             Agents in Their Individual Capacities.  Each
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Borrower, any Guarantor, and any other
Loan Party as though such Agent were not an Agent hereunder and under the other
Loan Documents.  With respect to the Loans made by it, each Agent shall have the
same rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

 

12.9.                             Successor Agents.  The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower. 
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, subject to the consent of the Borrower (not to be unreasonably
withheld or delayed) so long as no Default under Section 11.1 is continuing, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above.  Upon the acceptance of a successor’s
appointment as the Administrative Agent hereunder, and upon the transfer by the
retiring (or retired) Agent to the successor Agent

 

112

--------------------------------------------------------------------------------


 

of all sums, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Agent under the Loan Documents, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower (following the effectiveness of such appointment) to
such Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section 12 (including 12.7) and Section 13.5 shall continue in effect
for the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as an
Administrative Agent.

 

12.10.                       Withholding Tax.  To the extent required by any
applicable law, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding tax.  If the Internal
Revenue Service or any authority of the United States or other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender for any reason (including,
without limitation, because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstances that rendered the exemption from, or
reduction of, withholding tax ineffective), such Lender shall indemnify the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so) fully for all amounts paid, directly or indirectly, by
the Administrative Agent as tax or otherwise, including penalties and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses.

 

12.11.                       [Reserved].

 

12.12.                       Agents under Guarantee.  Each Guaranteed Party
hereby further authorizes the Administrative Agent, on behalf of and for the
benefit of the Guaranteed Parties, to be the agent for and representative of the
Guaranteed Parties with respect to the Guarantees.  Subject to Section 13.1,
without further written consent or authorization from any Guaranteed Party, the
Administrative Agent may execute any documents or instruments necessary to in
connection with a sale or disposition of assets permitted by this Agreement,
release any Guarantor from the Guarantee, or with respect to which Required
Lenders (or such other Lenders as may be required to give such consent under
Section 13.1) have otherwise consented.

 

12.13.                       Right to Enforce Guarantee.  Anything contained in
any of the Loan Documents to the contrary notwithstanding, the Borrower, the
Agents and each Guaranteed Party hereby agree that no Guaranteed Party shall
have any right individually to enforce the Guarantee, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
the Administrative Agent, on behalf of the Guaranteed Parties in accordance with
the terms hereof and all powers, rights and remedies under the Guarantee may be
exercised solely by the Administrative Agent, on behalf of the Guaranteed
Parties.

 

113

--------------------------------------------------------------------------------



 


SECTION 13.                                    MISCELLANEOUS

 

13.1.                             Amendments, Waivers and Releases.  (a)Neither
this Agreement nor any other Loan Document, nor any terms hereof or thereof, may
be amended, supplemented or modified except in accordance with the provisions of
this Section 13.1.  The Required Holders holding a majority of the Required Debt
may, or, with the written consent of the Required Holders holding a majority of
the Required Debt, the Administrative Agent may, from time to time, (a) enter
into with the relevant Loan Party or Loan Parties written amendments,
supplements or modifications hereto and to the other Loan Documents for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Loan Parties
hereunder or thereunder, (b) waive in writing, on such terms and conditions as
the Required Holders holding a majority of the Required Debt or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences or (c) consent to amendments, supplements
or modifications to the form of the Senior Subordinated Refinancing Indenture;
provided, however, that each such waiver and each such amendment, supplement or
modification shall be effective only in the specific instance and for the
specific purpose for which given and provided, further, that no such waiver and
no such amendment, supplement or modification shall (i) forgive or reduce any
portion of any Loan or extend the final scheduled maturity date of any Loan or
reduce the stated rate (it being understood that any change to the definition of
Consolidated Leverage Ratio or Fixed Charge Coverage Ratio or in the component
definitions thereof shall not constitute a reduction in the rate and only the
consent of the Required Holders holding a majority of the Required Debt shall be
necessary to waive any obligation of the Borrower to pay interest at the
“default rate” or amend Section 2.8(c)), or forgive any portion, or extend the
date for the payment, of any interest or fee payable hereunder (other than as a
result of waiving the applicability of any post-default increase in interest
rates), or extend the final expiration date of any Lender’s Commitment or
increase the aggregate amount of the Commitments of any Lender, or amend or
modify any provisions of Section 5.3(a) (with respect to the ratable allocation
of any payments only) and 13.8(a) and 13.20, or make any Loan, interest, Fee or
other amount payable in any currency other than expressly provided herein, in
each case without the written consent of each Lender directly and adversely
affected thereby (or, in the case of any Fees, the written consent of the
Administrative Agent), or (ii) amend, modify or waive any provision of this
Section 13.1 or reduce the percentages specified in the definitions of the terms
“Required Holders,” consent to the assignment or transfer by the Borrower of its
rights and obligations under any Loan Document to which it is a party (except as
permitted pursuant to Section 9.14) or alter the order of application set forth
in Section 11.17, in each case without the written consent of each Lender
directly and adversely affected thereby, or (iii) amend, modify or waive any
provision of Section 12 without the written consent of the then-current
Administrative Agent in a manner that directly and adversely affects such
Person, (iv) release all or substantially all of the Guarantors under the
Guarantees (except as expressly permitted by the Guarantees or this Agreement)
except with the prior written consent of each Lender or (v) amend, modify or
waive any provision of Section 2.14 without the written consent of each Lender
directly and adversely affected thereby or (vi) amend or modify any provision of
the Senior Subordinated Refinancing Indenture that requires (or would, if any
Senior Subordinated Notes were outstanding, require) the approval of all holders
of Senior Subordinated Notes, without the written consent of each Lender
directly and adversely affected thereby.  Any

 

114

--------------------------------------------------------------------------------


 

such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon the Borrower,
such Lenders, the Administrative Agent and all future holders of the affected
Loans.  In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon.  In connection with
the foregoing provisions, the Administrative Agent may, but shall have no
obligations to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.

 


(A)                                  NOTWITHSTANDING THE FOREGOING, WITHOUT
NOTICE TO OR THE CONSENT OF ANY LENDERS AND WITHOUT ANY FURTHER ACTION NECESSARY
BY THE PARTIES HERETO, EFFECTIVE AS OF THE INITIAL LOAN MATURITY DATE, IN THE
EVENT OF ANY INCONSISTENCY BETWEEN THE TERMS CONTAINED IN SECTIONS 8, 9 AND 11
OF THIS AGREEMENT AND THE CORRESPONDING TERMS CONTAINED IN THE SENIOR
SUBORDINATED REFINANCING INDENTURE, SUCH PROVISIONS OF THIS AGREEMENT SHALL BE
REPLACED WITH CORRESPONDING PROVISIONS OF THE SENIOR SUBORDINATED REFINANCING
INDENTURE, AND, TO THE EXTENT NECESSARY TO GIVE EFFECT TO THE FOREGOING, EACH
DEFINED TERM USED IN THE SECTIONS OF THE SENIOR SUBORDINATED REFINANCING
INDENTURE SHALL HAVE THE MEANING SET FORTH IN THE SENIOR SUBORDINATED
REFINANCING INDENTURE, SUBJECT TO THE TERMS OF SECTION 1.2(H), AS APPLICABLE. 
THE APPLICABLE PROVISIONS OF THE SENIOR SUBORDINATED REFINANCING INDENTURE AS
DESCRIBED IN EXHIBIT B SHALL BE DEEMED INCORPORATED AND SET FORTH IN THIS
AGREEMENT TO THE EXTENT NECESSARY TO GIVE EFFECT TO THE FOREGOING.  IN
FURTHERANCE OF THE FOREGOING, THE ADMINISTRATIVE AGENT WILL (AND THE LENDERS
HEREBY AUTHORIZE AND DIRECT THE ADMINISTRATIVE AGENT TO), AT THE REQUEST OF THE
BORROWER, ENTER INTO SUCH TECHNICAL AMENDMENTS AND OTHER MODIFICATIONS TO THIS
AGREEMENT AS ARE REASONABLY NECESSARY TO EFFECT THE FOREGOING.


 

(c)                                  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender (it
being understood that any Commitments or Loans held or deemed held by any
Defaulting Lender shall be excluded for a vote of the Lenders hereunder
requiring any consent of the Lenders).

 

(d)                                 The Lenders hereby irrevocably agree that
the Guarantors shall be released from the Guarantees and no further action by
such Guarantor, the Borrower or the Administrative Agent is required for the
release of such Guarantor’s Guarantee, upon: (1)(A)  any sale, exchange or
transfer (by merger or otherwise) of the Capital Stock of such Guarantor
(including any sale, exchange or transfer), after which the applicable Guarantor
is no longer a Restricted Subsidiary or all or substantially all the assets of
such Guarantor which sale, exchange or transfer is made in compliance with the
applicable provisions of this Agreement; (B) the release or discharge of the
guarantee by such Guarantor of the Senior Secured Credit Agreement or such other
guarantee that resulted in the creation of such Guarantee, except a discharge or
release by or as a result of payment under such guarantee; (C) the designation
of any Restricted Subsidiary that is a Guarantor as an Unrestricted Subsidiary
in compliance with Section 9.5 hereof and the definition of “Unrestricted
Subsidiary” hereunder; or (D) the Borrower’s obligations under this Agreement

 

115

--------------------------------------------------------------------------------


 

being discharged in accordance with the terms of this Agreement; and (2) such
Guarantor delivering to the Administrative Agent an Officer’s Certificate and an
Opinion of Counsel, each stating that all conditions precedent provided for in
this Agreement relating to such transaction have been complied with.

 

(e)                                  The Lenders hereby authorize the
Administrative Agent to execute and deliver any instruments, documents, and
agreements necessary or desirable to evidence and confirm the release of any
Guarantor pursuant to the foregoing provisions of this paragraph, all without
the further consent or joinder of any Lender.

 

(f)                                    Notwithstanding anything herein to the
contrary, (i) if any amendment, waiver or other modification would by its terms
disproportionately affect the holders of any one or more classes of Required
Debt, such amendment, waiver or other modification shall also require the
consent of the holders of at least a majority in aggregate principal amount of
the then outstanding amount of such class or classes of Required Debt, voting as
a single class and (ii) if any amendment, waiver or other modification would
only affect the holders of any one class of Required Debt, consent of the
respective holders, if applicable, holding at least a majority in aggregate
principal amount of the then outstanding amount of such class of Required Debt,
if any are outstanding, and not the consent of the Required Holders of a
majority of the Required Debt, as the case may be, acting as a single class,
shall be required

 

13.2.                        Notices.  Unless otherwise expressly provided
herein, all notices and other communications provided for hereunder or under any
other Loan Document shall be in writing (including by facsimile transmission). 
All such written notices shall be mailed, faxed or delivered to the applicable
address, facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(a)                                  if to the Borrower or the Administrative
Agent, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 13.2 or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other parties; and

 

(b)                                 if to any Lender, to the address, facsimile
number, electronic mail address or telephone number specified in its
Administrative Questionnaire or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the Borrower and the Administrative Agent.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three (3) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail, when delivered; provided that notices and other communications
to the Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9
and 5.1 shall not be effective until received.

 

116

--------------------------------------------------------------------------------


 

13.3.                             No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder or under the other
Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

13.4.                             Survival of Representations and Warranties. 
All representations and warranties made hereunder, in the other Loan Documents
and in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans hereunder.

 

13.5.                             Payment of Expenses; Indemnification.  The
Borrower agrees (a) to pay or reimburse the Agents for all their reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution and delivery of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees, disbursements and other charges of Cahill Gordon & Reindel
LLP and one counsel in each relevant local jurisdiction, (b) to pay or reimburse
each Agent for all its reasonable out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any other documents, including the
reasonable fees, disbursements and other charges of Cahill Gordon & Reindel LLP,
as counsel to the Agents, or such other counsel retained with the Borrower’s
consent (such consent not to be unreasonably withheld), (c) to pay, indemnify,
and hold harmless each Lender and Agent from, any and all recording and filing
fees and (d) to pay, indemnify, and hold harmless each Lender and Agent and
their respective Affiliates, directors, officers, employees, trustees,
investment advisors and agents from and against any and all other liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever,
including reasonable and documented fees, disbursements and other charges of one
primary counsel and one local counsel in each relevant jurisdiction to such
indemnified Persons (unless there is an actual or perceived conflict of interest
or the availability of different claims or defenses in which case each such
Person may retain its own counsel), related to the Transactions (including,
without limitation, the Merger) or, with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any other documents, including, without limitation, any of the
foregoing relating to the violation of, noncompliance with or liability under,
any Environmental Law (other than by such indemnified person or any of its
Affiliates, officers, directors, employees or agents) or to any actual or
alleged presence, release or threatened release of Hazardous Materials involving
or attributable to the operations of the Borrower, any of its Subsidiaries or
any of the Real Estate (all the foregoing in this clause (d), collectively, the
“indemnified liabilities”), provided that the Borrower shall have no obligation
hereunder to any Agent or any Lender or any of their respective Affiliates,
officers, directors, employees or agents with respect to indemnified liabilities
to the extent it has been determined by a final non-appealable judgment of a
court of competent jurisdiction to have resulted from (i) the gross negligence,
bad faith or willful misconduct of the party

 

117

--------------------------------------------------------------------------------


 

to be indemnified or any of its Affiliates, officers, directors, employees or
agents, or (ii) any material breach of any Loan Document by the party to be
indemnified.  No Person entitled to indemnification under clause (d) of this
Section 13.5 shall be liable for any damages arising from the use by others of
any information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any such Person have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Original Closing Date).  In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 13.5
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors,
stockholders or creditors or any other Person, whether or not any Person
entitled to indemnification under clause (d) of this Section 13.5 is otherwise a
party thereto.  All amounts payable under this Section 13.5 shall be paid within
ten Business Days of receipt by the Borrower of an invoice relating thereto
setting forth such expense in reasonable retail.  The agreements in this
Section 13.5 shall survive repayment of the Loans and all other amounts payable
hereunder.

 

13.6.                        Successors and Assigns; Participations and
Assignments.

 


(A)                                  THE PROVISIONS OF THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT (I) EXCEPT AS EXPRESSLY
PERMITTED BY SECTION 10.3, THE BORROWER MAY NOT ASSIGN OR OTHERWISE TRANSFER ANY
OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT AND EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR TRANSFER
BY THE BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND (II) NO LENDER
MAY ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT IN
ACCORDANCE WITH THIS SECTION 13.6.  NOTHING IN THIS AGREEMENT, EXPRESSED OR
IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES
HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, PARTICIPANTS
(TO THE EXTENT PROVIDED IN CLAUSE (C) OF THIS SECTION 13.6) AND, TO THE EXTENT
EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE ADMINISTRATIVE
AGENT AND THE LENDERS AND EACH OTHER PERSON ENTITLED TO INDEMNIFICATION UNDER
SECTION 13.5) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON
OF THIS AGREEMENT.


 


(B)                                 (I)  SUBJECT TO THE CONDITIONS SET FORTH IN
CLAUSE (B)(II) BELOW, ANY LENDER MAY AT ANY TIME ASSIGN TO ONE OR MORE ASSIGNEES
ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING
ALL OR A PORTION OF ITS COMMITMENTS AND THE LOANS AT THE TIME OWING TO IT) WITH
THE PRIOR WRITTEN CONSENT (SUCH CONSENT NOT BE UNREASONABLY WITHHELD OR DELAYED;
IT BEING UNDERSTOOD THAT, WITHOUT LIMITATION, THE BORROWER SHALL HAVE THE RIGHT
TO WITHHOLD OR DELAY ITS CONSENT TO ANY ASSIGNMENT IF, IN ORDER FOR SUCH
ASSIGNMENT TO COMPLY WITH APPLICABLE LAW, THE BORROWER WOULD BE REQUIRED TO
OBTAIN THE CONSENT OF, OR MAKE ANY FILING OR REGISTRATION WITH, ANY GOVERNMENTAL
AUTHORITY) OF:


 

(A)                              the Borrower, provided that no consent of the
Borrower shall be required for an assignment to (1) a Lender, an Affiliate of a
Lender, an Approved Fund, (2) if an Event of Default under Section 11.1(I)(a),
(b), (g) or (h) has occurred and is continuing, any other assignee or (3) to a
Person not more than 14 days following the Original

 

118

--------------------------------------------------------------------------------


 

Closing Date to the extent the Borrower has previously consented to an
allocation of Loans of Commitments in an amount greater than or equal to the
amount assigned to a Person in such time period; and

 

(B)                                the Administrative Agent (which consent shall
not be unreasonably withheld or delayed), provided that no consent of the
Administrative Agent shall be required for an assignment of any Loan to a
Lender, an Affiliate of a Lender or an Approved Fund.

 

Notwithstanding the foregoing, no such assignment shall be made to a natural
person.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                              except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 in excess thereof or, unless each of the Borrower and the
Administrative Agent otherwise consents (which consents shall not be
unreasonably withheld or delayed), provided that no such consent of the Borrower
shall be required if an Event of Default under Section 11.1(I)(a), (b), (g) or
(h) has occurred and is continuing; provided further that contemporaneous
assignments to a single assignee made by Affiliates of Lenders and related
Approved Funds shall be aggregated for purposes of meeting the minimum
assignment amount requirements stated above;

 

(B)                                each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                                The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance via an
electronic settlement system reasonably acceptable to the Administrative Agent,
together with a processing and recordation fee in the amount of $3,500 via an
electronic settlement system acceptable to the Administrative Agent; provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment;

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire in a
form approved by the Administrative Agent (the “Administrative Questionnaire”)
and applicable tax form; and

 

(E)                                 prior to the Interim Loan Conversion Date,
no Committed Lender shall assign to another Lender (other than another Committed
Lender) any Loans without the Borrower’s prior consent if, after giving effect
to such assignment, the Committed Lenders would hold, in the aggregate, less
than 51% of the aggregate principal amount of outstanding Loans.

 

119

--------------------------------------------------------------------------------


 

(iii)                               Subject to acceptance and recording thereof
pursuant to clause (b)(iv) of this Section 13.6, from and after the effective
date specified in each Assignment and Acceptance, the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.10, 2.11, 5.4 and 13.5).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 13.6 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (c) of this Section 13.6.

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, the
Commitments of, and principal amount of the Loans owing to each Lender pursuant
to the terms hereof from time to time (the “Register”).  Further, each Register
shall contain the name and address of the Administrative Agent and the lending
office through which each such Person acts under this Agreement.  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire and applicable tax
forms(unless the assignee shall already be a Lender hereunder), the processing
and recordation fee referred to in clause (b) of this Section 13.6 and any
written consent to such assignment required by clause (b) of this Section 13.6,
the Administrative Agent shall promptly accept such Assignment and Acceptance
and record the information contained therein in the Register.

 


(C)                                  (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF
THE BORROWER, OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ONE OR MORE
BANKS OR OTHER ENTITIES (EACH, A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION
OF ITS COMMITMENTS AND THE LOANS OWING TO IT), PROVIDED THAT (A) SUCH LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF
SUCH OBLIGATIONS, AND (C) THE BORROWER, THE ADMINISTRATIVE AGENT AND THE OTHER
LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY
AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION
SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS
AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION
OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, PROVIDED THAT SUCH AGREEMENT OR
INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL NOT,

 

120

--------------------------------------------------------------------------------



 


WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR
WAIVER DESCRIBED IN CLAUSE (I) OF THE PROVISO TO SECTION 13.1.  THAT AFFECTS
SUCH PARTICIPANT.  SUBJECT TO CLAUSE (C)(II) OF THIS SECTION 13.6, THE BORROWER
AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.10,
2.11 AND 5.4 TO THE SAME EXTENT AS IF IT WERE A LENDER AND PROVIDED THAT SUCH
PARTICIPANT AGREES TO BE SUBJECT TO THE REQUIREMENTS OF THOSE SECTIONS AS THOUGH
IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO CLAUSE
(B) OF THIS SECTION 13.6.  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO
SHALL BE ENTITLED TO THE BENEFITS OF SECTION 13.8(B) AS THOUGH IT WERE A LENDER,
PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 13.8(A) AS THOUGH IT
WERE A LENDER.


 


(II)                                          A PARTICIPANT SHALL NOT BE
ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 2.10, 2.11 OR 5.4 THAN THE
APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO
SUCH PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR WRITTEN CONSENT (WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD).  EACH LENDER THAT SELLS A
PARTICIPATION SHALL, ACTING SOLELY FOR THIS PURPOSE AS AN AGENT OF THE BORROWER,
MAINTAIN A REGISTER ON WHICH IT ENTERS THE NAME AND ADDRESS OF EACH PARTICIPANT
AND THE PRINCIPAL AMOUNTS OF EACH PARTICIPANT’S INTEREST IN THE LOANS OR OTHER
OBLIGATIONS UNDER THIS AGREEMENT (THE “PARTICIPANT REGISTER”).  THE ENTRIES IN
THE PARTICIPANT REGISTER SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR, AND SUCH
LENDER SHALL TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE PARTICIPANT
REGISTER AS THE OWNER OF SUCH LOAN OR OTHER OBLIGATION HEREUNDER AS THE OWNER
THEREOF FOR ALL PURPOSES OF THIS AGREEMENT NOTWITHSTANDING ANY NOTICE TO THE
CONTRARY.  ANY SUCH PARTICIPANT REGISTER SHALL BE AVAILABLE FOR INSPECTION BY
THE ADMINISTRATIVE AGENT AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.

 


(D)                                         ANY LENDER MAY, WITHOUT THE CONSENT
OF THE BORROWER OR THE ADMINISTRATIVE AGENT, AT ANY TIME PLEDGE OR ASSIGN A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO
SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS SECTION 13.6 SHALL NOT APPLY TO
ANY SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST, PROVIDED THAT NO SUCH
PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF
ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH
LENDER AS A PARTY HERETO.  THE BORROWER HEREBY AGREES THAT, UPON REQUEST OF ANY
LENDER AT ANY TIME AND FROM TIME TO TIME AFTER THE BORROWER HAS MADE ITS INITIAL
BORROWING HEREUNDER, THE BORROWER SHALL PROVIDE TO SUCH LENDER, AT THE
BORROWER’S OWN EXPENSE, A PROMISSORY NOTE, SUBSTANTIALLY IN THE FORM OF
EXHIBIT H, EVIDENCING THE LOANS, OWING TO SUCH LENDER.


 


(E)                                          SUBJECT TO SECTION 13.16, THE
BORROWER AUTHORIZES EACH LENDER TO DISCLOSE TO ANY PARTICIPANT, SECURED CREDITOR
OF SUCH LENDER OR ASSIGNEE (EACH, A “TRANSFEREE”) AND ANY PROSPECTIVE TRANSFEREE
ANY AND ALL FINANCIAL INFORMATION IN SUCH LENDER’S POSSESSION CONCERNING THE
BORROWER AND ITS AFFILIATES THAT HAS BEEN DELIVERED TO SUCH LENDER BY OR ON
BEHALF OF THE BORROWER AND ITS AFFILIATES PURSUANT TO THIS AGREEMENT OR THAT HAS
BEEN DELIVERED TO SUCH LENDER BY OR ON BEHALF OF THE BORROWER AND ITS AFFILIATES
IN CONNECTION WITH SUCH LENDER’S CREDIT EVALUATION OF THE BORROWER AND ITS
AFFILIATES PRIOR TO BECOMING A PARTY TO THIS AGREEMENT.


 


(F)                                            THE WORDS “EXECUTION,” “SIGNED,”
“SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AND ACCEPTANCE SHALL BE
DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE

 

121

--------------------------------------------------------------------------------



 


KEEPING OF RECORDS IN ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL
EFFECT, VALIDITY OR ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE
OF A PAPER-BASED RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS
PROVIDED FOR IN ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES
IN GLOBAL AND NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC SIGNATURES
AND RECORDS ACT, OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM ELECTRONIC
TRANSACTIONS ACT.


 


(G)                                         SPV LENDER.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY LENDER (A “GRANTING LENDER”) MAY
GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE (A “SPV”), IDENTIFIED AS SUCH IN
WRITING FROM TIME TO TIME BY THE GRANTING LENDER TO THE ADMINISTRATIVE AGENT AND
THE BORROWER, THE OPTION TO PROVIDE TO THE BORROWER ALL OR ANY PART OF ANY LOAN
THAT SUCH GRANTING LENDER WOULD OTHERWISE BE OBLIGATED TO MAKE THE BORROWER
PURSUANT TO THIS AGREEMENT; PROVIDED THAT (I) NOTHING HEREIN SHALL CONSTITUTE A
COMMITMENT BY ANY SPV TO MAKE ANY LOAN AND (II) IF AN SPV ELECTS NOT TO EXERCISE
SUCH OPTION OR OTHERWISE FAILS TO PROVIDE ALL OR ANY PART OF SUCH LOAN, THE
GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH LOAN PURSUANT TO THE TERMS
HEREOF. THE MAKING OF A LOAN BY AN SPV HEREUNDER SHALL UTILIZE THE COMMITMENT OF
THE GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH LOAN WERE MADE BY SUCH
GRANTING LENDER. EACH PARTY HERETO HEREBY AGREES THAT NO SPV SHALL BE LIABLE FOR
ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT (ALL LIABILITY
FOR WHICH SHALL REMAIN WITH THE GRANTING LENDER). IN FURTHERANCE OF THE
FOREGOING, EACH PARTY HERETO HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT) THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE
DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER OR OTHER
SENIOR INDEBTEDNESS OF ANY SPV, IT SHALL NOT INSTITUTE AGAINST, OR JOIN ANY
OTHER PERSON IN INSTITUTING AGAINST, SUCH SPV ANY BANKRUPTCY, REORGANIZATION,
ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS UNDER THE LAWS OF THE UNITED
STATES OR ANY STATE THEREOF. IN ADDITION, NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS SECTION 13.6, ANY SPV MAY (I) WITH NOTICE TO, BUT
WITHOUT THE PRIOR WRITTEN CONSENT OF, THE BORROWER AND THE ADMINISTRATIVE AGENT
AND WITHOUT PAYING ANY PROCESSING FEE THEREFOR, ASSIGN ALL OR A PORTION OF ITS
INTERESTS IN ANY LOANS TO THE GRANTING LENDER OR TO ANY FINANCIAL INSTITUTIONS
(CONSENTED TO BY THE BORROWER AND ADMINISTRATIVE AGENT) PROVIDING LIQUIDITY
AND/OR CREDIT SUPPORT TO OR FOR THE ACCOUNT OF SUCH SPV TO SUPPORT THE FUNDING
OR MAINTENANCE OF LOANS AND (II) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC
INFORMATION RELATING TO ITS LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER
OR PROVIDER OF ANY SURETY, GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH
SPV. THIS SECTION 13.6(G) MAY NOT BE AMENDED WITHOUT THE WRITTEN CONSENT OF THE
SPV. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, (X) NO SPV
SHALL BE ENTITLED TO ANY GREATER RIGHTS UNDER SECTIONS 2.10, 2.11 AND 5.4 THAN
ITS GRANTING LENDER WOULD HAVE BEEN ENTITLED TO ABSENT THE USE OF SUCH SPV AND
(Y) EACH SPV AGREES TO BE SUBJECT TO THE REQUIREMENTS OF SECTIONS 2.10, 2.11 AND
5.4 AS THOUGH IT WERE A LENDER AND HAS ACQUIRED ITS INTEREST BY ASSIGNMENT
PURSUANT TO CLAUSE (B) OF THIS SECTION 13.6.


 

13.7.                             Replacements of Lenders Under Certain
Circumstances.

 


(A)                                          THE BORROWER SHALL BE PERMITTED TO
REPLACE ANY LENDER THAT (A) REQUESTS REIMBURSEMENT FOR AMOUNTS OWING PURSUANT TO
SECTION 2.10, 2.11 OR 5.4, (B) IS AFFECTED IN THE MANNER DESCRIBED IN
SECTION 2.10(A)(III) AND AS A RESULT THEREOF ANY OF THE ACTIONS DESCRIBED IN
SUCH SECTION IS REQUIRED TO BE TAKEN OR (C) BECOMES A DEFAULTING LENDER, WITH A
REPLACEMENT

 

122

--------------------------------------------------------------------------------



 


BANK OR OTHER FINANCIAL INSTITUTION, PROVIDED THAT (I) SUCH REPLACEMENT DOES NOT
CONFLICT WITH ANY REQUIREMENT OF LAW, (II) NO EVENT OF DEFAULT UNDER
SECTION 11.1 OR 11.5 SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME OF SUCH
REPLACEMENT, (III) THE BORROWER SHALL REPAY (OR THE REPLACEMENT BANK OR
INSTITUTION SHALL PURCHASE, AT PAR) ALL LOANS AND OTHER AMOUNTS (OTHER THAN ANY
DISPUTED AMOUNTS), PURSUANT TO SECTION 2.10, 2.11 OR 5.4, AS THE CASE MAY BE)
OWING TO SUCH REPLACED LENDER PRIOR TO THE DATE OF REPLACEMENT, (IV) THE
REPLACEMENT BANK OR INSTITUTION, IF NOT ALREADY A LENDER, AND THE TERMS AND
CONDITIONS OF SUCH REPLACEMENT, SHALL BE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, (V) THE REPLACED LENDER SHALL BE OBLIGATED TO MAKE SUCH
REPLACEMENT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 13.6 (PROVIDED THAT THE
BORROWER SHALL BE OBLIGATED TO PAY THE REGISTRATION AND PROCESSING FEE REFERRED
TO THEREIN) AND (VI) ANY SUCH REPLACEMENT SHALL NOT BE DEEMED TO BE A WAIVER OF
ANY RIGHTS THAT THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER SHALL
HAVE AGAINST THE REPLACED LENDER.


 


(B)                                         IF ANY LENDER (SUCH LENDER, A
“NON-CONSENTING LENDER”) HAS FAILED TO CONSENT TO A PROPOSED AMENDMENT, WAIVER,
DISCHARGE OR TERMINATION THAT PURSUANT TO THE TERMS OF SECTION 13.1 REQUIRES THE
CONSENT OF ALL OF THE LENDERS AFFECTED AND WITH RESPECT TO WHICH THE REQUIRED
LENDERS SHALL HAVE GRANTED THEIR CONSENT, THEN PROVIDED NO EVENT OF DEFAULT THEN
EXISTS, THE BORROWER SHALL HAVE THE RIGHT (UNLESS SUCH NON-CONSENTING LENDER
GRANTS SUCH CONSENT) TO REPLACE SUCH NON-CONSENTING LENDER BY REQUIRING SUCH
NON-CONSENTING LENDER TO ASSIGN ITS LOANS, AND ITS COMMITMENTS HEREUNDER TO ONE
OR MORE ASSIGNEES REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, PROVIDED
THAT (A) ALL OBLIGATIONS OF THE BORROWER OWING TO SUCH NON-CONSENTING LENDER
BEING REPLACED SHALL BE PAID IN FULL TO SUCH NON-CONSENTING LENDER CONCURRENTLY
WITH SUCH ASSIGNMENT, AND (B) THE REPLACEMENT LENDER SHALL PURCHASE THE
FOREGOING BY PAYING TO SUCH NON-CONSENTING LENDER A PRICE EQUAL TO THE PRINCIPAL
AMOUNT THEREOF PLUS ACCRUED AND UNPAID INTEREST THEREON AND (C) THE BORROWER
SHALL PAY TO SUCH NON-CONSENTING LENDER THE AMOUNT, IF ANY, OWING TO SUCH LENDER
PURSUANT TO SECTION 5.1(B).  IN CONNECTION WITH ANY SUCH ASSIGNMENT, THE
BORROWER, ADMINISTRATIVE AGENT, SUCH NON-CONSENTING LENDER AND THE REPLACEMENT
LENDER SHALL OTHERWISE COMPLY WITH SECTION 13.6.


 

13.8.                             Adjustments; Set-off.

 


(A)                                          IF ANY LENDER (A “BENEFITED
LENDER”) SHALL AT ANY TIME RECEIVE ANY PAYMENT OF ALL OR PART OF ITS LOANS, OR
INTEREST THEREON, OR RECEIVE ANY COLLATERAL IN RESPECT THEREOF (WHETHER
VOLUNTARILY OR INVOLUNTARILY, BY SET-OFF, PURSUANT TO EVENTS OR PROCEEDINGS OF
THE NATURE REFERRED TO IN SECTION 11.1(I)(G) OR (H), OR OTHERWISE), IN A GREATER
PROPORTION THAN ANY SUCH PAYMENT TO OR COLLATERAL RECEIVED BY ANY OTHER LENDER,
IF ANY, IN RESPECT OF SUCH OTHER LENDER’S LOANS, OR INTEREST THEREON, SUCH
BENEFITED LENDER SHALL PURCHASE FOR CASH FROM THE OTHER LENDERS A PARTICIPATING
INTEREST IN SUCH PORTION OF EACH SUCH OTHER LENDER’S LOAN, OR SHALL PROVIDE SUCH
OTHER LENDERS WITH THE BENEFITS OF ANY SUCH COLLATERAL, OR THE PROCEEDS THEREOF,
AS SHALL BE NECESSARY TO CAUSE SUCH BENEFITED LENDER TO SHARE THE EXCESS PAYMENT
OR BENEFITS OF SUCH COLLATERAL OR PROCEEDS RATABLY WITH EACH OF THE LENDERS;
PROVIDED, HOWEVER, THAT IF ALL OR ANY PORTION OF SUCH EXCESS PAYMENT OR BENEFITS
IS THEREAFTER RECOVERED FROM SUCH BENEFITED LENDER, SUCH PURCHASE SHALL BE
RESCINDED, AND THE PURCHASE PRICE AND BENEFITS RETURNED, TO THE EXTENT OF SUCH
RECOVERY, BUT WITHOUT INTEREST.

 

123

--------------------------------------------------------------------------------



 


(B)                                         AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, IN ADDITION TO ANY RIGHTS AND REMEDIES OF
THE LENDERS PROVIDED BY LAW, EACH LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR
NOTICE TO THE BORROWER, ANY SUCH NOTICE BEING EXPRESSLY WAIVED BY THE BORROWER
TO THE EXTENT PERMITTED BY APPLICABLE LAW, UPON ANY AMOUNT BECOMING DUE AND
PAYABLE BY THE BORROWER HEREUNDER (WHETHER AT THE STATED MATURITY, BY
ACCELERATION OR OTHERWISE) TO SET-OFF AND APPROPRIATE AND APPLY AGAINST SUCH
AMOUNT ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR
FINAL), IN ANY CURRENCY, AND ANY OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY
CURRENCY, IN EACH CASE WHETHER DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT,
MATURED OR UNMATURED, AT ANY TIME HELD OR OWING BY SUCH LENDER OR ANY BRANCH OR
AGENCY THEREOF TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER (EXCLUDING,
FOR THE AVOIDANCE OF DOUBT, ANY SETTLEMENT ASSETS EXCEPT TO EFFECT SETTLEMENT
PAYMENTS SUCH LENDER IS OBLIGATED TO MAKE TO A THIRD PARTY IN RESPECT OF SUCH
SETTLEMENT ASSETS OR AS OTHERWISE AGREED IN WRITING BETWEEN THE BORROWER AND
SUCH LENDER).  EACH LENDER AGREES PROMPTLY TO NOTIFY THE BORROWER AND THE
ADMINISTRATIVE AGENT AFTER ANY SUCH SET-OFF AND APPLICATION MADE BY SUCH LENDER,
PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF
SUCH SET-OFF AND APPLICATION.


 

13.9.                             Counterparts.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts (including by facsimile or other electronic transmission), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

13.10.                       Severability.  Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

13.11.                       Integration.  This Agreement and the other Loan
Documents represent the agreement of the Borrower, the Administrative Agent and
the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Borrower, the
Administrative Agent nor any Lender relative to subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.  For
the avoidance of doubt, the Fee Letter and the Engagement Letter remain in full
force and effect in accordance with their terms.

 

13.12.                       GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

13.13.                       Submission to Jurisdiction; Waivers.  The Borrower
irrevocably and unconditionally:

 

(a)                                          submits for itself and its property
in any legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general

 

124

--------------------------------------------------------------------------------


 

jurisdiction of the courts of the State of New York, the courts of the United
States of America for the Southern District of New York and appellate courts
from any thereof;

 

(b)                                         consents that any such action or
proceeding may be brought in such courts and waives any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                          agrees that service of process in
any such action or proceeding may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such Person at its address set forth on Schedule 13.2 or at
such other address of which the Administrative Agent shall have been notified
pursuant to Section 13.2;

 

(d)                                         agrees that nothing herein shall
affect the right to effect service of process in any other manner permitted by
law or shall limit the right to sue in any other jurisdiction; and

 

(e)                                          waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 13.13 any special, exemplary, punitive
or consequential damages.

 

13.14.                       Acknowledgments.  The Borrower hereby acknowledges
that:

 

(a)                                          it has been advised by counsel in
the negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                                         (i) the Loans provided for hereunder
and any related arranging or other services in connection therewith (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower, on the one hand, and the Administrative Agent, the Lenders and the
other Agents on the other hand, and the Borrower and the other Loan Parties are
capable of evaluating and understanding and understand and accept the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Administrative Agent and the other Agents, is and has been acting solely
as a principal and is not the financial advisor, agent or fiduciary for the
Borrower, any other Loan Parties or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Administrative Agent nor any other Agent has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrower or any other Loan
Party with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether the
Administrative Agent or other Agent has advised or is currently advising the
Borrower, the other Loan Parties or their respective Affiliates on other
matters) and neither the Administrative Agent or other Agent has any obligation
to the Borrower, the other Loan Parties or their respective

 

125

--------------------------------------------------------------------------------


 

Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, each other Agent and each Affiliate of the foregoing may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower and its Affiliates, and neither the Administrative
Agent nor any other Agent has any obligation to disclose any of such interests
by virtue of any advisory, agency or fiduciary relationship; and (v) neither the
Administrative Agent nor any other Agent has provided and none will provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.  The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent or any other Agent with respect to any breach or alleged
breach of agency or fiduciary duty; and

 

(c)                                          no joint venture is created hereby
or by the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Borrower, on the one hand,
and any Lender, on the other hand.

 

13.15.                       WAIVERS OF JURY TRIAL.  THE BORROWER, EACH AGENT
AND EACH LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

13.16.                       Confidentiality.  The Administrative Agent, each
other Agent and each Lender shall hold all non-public information furnished by
or on behalf of the Borrower or any of its Subsidiaries in connection with such
Lender’s evaluation of whether to become a Lender hereunder or obtained by such
Lender, the Administrative Agent or such other Agent pursuant to the
requirements of this Agreement (“Confidential Information”), confidential in
accordance with its customary procedure for handling confidential information of
this nature and (in the case of a Lender that is a bank) in accordance with safe
and sound banking practices and in any event may make disclosure as required or
requested by any governmental, regulatory or self-regulatory agency or
representative thereof or pursuant to legal process or applicable law or
regulation or (a) to such Lender’s or the Administrative Agent’s or other
Agent’s attorneys, professional advisors, independent auditors, trustees or
Affiliates, (b) to an investor or prospective investor in a Securitization that
agrees its access to information regarding the Loan Parties, the Loans and the
Loan Documents is solely for purposes of evaluating an investment in a
Securitization and who agrees to treat such information as confidential, (c) to
a trustee, collateral manager, servicer, backup servicer, noteholder or secured
party in connection with the administration, servicing and reporting on the
assets serving as collateral for a securitization and who agrees to treat such
information as confidential and (d) to a nationally recognized ratings agency
that requires access to information regarding the Loan Parties, the Loans and
Loan Documents in connection with ratings issued with respect to a
Securitization; provided that unless specifically prohibited by applicable law
or court order, each Lender, the Administrative Agent and each other Agent shall
use commercially reasonable efforts to notify the Borrower of any request made
to such Lender, the

 

126

--------------------------------------------------------------------------------


 

Administrative Agent or such other Agent by any governmental, regulatory or self
regulatory agency or representative thereof (other than any such request in
connection with an examination of the financial condition of such Lender by such
agency) for disclosure of any such non-public information prior to disclosure of
such information, and provided further that in no event shall any Lender, the
Administrative Agent or any other Agent be obligated or required to return any
materials furnished by the Borrower or any Subsidiary.  Each Lender, the
Administrative Agent and each other Agent agrees that it will not provide to
prospective Transferees or to any pledgee referred to in Section 13.6 or to
prospective direct or indirect contractual counterparties in swap agreements to
be entered into in connection with Loans made hereunder any of the Confidential
Information unless such Person is advised of and agrees to be bound by the
provisions of this Section 13.16 or confidentiality provisions at least as
restrictive as those set forth in this Section 13.16.

 

13.17.                       Direct Website Communications.

 


(A)                                          THE BORROWER MAY, AT ITS OPTION,
PROVIDE TO THE ADMINISTRATIVE AGENT ANY INFORMATION, DOCUMENTS AND OTHER
MATERIALS THAT IT IS OBLIGATED TO FURNISH TO THE ADMINISTRATIVE AGENT PURSUANT
TO THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ALL NOTICES, REQUESTS,
FINANCIAL STATEMENTS, FINANCIAL AND OTHER REPORTS, CERTIFICATES AND OTHER
INFORMATION MATERIALS, BUT EXCLUDING ANY SUCH COMMUNICATION THAT (A) RELATES TO
A REQUEST FOR A NEW, OR A CONVERSION OF AN EXISTING, BORROWING OR OTHER
EXTENSION OF CREDIT (INCLUDING ANY ELECTION OF AN INTEREST RATE OR INTEREST
PERIOD RELATING THERETO), (B) RELATES TO THE PAYMENT OF ANY PRINCIPAL OR OTHER
AMOUNT DUE UNDER THE SENIOR SECURED CREDIT AGREEMENT PRIOR TO THE SCHEDULED DATE
THEREFOR, (C) PROVIDES NOTICE OF ANY DEFAULT OR EVENT OF DEFAULT UNDER THIS
AGREEMENT OR (D) IS REQUIRED TO BE DELIVERED TO SATISFY ANY CONDITION PRECEDENT
TO THE EFFECTIVENESS OF THE SENIOR SECURED CREDIT AGREEMENT AND/OR ANY BORROWING
OR OTHER EXTENSION OF CREDIT THEREUNDER (ALL SUCH NON-EXCLUDED COMMUNICATIONS
BEING REFERRED TO HEREIN COLLECTIVELY AS “COMMUNICATIONS”), BY TRANSMITTING THE
COMMUNICATIONS IN AN ELECTRONIC/SOFT MEDIUM IN A FORMAT REASONABLY ACCEPTABLE TO
THE ADMINISTRATIVE AGENT TO THE ADMINISTRATIVE AGENT AT AN EMAIL ADDRESS
PROVIDED BY THE ADMINISTRATIVE AGENT FROM TIME TO TIME; PROVIDED THAT: (I) UPON
WRITTEN REQUEST BY THE ADMINISTRATIVE AGENT, THE BORROWER SHALL DELIVER PAPER
COPIES OF SUCH DOCUMENTS TO THE ADMINISTRATIVE AGENT FOR FURTHER DISTRIBUTION TO
EACH LENDER UNTIL A WRITTEN REQUEST TO CEASE DELIVERING PAPER COPIES IS GIVEN BY
THE ADMINISTRATIVE AGENT AND (II) THE BORROWER SHALL NOTIFY (WHICH MAY BE BY
FACSIMILE OR ELECTRONIC MAIL) THE ADMINISTRATIVE AGENT OF THE POSTING OF ANY
SUCH DOCUMENTS AND PROVIDE TO THE ADMINISTRATIVE AGENT BY ELECTRONIC MAIL
ELECTRONIC VERSIONS (I.E., SOFT COPIES) OF SUCH DOCUMENTS. EACH LENDER SHALL BE
SOLELY RESPONSIBLE FOR TIMELY ACCESSING POSTED DOCUMENTS OR REQUESTING DELIVERY
OF PAPER COPIES OF SUCH DOCUMENTS FROM THE ADMINISTRATIVE AGENT AND MAINTAINING
ITS COPIES OF SUCH DOCUMENTS.  NOTHING IN THIS SECTION 13.17 SHALL PREJUDICE THE
RIGHT OF THE BORROWER, THE ADMINISTRATIVE AGENT, ANY OTHER AGENT OR ANY LENDER
TO GIVE ANY NOTICE OR OTHER COMMUNICATION PURSUANT TO ANY LOAN DOCUMENT IN ANY
OTHER MANNER SPECIFIED IN SUCH LOAN DOCUMENT.


 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the

 

127

--------------------------------------------------------------------------------


 

Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents.  Each Lender agrees (A) to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
e-mail address to which the foregoing notice may be sent by electronic
transmission and (B) that the foregoing notice may be sent to such e-mail
address.

 


(B)                                         THE BORROWER FURTHER AGREES THAT ANY
AGENT MAY MAKE THE COMMUNICATIONS AVAILABLE TO THE LENDERS BY POSTING THE
COMMUNICATIONS ON INTRALINKS OR A SUBSTANTIALLY SIMILAR ELECTRONIC TRANSMISSION
SYSTEM (THE “PLATFORM”), SO LONG AS THE ACCESS TO SUCH PLATFORM (I) IS LIMITED
TO THE AGENTS AND THE LENDERS AND TRANSFEREES OR PROSPECTIVE TRANSFEREES AND
(II) REMAINS SUBJECT TO THE CONFIDENTIALITY REQUIREMENTS SET FORTH IN
SECTION 13.16.


 


(C)                                          THE PLATFORM IS PROVIDED “AS IS”
AND “AS AVAILABLE”.  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES (COLLECTIVELY, THE “AGENT PARTIES” AND EACH AN “AGENT PARTY”) HAVE ANY
LIABILITY TO THE BORROWER, ANY LENDER, OR ANY OTHER PERSON FOR LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR EXPENSES OF ANY KIND (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF BORROWER MATERIALS THROUGH THE INTERNET, EXCEPT TO THE EXTENT
THE LIABILITY OF ANY AGENT PARTY RESULTED FROM SUCH AGENT PARTY’S (OR ANY OF ITS
RELATED PARTIES’ (OTHER THAN ANY TRUSTEE OR ADVISOR)) GROSS NEGLIGENCE, BAD
FAITH OR WILLFUL MISCONDUCT OR MATERIAL BREACH OF THE LOAN DOCUMENTS.


 


(D)                                         THE BORROWER AND EACH LENDER
ACKNOWLEDGE THAT CERTAIN OF THE LENDERS MAY BE “PUBLIC-SIDE” LENDERS (LENDERS
THAT DO NOT WISH TO RECEIVE MATERIAL NON-PUBLIC INFORMATION WITH RESPECT TO THE
BORROWER, ITS SUBSIDIARIES OR THEIR SECURITIES) AND, IF DOCUMENTS OR NOTICES
REQUIRED TO BE DELIVERED PURSUANT TO THE LOAN DOCUMENTS OR OTHERWISE ARE BEING
DISTRIBUTED THROUGH THE PLATFORM, ANY DOCUMENT OR NOTICE THAT THE BORROWER HAS
INDICATED CONTAINS ONLY PUBLICLY AVAILABLE INFORMATION WITH RESPECT TO THE
BORROWER MAY BE POSTED ON THAT PORTION OF THE PLATFORM DESIGNATED FOR SUCH
PUBLIC-SIDE LENDERS.  IF THE BORROWER HAS NOT INDICATED WHETHER A DOCUMENT OR
NOTICE DELIVERED CONTAINS ONLY PUBLICLY AVAILABLE INFORMATION, THE
ADMINISTRATIVE AGENT SHALL POST SUCH DOCUMENT OR NOTICE SOLELY ON THAT PORTION
OF THE PLATFORM DESIGNATED FOR LENDERS WHO WISH TO RECEIVE MATERIAL NONPUBLIC
INFORMATION WITH RESPECT TO THE BORROWER, ITS SUBSIDIARIES AND THEIR
SECURITIES.  NOTWITHSTANDING THE FOREGOING, THE BORROWER SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO INDICATE WHETHER ANY DOCUMENT OR NOTICE CONTAINS ONLY
PUBLICLY AVAILABLE INFORMATION.


 

13.18.                       USA PATRIOT Act.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law

 

128

--------------------------------------------------------------------------------


 

October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender to identify each Loan Party in accordance with the Patriot Act.

 

13.19.                       Judgment Currency.  If, for the purposes of
obtaining judgment in any court, it is necessary to convert a sum due hereunder
or any other Loan Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given.  The obligation of the Borrower in respect of any such sum due from it to
the Administrative Agent or the Lenders hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency.  If the amount of
the Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss.  If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

13.20.                       Payments Set Aside.  To the extent that any payment
by or on behalf of the Borrower is made to any Agent or any Lender, or any Agent
or any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.

 

13.21.                  Acknowledgements Relating to the Closing Date.  Each
Loan Party hereby (i) expressly acknowledges the terms of this Agreement,
(ii) ratifies and affirms its obligations under the Loan Documents executed by
such Loan Party and (iii) acknowledges, renews and extends its continued
liability under all such Loan Documents and agrees such Loan Documents remain in
full force and effect, including with respect to the obligations of the Borrower
as modified by this Agreement.

 

129

--------------------------------------------------------------------------------



 


SECTION 14.                          SUBORDINATION.


 

14.1.                        Agreement To Subordinate.  The Borrower agrees, and
each of the Administrative Agent and the Lenders agrees, that the payment of all
principal, premium, if any, and interest on Indebtedness under this Agreement is
subordinated in right of payment, to the extent and in the manner provided in
this Section 14, to the prior payment in full of all existing and future Senior
Indebtedness of the Borrower, and that the subordination is for the benefit of
and enforceable by the holders of such Senior Indebtedness.  The Indebtedness
that is permitted to be incurred under this Agreement shall in all respects rank
pari passu in right of payment with all existing and future Senior Subordinated
Indebtedness of the Borrower, and will be senior in right of payment to all
existing and future Subordinated Indebtedness of the Borrower; and only
Indebtedness of the Borrower that is Senior Indebtedness shall rank senior to
the Indebtedness that is permitted to be incurred under this Agreement in
accordance with the provisions set forth herein.

 

14.2.                        Liquidation, Dissolution or Bankruptcy.  Upon any
payment or distribution of the assets of the Borrower to creditors upon a total
or partial liquidation or a total or partial dissolution of the Borrower or in a
reorganization, bankruptcy, insolvency, receivership of or similar proceeding
relating to the Borrower or its property:

 

(I)                                     THE HOLDERS OF SENIOR INDEBTEDNESS OF
THE BORROWER SHALL BE ENTITLED TO RECEIVE PAYMENT IN FULL OF SUCH SENIOR
INDEBTEDNESS IN CASH OR PERMITTED INVESTMENTS BEFORE LENDERS SHALL BE ENTITLED
TO RECEIVE ANY PAYMENT; AND

 

(II)                                  UNTIL THE SENIOR INDEBTEDNESS OF THE
BORROWER IS PAID IN FULL IN CASH OR PERMITTED INVESTMENTS, ANY PAYMENT OR
DISTRIBUTION TO WHICH LENDERS WOULD BE ENTITLED BUT FOR THIS SECTION 14 SHALL BE
MADE TO HOLDERS OF SUCH SENIOR INDEBTEDNESS AS THEIR INTERESTS MAY APPEAR,
EXCEPT THAT LENDERS MAY RECEIVE PERMITTED JUNIOR SECURITIES.

 

14.3.                        Default on Senior Indebtedness of the Borrower. 
The Borrower shall not pay principal of, premium, if any, or interest on the
Loans (or pay any other Obligations relating to the Loans, including fees,
costs, expenses, indemnities and rescission or damage claims) and may not
purchase, redeem or otherwise retire any Loans (collectively, “pay the Loans”)
(except in the form of Permitted Junior Securities) if either of the following
occurs (a “Payment Default”):

 

(I)                                     ANY OBLIGATION ON ANY DESIGNATED SENIOR
INDEBTEDNESS OF THE BORROWER IS NOT PAID IN FULL IN CASH OR PERMITTED
INVESTMENTS WHEN DUE (AFTER GIVING EFFECT TO ANY APPLICABLE GRACE PERIODS); OR

 

(II)                                  ANY OTHER DEFAULT ON DESIGNATED SENIOR
INDEBTEDNESS OF THE BORROWER OCCURS AND THE MATURITY OF SUCH DESIGNATED SENIOR
INDEBTEDNESS IS ACCELERATED IN ACCORDANCE WITH ITS TERMS;

 

unless, in either case, the Payment Default has been cured or waived and any
such acceleration has been rescinded or such Designated Senior Indebtedness has
been paid in full in cash or Permitted Investments; provided, however, that the
Borrower shall be entitled to pay the Loans

 

130

--------------------------------------------------------------------------------


 

without regard to the foregoing if the Borrower and the Administrative Agent
receive written notice approving such payment from the Representatives of all
Designated Senior Indebtedness with respect to which the Payment Default has
occurred and is continuing.

 

During the continuance of any default (other than a Payment Default) with
respect to any Designated Senior Indebtedness of the Borrower pursuant to which
the maturity thereof may be accelerated without further notice (except such
notice as may be required to effect such acceleration) or the expiration of any
applicable grace periods (a “Non-Payment Default”), the Borrower shall not pay
the Loans (except in the form of Permitted Junior Securities) for a period (a
“Payment Blockage Period”) commencing upon the receipt by the Administrative
Agent (with a copy to the Borrower) of written notice (a “Blockage Notice”) of
such Non-Payment Default from the Representative of such Designated Senior
Indebtedness specifying an election to effect a Payment Blockage Period and
ending 179 days thereafter.  So long as there shall remain outstanding any
Senior Indebtedness under the Senior Secured Credit Agreement, a Blockage Notice
may be given only by the administrative agent thereunder unless otherwise agreed
to in writing by the requisite lenders named therein.  The Payment Blockage
Period shall end earlier if such Payment Blockage Period is terminated (i) by
written notice to the Administrative Agent and the Borrower from the Person or
Persons who gave such Blockage Notice; (ii) because the Non-Payment Default
giving rise to such Blockage Notice is cured, waived or otherwise no longer
continuing; or (iii) because such Designated Senior Indebtedness has been
discharged or repaid in full in cash or Permitted Investments.

 

Notwithstanding the provisions described in the immediately preceding two
sentences (but subject to the provisions contained in the first sentence of this
Section 14.3 and Section 14.2 hereof), unless the holders of such Designated
Senior Indebtedness or the Representative of such Designated Senior Indebtedness
shall have accelerated the maturity of such Designated Senior Indebtedness or a
Payment Default has occurred and is continuing, the Borrower shall be entitled
to resume paying the Loans after the end of such Payment Blockage Period.  The
Loans shall not be subject to more than one Payment Blockage Period in any
consecutive 360-day period irrespective of the number of defaults with respect
to Designated Senior Indebtedness of the Borrower during such period; provided
that if any Blockage Notice is delivered to the Administrative Agent by or on
behalf of the holders of Designated Senior Indebtedness of the Borrower (other
than the holders of Indebtedness under the Senior Secured Credit Agreement), a
Representative of holders of Indebtedness under the Senior Secured Credit
Agreement may give another Blockage Notice within such period.  However, in no
event shall the total number of days during which any Payment Blockage Period or
Periods on the Loans is in effect exceed 179 days in the aggregate during any
consecutive 360-day period, and there must be at least 181 days during any
consecutive 360-day period during which no Payment Blockage Period is in
effect.  Notwithstanding the foregoing, however, no default that existed or was
continuing on the date of delivery of any Blockage Notice to the Administrative
Agent shall be, or be made, the basis for a subsequent Blockage Notice unless
such default shall have been waived for a period of not less than 90 days (it
being acknowledged that any subsequent action, or any breach of any financial
covenants during the period after the date of delivery of a Blockage Notice,
that, in either case, would give rise to a Non-Payment Default pursuant to any
provisions under which a Non-Payment Default previously existed or was
continuing shall constitute a new Non-Payment Default for this purpose).

 

131

--------------------------------------------------------------------------------


 

14.4.                        Acceleration of Payment of Loans.  If payment of
the Loans is accelerated because of an Event of Default, the Borrower shall
promptly notify the holders of the Designated Senior Indebtedness of the
Borrower or the Representative of such Designated Senior Indebtedness of the
acceleration; provided that any failure to give such notice shall have no effect
whatsoever on the provisions of this Section 14.  If any Designated Senior
Indebtedness of the Borrower is outstanding, the Borrower may not pay the Loans
until five Business Days after the Representatives of each Designated Senior
Indebtedness of the Borrower receive notice of such acceleration and,
thereafter, the Borrower may pay the Loans only if this Section 14 otherwise
permits payment at that time.

 

14.5.                        When Distribution Must Be Paid Over.  If a
distribution is made to Lenders that, due to the provisions of this Section 14,
should not have been made to them, such Lenders are required to hold it in trust
for holders of Senior Indebtedness of the Borrower and pay it over to them as
their interests may appear.

 

14.6.                        Subrogation.  After all Senior Indebtedness of the
Borrower is paid in full in cash or Permitted Investments and until the Loans
are paid in full, Lenders shall be subrogated (equally and ratably with all
other Senior Subordinated Indebtedness pari passu with the Loans) to the rights
of holders of Senior Indebtedness of the Borrower to receive distributions
applicable to such Senior Indebtedness.  A distribution made under this
Section 14 to holders of such Senior Indebtedness that otherwise would have been
made to Lenders is not, as between the Borrower and Lenders, a payment by the
Borrower on such Senior Indebtedness.

 

14.7.                        Relative Rights.  This Section 14 defines the
relative rights of Lenders and holders of Senior Indebtedness of the Borrower. 
Nothing in this Agreement shall:

 

(I)                                     IMPAIR, AS BETWEEN THE BORROWER AND
LENDERS, THE OBLIGATION OF THE BORROWER, WHICH IS ABSOLUTE AND UNCONDITIONAL, TO
PAY PRINCIPAL OF AND INTEREST ON THE LOANS IN ACCORDANCE WITH THEIR TERMS;

 

(II)                                  PREVENT THE ADMINISTRATIVE AGENT OR ANY
LENDER FROM EXERCISING ITS AVAILABLE REMEDIES UPON A DEFAULT, SUBJECT TO THE
RIGHTS OF HOLDERS OF SENIOR INDEBTEDNESS OF THE BORROWER TO RECEIVE PAYMENTS OR
DISTRIBUTIONS OTHERWISE PAYABLE TO LENDERS AND SUCH OTHER RIGHTS OF SUCH HOLDERS
OF SENIOR INDEBTEDNESS AS SET FORTH HEREIN; OR

 

(III)                               AFFECT THE RELATIVE RIGHTS OF LENDERS AND
CREDITORS OF THE BORROWER, OTHER THAN RIGHTS OF LENDERS IN RELATION TO HOLDERS
OF SENIOR INDEBTEDNESS.

 

14.8.                        Subordination May Not Be Impaired by Borrower.  No
right of any holder of Senior Indebtedness of the Borrower to enforce the
subordination of the Indebtedness permitted to be incurred under this Agreement
shall be impaired by any act or failure to act by the Borrower or by its failure
to comply with this Agreement.

 

14.9.                        Rights of Administrative Agent and Paying Agent. 
Each Agent in its individual or any other capacity shall be entitled to hold
Senior Indebtedness of the Borrower with the same rights it would have if it
were not an Agent.  The Agent shall be entitled to all the rights set forth in
this Section 14 with respect to any Senior Indebtedness of the Borrower which
may at

 

132

--------------------------------------------------------------------------------


 

any time be held by it, to the same extent as any other holder of such Senior
Indebtedness.  Nothing in this Section 14 shall apply to claims of, or payments
to, the Agent under or pursuant to Section 13.5 hereof or any other Section of
this Agreement.

 

14.10.        Distribution or Notice to Representative.  Whenever a distribution
is to be made or a notice given to holders of Senior Indebtedness of the
Borrower, the distribution may be made and the notice given to their
Representative (if any).

 

14.11.        Section 14 Not To Prevent Events of Default or Limit Right To
Accelerate.  The failure to make a payment pursuant to the Loans by reason of
any provision in this Section 14 shall not be construed as preventing the
occurrence of a Default.  Subject to Section 14.4, nothing in this Section 14
shall have any effect on the right of the Lenders or the Administrative Agent to
accelerate the maturity of the Loans.

 

14.12.        Subordination of Subsidiary Guarantees.  The obligations of each
Guarantor under its Guarantee are subordinated in right of payment to the
obligations of such Guarantor under its Senior Indebtedness in the same manner
and to the same extent that the Loans are subordinated to Senior Indebtedness of
the Borrower pursuant to this Section 14.

 

14.13.        Reliance by Lenders of Senior Indebtedness of the Borrower on
Subordination Provisions.  Each Lender acknowledges and agrees that the
foregoing subordination provisions are, and are intended to be, an inducement
and a consideration to each holder of any Senior Indebtedness of the Borrower,
whether such Senior Indebtedness was created or acquired before or after the
Closing Date, to acquire and continue to hold, or to continue to hold, such
Senior Indebtedness and such holder of such Senior Indebtedness shall be deemed
conclusively to have relied on such subordination provisions in acquiring and
continuing to hold, or in continuing to hold, such Senior Indebtedness.

 

Without in any way limiting the generality of the foregoing paragraph, the
holders of Senior Indebtedness of the Borrower may, at any time and from time to
time, without the consent of or notice to the Administrative Agent or the
Lenders, without incurring responsibility to the Administrative Agent or the
Lenders and without impairing or releasing the subordination provided in this
Section 14 or the obligations hereunder of the Lenders to the holders of the
Senior Indebtedness of the Borrower, do any one or more of the
following:  (i) change the manner, place or terms of payment or extend the time
of payment of, or renew or alter, Senior Indebtedness of the Borrower, or
otherwise amend or supplement in any manner Senior Indebtedness of the Borrower,
or any instrument evidencing the same or any agreement under which Senior
Indebtedness of the Borrower is outstanding; (ii) sell, exchange, release or
otherwise deal with any property pledged, mortgaged or otherwise securing Senior
Indebtedness of the Borrower; (iii) release any Person liable in any manner for
the payment or collection of Senior Indebtedness of the Borrower; and
(iv) exercise or refrain from exercising any rights against the Borrower and any
other Person.

 

133

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

 

FIRST DATA CORPORATION, as Borrower

 

 

 

 

 

 

 

 

 

By:

/s/ Stanley J. Andersen

 

 

Name:

Stanley J. Andersen

 

 

Title:

Vice President and Assistant Secretary

 

S-1

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as

 

Administrative Agent and a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Caesar W. Wyszomirski

 

 

Name:

Caesar W. Wyszomirski

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

CITIGROUP GLOBAL MARKETS INC., as Joint
Lead Arranger and Bookrunner

 

 

 

 

 

 

 

 

 

By:

/s/ Caesar W. Wyszomirski

 

 

Name:

Caesar W. Wyszomirski

 

 

Title:

Director

 

S-2

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

 

as Syndication Agent and a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Bill O’Daly

 

 

Name:

Bill O’Daly

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By:

/s/ SoVonna Day-Goins

 

 

Name:

SoVonna Day-Goins

 

 

Title:

Managing Director

 

S-3

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG CAYMAN ISLANDS
BRANCH, as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Patrick W. Dowling

 

 

Name:

Patrick W. Dowling

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen Cayer

 

 

Name:

Stephen Cayer

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

DEUTSCHE BANK SECURITIES INC., as Joint

 

Lead Arranger and Bookrunner

 

 

 

 

 

 

 

 

 

By:

/s/ Kris Mack

 

 

Name:

Kris Mack

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/ Jake Foley

 

 

Name:

Jake Foley

 

 

Title:

Managing Director

 

S-4

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS CREDIT PARTNERS L.P., as

 

Joint Lead Arranger and Bookrunner and a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Walt Jackson

 

 

Name:

Walt Jackson

 

 

Title:

Authorized Signatory

 

S-5

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION,
as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Paul Lopez

 

 

Name:

Paul Lopez

 

 

Title:

Senior Vice President

 

S-6

--------------------------------------------------------------------------------


 

 

LEHMAN COMMERCIAL PAPER INC., as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Laurie Perper

 

 

Name:

Laurie Perper

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

LEHMAN BROTHERS INC., as Joint Lead
Arranger and Joint Bookrunner

 

 

 

 

 

 

 

 

 

By:

/s/ Laurie Perper

 

 

Name:

Laurie Perper

 

 

Title:

Senior Vice President

 

S-7

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH CAPITAL CORPORATION, as
Lender

 

 

 

 

 

 

 

 

 

By:

/s/ John C. Rowland

 

 

Name:

John C. Rowland

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

 

INCORPORATED, as Joint Lead Arranger and
Bookrunner

 

 

 

 

 

 

 

 

 

By:

/s/ John C. Rowland

 

 

Name:

John C. Rowland

 

 

Title:

Vice President

 

S-8

--------------------------------------------------------------------------------